 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
FIFTH AMENDMENT TO RECEIVABLES LOAN AND SECURITY AGREEMENT
 
THIS FIFTH AMENDMENT TO THE RECEIVABLES LOAN AND SECURITY AGREEMENT, dated as of
May 23, 2008 (this “Amendment”), is entered into by RESOURCE CAPITAL FUNDING II,
LLC (the “Borrower”), LEAF FINANCIAL CORPORATION (the “Servicer”) and MORGAN
STANLEY BANK (“Morgan Stanley”), as a Lender (the “Lender”).
 
R E C I T A L S
 
A.           The Borrower, the Servicer, Morgan Stanley, U.S. Bank National
Association and Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio
Services) are parties to the Receivables Loan and Security Agreement, dated as
of October 31, 2006 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”);
 
B.           The parties hereto desire to amend the Agreement on the terms and
conditions set forth herein.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
1.           Certain Defined Terms.  Capitalized terms used but not defined
herein shall have the meanings set forth for such terms in Section 1.01 of the
Agreement.
 
2.           Amendments to the Agreement.  The Agreement is hereby amended to
incorporate the changes reflected on Exhibit A hereto.
 
3.           Conditions Precedent.  The effectiveness of this Amendment is
expressly conditioned upon the receipt by Morgan Stanley of (i) executed
signature pages to this Amendment from each of the parties hereto, (ii) executed
signature pages to that certain Amended and Restated Fee Letter, dated as of the
date hereof, between the Borrower and Morgan Stanley (the “Fee Letter”) from
each of the parties thereto, (iii) executed signature pages to that certain No
Proceedings Letter Agreement, dated as of the date hereof, among LEAF Commercial
Finance Fund, LLC (“LEAF Commercial”), each of the parties hereto, U.S. Bank
National Association and Lyon Financial Services, Inc. (d/b/a U.S. Bank
Portfolio Services) from each of the parties thereto, (iv) executed signature
pages to Third Amendment to Purchase and Sale Agreement, dated as of the date
hereof, between the Borrower and the Originator from each of the parties
thereto, (v) payment by the Borrower of the First Installment under and as
defined in the Fee Letter, (vi) favorable legal opinions and/or reliance letters
of Thacher Proffitt & Wood LLP, counsel to the Borrower and LEAF Commercial,
with respect to certain bankruptcy matters in form and substance satisfactory to
Morgan Stanley and (vii) such other documents, instruments and opinions as
Morgan Stanley may request.
 
4.           Representations and Warranties.  Each of the Borrower and the
Servicer represents and warrants to Morgan Stanley that:
 

--------------------------------------------------------------------------------


(a)           this Amendment has been duly authorized, executed and delivered on
its behalf, and the Agreement, as so amended, constitutes its legal, valid and
binding obligation enforceable against it in accordance with the terms hereof or
thereof;
 
(b)           the representations and warranties made by it in the Agreement (as
amended by this Amendment) are true and correct as of the date hereof (except to
the extent such representations and warranties speak as a prior date or have
been the subject of any prior notice or waiver); and
 
(c)           after giving effect to this Amendment, no Program Termination
Event, Event of Default, or Unmatured Event of Default shall exist on the date
hereof.
 
5.           Effect of Amendment.  Except as expressly amended and modified by
this Amendment, all provisions of the Agreement shall remain in full force and
effect.  After the date hereof, all references in the Agreement to “this
Agreement”, “hereof”, or words of similar effect referring to the Agreement
shall be deemed to be references to the Agreement as amended by this
Amendment.  This Amendment shall not be deemed to expressly or impliedly waive,
amend or supplement any provision of the Agreement other than as set forth
herein.
 
6.           Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts (including by
facsimile or electronic transmission), each of which shall be deemed to be an
original and all of which when taken together shall constitute but one and the
same instrument.
 
7.           Governing Law; Severability.  THIS AMENDMENT SHALL BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
ITS CONFLICTS OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).  Wherever possible each provision of this Amendment
shall be interpreted in such manner as to be effective and valid under
applicable laws, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.
 
8.           Section Headings.  The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.
 
9.           Continued Effectiveness.  Except as specifically provided herein,
the Agreement shall remain unmodified and is specifically confirmed to be in
full force and effect.  Upon the effectiveness of this Amendment, all references
in the Agreement and in the other Transaction Documents to the Agreement or the
like shall refer to the Agreement as hereby amended.
 
[Signature pages follow]
 
2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
 
THE BORROWER:
RESOURCE CAPITAL FUNDING II, LLC
By:______________________________
Name:
Title:
   
THE SERVICER:
LEAF FINANCIAL CORPORATION
By:______________________________
Name:
Title:
   


 
 
S-1

--------------------------------------------------------------------------------


 
 
 

THE LENDER:
MORGAN STANLEY BANK
By:______________________________
Name:
Title:
 

 
 
 
 
S-2

--------------------------------------------------------------------------------


 
 
Exhibit A


 
 
Exh. A

--------------------------------------------------------------------------------



 [incorporates First Amendment, dated as
of December 21, 2006, Second Amendment,
dated as of February 28, 2007, Third
Amendment, dated as of September 28, 2007 and2007,
Fourth Amendment, dated as of December 27, 20072007,
Consent to Receivables Loan and Security Agreement
and Custodial Agreement, dated May 9, 2008,
and Fifth Amendment, dated as of May 23, 2008]


 
 
U.S. $250,000,000


RECEIVABLES LOAN AND SECURITY AGREEMENT
 
Dated as of October 31, 2006
 
Among
 
RESOURCE CAPITAL FUNDING II, LLC,
 
as the Borrower
 
and
 
LEAF FINANCIAL CORPORATION,
 
as the Servicer
 
and
 
MORGAN STANLEY BANK,
 
as a Lender and Collateral Agent
 
and
 
U.S. BANK NATIONAL ASSOCIATION,
 
as the Custodian and the Lender’s Bank
 
and
 
LYON FINANCIAL SERVICES, INC. (D/B/A U.S. BANK PORTFOLIO SERVICES),
 
as the Backup Servicer
 

--------------------------------------------------------------------------------




This RECEIVABLES LOAN AND SECURITY AGREEMENT is made as of October 31, 2006,
among:
 
(1)           RESOURCE CAPITAL FUNDING II, LLC, a Delaware limited liability
company (the “Borrower”);
 
(2)           LEAF FINANCIAL CORPORATION, a Delaware corporation (“LEAF
Financial” or the “initial Servicer”), as the Servicer (as defined herein);
 
(3)           MORGAN STANLEY BANK (“Morgan Stanley”), as a Lender and Collateral
Agent (as defined herein);
 
(4)           U.S. BANK NATIONAL ASSOCIATION, as the Custodian and the Lender’s
Bank (as each such term is defined herein); and
 
(5)           LYON FINANCIAL SERVICES, INC. (d/b/a U.S. Bank Portfolio
Services), a Minnesota corporation, as the Backup Servicer (as defined herein).
 
IT IS AGREED as follows:
 
 
ARTICLE I.

 


 
 
DEFINITIONS

 
SECTION 1.01  Certain Defined Terms.  a) Certain capitalized terms used
throughout this Agreement are defined above or in this Section 1.01.
 
(b)  As used in this Agreement and the exhibits and schedules thereto (each of
which is hereby incorporated herein and made a part hereof), the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):
 
“Accountants’ Report” has the meaning assigned to that term in Section 6.11(b).
 
“Active Backup Servicer’s Fee” means, for any Fee Period or portion thereof
after the occurrence of a Servicer Default and the appointment of the Backup
Servicer as Servicer hereunder, an amount, payable out of Collections on the
Pledged Receivables and amounts applied to the payment of, or treated as
payments on, the Pledged Receivables, equal to the greater of (i) the Active
Backup Servicing Fee Rate, multiplied by the Net Eligible Receivables Balance as
of the first day of such Fee Period, multiplied by a fraction, the numerator of
which shall be the actual number of days in such Fee Period and the denominator
of which shall be 360, and (ii) $5,000.  The Active Backup Servicer’s Fees shall
also include reasonable out-of-pocket expenses incurred by the Backup Servicer
in performing its duties as Servicer.
 
“Active Backup Servicing Fee Rate” means 1.00%.
 
“Active Backup Servicer’s Indemnified Amounts” has the meaning assigned to that
term in Section 6.09.
 
“Adjusted Eurodollar Rate” means, with respect to any Interest Period for any
Loan allocated to such Interest Period, an interest rate per annum equal to the
sum of (i) the Adjusted Eurodollar Rate Margin and (ii) an interest rate per
annum equal to the average of the interest rates per annum (rounded upwards, if
necessary, to the nearest 1/16 of 1%) reported during such Interest Period on
Telerate Access Service Page 3750 (British Bankers Association Settlement Rate)
as the London Interbank Offered Rate for United States dollar deposits having a
term of thirty (30) days and in a principal amount of $1,000,000 or more (or, if
such page shall cease to be publicly available or, if the information contained
on such page, in the Lender’s sole judgment, shall cease to accurately reflect
such London Interbank Offered Rate, such rate as reported by any publicly
available recognized source of similar market data selected by the Lender that,
in the Lender’s reasonable judgment, accurately reflects such London Interbank
Offered Rate).
 

--------------------------------------------------------------------------------


“Adjusted Eurodollar Rate Margin” has the meaning ascribed thereto in the Fee
Letter.
 
“Adverse Claim” means a lien, security interest, charge, encumbrance or other
right or claim of any Person other than, with (i) respect to the Pledged Assets,
any lien, security interest, charge, encumbrance or other right or claim in
favor of the Collateral Agent or (ii) any Permitted Lien.
 
“Affected Party” has the meaning assigned to that term in Section 2.09.
 
“Affiliate” when used with respect to a Person, means any other Person
controlling, controlled by or under common control with such Person.  For the
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
 
“Agreement” means this Receivables Loan and Security Agreement, as the same may
be amended, restated, supplemented and/or otherwise modified from time to time
hereafter in accordance with its terms.
 
“Allonge” means an allonge in the form attached hereto as Exhibit G.
 
“Amortized Equipment Cost” means, as of any date of determination, (i) for any
Pool A Receivable, the net investment with respect to such Pool A Receivables,
where “net investment” means (a) the present value of the remaining Scheduled
Payments under the related Contract, discounted at the rate at which the present
value of all Scheduled Payments under the related Contract, including any
Balloon Payment or Put Payment, equals the original equipment cost related to
such Receivable, plus (b) the associated amortized indirect costs related to the
applicable equipment, amortized using the interest method over the life of the
related Contract and (ii) for any Pool B Receivable, the net investment with
respect to such Pool B Receivable, where “net investment” means (a) the sum of
the present values of the remaining Underlying Scheduled Payments under each
related Eligible Underlying Contract, discounted at the rate at which the
present value of all scheduled payments under such Eligible Underlying Contract,
including any Balloon Payment or Put Payment, equals the original equipment cost
related to such Eligible Underlying Contract, plus (b) the associated amortized
indirect costs related to the applicable equipment, amortized using the interest
method over the life of the related Underlying Contract.
 
“Annualized Default Rate” means, as of any date of determination after the end
of the first Collection Period following the date hereof, an amount (expressed
as a percentage) equal to (i) the product of (A) the aggregate Discounted
Balances of all Pledged Receivables which were Eligible Receivables at the time
of their Pledge hereunder and which became Defaulted Receivables during the six
(or such lesser number of Collection Periods since the date hereof) immediately
preceding Collection Periods and (B) 2 (if six or more Collection Periods have
occurred since the date hereof), 2.4 (if five Collection Periods have occurred
since the date hereof), 3 (if four Collection Periods have occurred since the
date hereof), 4 (if three Collection Periods have occurred since the date
hereof), 6 (if two Collection Periods have occurred since the date hereof) or
12 (if one Collection Period has occurred since the date hereof) divided by
(ii) the average Eligible Receivables Balance as of the first Business Day of
each of the six (or such lesser number of Collection Periods since the date
hereof) immediately preceding Collection Periods.
 
“Annualized Net Loss Rate” means, as of any date of determination after the end
of the first Collection Period following the date hereof, an amount (expressed
as a percentage) equal to (i) the product of (A) (x) the aggregate Discounted
Balances of all Pledged Receivables which were Eligible Receivables at the time
of their Pledge hereunder and which became Defaulted Receivables during the six
(or such lesser number of Collection Periods since the date hereof) immediately
preceding Collection Periods minus (y) Recoveries received during the six (or
such lesser number of Collection Periods since the date hereof) immediately
preceding Collection Periods and (B) 2 (if six or more Collection Periods have
occurred since the date hereof), 2.4 (if five Collection Periods have occurred
since the date hereof), 3 (if four Collection Periods have occurred since the
date hereof), 4 (if three Collection Periods have occurred since the date
hereof), 6 (if two Collection Periods have occurred since the date hereof) or
12 (if one Collection Period has occurred since the date hereof) divided by
(ii) the Eligible Receivables Balance as of the first Business Day of the six
(or such lesser number of Collection Periods since the date hereof) immediately
preceding Collection Periods.
 
2

--------------------------------------------------------------------------------


“Applicable Date” has the meaning set forth in definition of Pool B Annualized
Net Loss Rate.
 
“Approved Lienholder” means any Person that (i) has entered into a Nominee
Lienholder Agreement, a copy of which has been delivered by the Collateral Agent
to the Custodian and (ii) appears on the list of approved lienholders provided
by LEAF Financial Corporation to the Custodian from time to time.
 
“Assigned Documents” has the meaning assigned to that term in Section 2.10.
 
“Assignment” has the meaning set forth in the Purchase and Sale Agreement.
 
“Assignment and Acceptance” has the meaning assigned to that term in
Section 9.04.
 
“Available Funds” has the meaning assigned to that term in Section 2.04(c).
 
“Backup Servicer” means Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio
Services) or any successor Backup Servicer appointed by the Lender pursuant to
Section 6.13.
 
“Backup Servicer Delivery Date” has the meaning assigned to that term in
Section 6.10(d).
 
“Balloon Payment” means a payment due, or which may be required, at the end of
the term of a Contract or Underlying Contract (which constitutes a loan) equal
to the principal amount under such Contract or Underlying Contract which remains
outstanding after the payment of all regular scheduled payments of principal
during the term of such Contract or Underlying Contract.
 
“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended.
 
“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:
 
(a)(c)  a case or other proceeding shall be commenced, without the application
or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or
 
(b)(d)  such Person shall commence a voluntary case or other proceeding under
any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due, or, if a corporation
or similar entity, its board of directors or members shall vote to implement any
of the foregoing.
 
“Base Rate” means, on any date, a fluctuating rate of interest per annum equal
to the arithmetic average of the rates of interest publicly announced by
JPMorgan Chase Bank and Citibank, N.A. (or their respective successors) as their
respective prime commercial lending rates (or, as to any such bank that does not
announce such a rate, such bank’s “base” or other rate determined by the Lender
to be the equivalent rate announced by such bank), except that, if any such bank
shall, for any period, cease to announce publicly its prime commercial lending
(or equivalent) rate, the Lender shall, during such period, determine the Base
Rate based upon the prime commercial lending (or equivalent) rates announced
publicly by the other such bank or, if each such bank ceases to announce
publicly its prime commercial lending (or equivalent) rate, based upon the prime
commercial lending (or equivalent) rate or rates announced publicly by one or
more other banks selected by the Lender.  The prime commercial lending (or
equivalent) rates used in computing the Base Rate are not intended to be the
lowest rates of interest charged by  such banks in connection with extensions of
credit to debtors.  The Base Rate shall change as and when such banks’ prime
commercial lending (or equivalent) rates change.
 
3

--------------------------------------------------------------------------------


“Borrower” has the meaning assigned to that term in the preamble hereto.
 
“Borrower Pension Plan” means a “pension plan” as such term is defined in
section 3(2) of ERISA, which is subject to title IV of ERISA and to which the
Borrower or any ERISA Affiliate of Borrower may have any liability, including
any liability by reason of having been a substantial employer within the meaning
of section 4063 of ERISA at any time during the preceding five years, or by
reason of being deemed to be a contributing sponsor under section 4069 of ERISA.
 
“Borrowing” means a borrowing of Loans under this Agreement.
 
“Borrowing Base” means, at any time, the sum of the Pool A Borrowing Base plus
the Pool B Borrowing Base at such time.
 
“Borrowing Base Certificate” means a report, in substantially the form of
Exhibit A, prepared by the Borrower (or the initial Servicer on its behalf) for
the benefit of Lender pursuant to Section 6.10(c).
 
“Borrowing Base Deficiency” means, at any time, that the Borrowing Base is less
than the Facility Amount, an amount equal to the amount of such deficiency.
 
“Borrowing Base Surplus” means, at any time, that the Borrowing Base exceeds the
Facility Amount, an amount equal to the amount of such excess.
 
“Borrowing Date” means, with respect to any Borrowing, the date on which such
Borrowing is funded, which date, other than in the case of the initial
Borrowing, shall be a Subsequent Borrowing Date.
 
“Borrowing Limit” means $250,000,000, as such amount may be increased pursuant
to Section 2.16; provided, however, that at all times, on or after the Program
Termination Date, the Borrowing Limit shall mean the aggregate outstanding
principal balance of the Loans.
 
“Breakage Fee” means, for Loans allocated to any Interest Period during which
such Loans are repaid (in whole or in part) prior to the end of such Interest
Period, the breakage costs, if any, related to such repayment plus the amount,
if any, by which (i) interest (calculated without taking into account any
Breakage Fee), which would have accrued on the amount of the payment of such
Loans during such Interest Period (as so computed) if such payment had not been
made, as the case may be, exceeds (ii) the sum of (A) interest actually received
by the Lender in respect of such Loans for such Interest Period and, if
applicable, (B) the income, if any, received by the Lender from the Lender’s
investing the proceeds of such payments on such Loans.
 
“Business Day” means a day of the year other than a Saturday or a Sunday or any
other day on which banks are authorized or required to close in New York City,
St. Paul, Minnesota or Salt Lake City, Utah; provided, that, if any
determination of a Business Day shall relate to a Loan bearing interest at the
Adjusted Eurodollar Rate, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.
 
“Calculated Swap Amortizing Balance” means, with respect to a Qualifying
Interest Rate Swap and as of any date of determination, the projected scheduled
amortizing balance of the Pledged Receivables which were Pledged during the
period ending on the Remittance Date on which such Qualifying Interest Rate Swap
became effective and beginning on the day following the immediately preceding
Remittance Date, determined by the Servicer and accepted by the Lender based
upon the Discounted Balance of such Pledged Receivables as of such date of
determination, adjusted for prepayments using an absolute prepayment speed
which, in the judgment of the Lender, is consistent with the speed with which
the Pledged Receivables have prepaid in the past.
 
4

--------------------------------------------------------------------------------


“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, contingent share issuances, participations or other
equivalents of or interest in equity (however designated) of such Person.
 
 “Cash Reserve” means any amount paid to the Originator, the Servicer or the
Borrower by an Obligor that is an Underlying Originator as a cash reserve which
may be drawn upon if amounts due under the related Underlying Originator Loan
Contract are not paid when due (or by the end of any cure period related
thereto), which has not previously been refunded to such Obligor or applied
toward such Obligor’s obligations under such Underlying Originator Loan
Contract.
 
“Cash Reserve Account” has the meaning assigned to that term in Section 2.06.
 
“Cash Reserve Account Agreement” means any Securities Account Agreement with
respect to any Cash Reserve Account established by an Originator, among the
Borrower, the Servicer, the Lender’s Bank and the Lender, in form and substance
satisfactory to the parties thereto, as such agreement may from time to time be
amended, supplemented or otherwise modified in accordance with the terms
thereof.
 
“Certificate of Title” means with respect to a Vehicle, (i) if such Vehicle is
registered in Florida, (x) to the extent the related Receivable has been
originated by an Originator, an original certificate of title or (y) to the
extent the related Receivable has been Originated by a Person other than an
Originator, (A) an original certificate of title or (B) if the original
certificate of title has been sent to the registered owner of such Vehicle, an
original computer confirmation of lien, (ii) if such Vehicle is registered in
Kansas, a true copy of the application for certificate of  title and
registration, (iii) if such Vehicle is registered in Kentucky, an original
notice of lien, (iv) if such Vehicle is registered in Maryland, an original
notice of security interest filing, (v) if such Vehicle is registered in
Minnesota, an original lien card, (vi) if such Vehicle is registered in
Missouri, an original notice of recorded lien, (vii) if such Vehicle is
registered in Montana, a true copy of the application for certificate of title,
(viii) if such Vehicle is registered in New York, an original notice of lien,
(ix) if such Vehicle is registered in Oklahoma, an original, file-stamped lien
entry form, (x) if such Vehicle is registered in Wisconsin, an original lien
confirmation card or (xi) if such Vehicle is registered in any other State, an
original certificate of title, in each case issued by the Registrar of Titles of
the applicable State listing the lienholder of record with respect to such
Vehicle (it being understood and agreed that solely for purposes of clauses (i)
through (x) above (other than clauses (i)(x) and (i)(y)(A)), the “original” of
any document required thereby shall consist of whatever documentation has been
issued by the Registrar of Titles of the related State to the lienholder).
 
“Change of Control” means that at any time (i) Owner shall own directly or
indirectly less than 100% of all membership interests of the Borrower,
(ii) Resource America shall own directly or indirectly less than 50.1% of all
Capital Stock or voting power of the initial Servicer, (iii) the initial
Servicer shall own directly or indirectly less than 80% of all Capital Stock or
voting power of Originator and Owner, (iv) Resource America, Owner, the
Originator or the Borrower merges or consolidates with any other Person without
the prior written consent of the Lender, (v) the initial Servicer, the Owner or
the Originator merges or consolidates with any other Person and the initial
Servicer, the Owner or the Originator, as applicable, is not the surviving
entity or (vi) either of Crit DeMent or Miles Herman is not employed in a senior
management position at the initial Servicer, is not involved in the day-to-day
operations of the initial Servicer or is not able to perform substantially all
of his duties as an employee of the initial Servicer during any three month
period and, in each case, has not been replaced by a person approved by the
Lender in writing within 90 days of any such event.
 
 “Closing Date” means October 31, 2006.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral Agent” means the Lender in its capacity as collateral agent on
behalf of the Secured Parties.
 
“Collateral Receipt” has the meaning assigned to that term in the Custodial
Agreement.
 
5

--------------------------------------------------------------------------------


“Collection Account” means a special trust account (account number 106682000 at
the Lender’s Bank) in the name of the Borrower and under the control of the
Lender; provided, that the funds deposited therein (including any interest and
earnings thereon) from time to time shall constitute the property and assets of
the Borrower and the Borrower shall be solely liable for any taxes payable with
respect to the Collection Account.
 
“Collection Account Agreement” means that certain Collection Account Agreement,
dated the date of this Agreement, among the Borrower, the Servicer, the Lender’s
Bank and the Lender, as such agreement may from time to time be amended,
supplemented or otherwise modified in accordance with the terms thereof.
 
“Collection Date” means the date on which the aggregate outstanding principal
amount of the Loans have been repaid in full and all interest and Fees and all
other Obligations have been paid in full, and the Lender shall have no further
obligation to make any additional Loans.
 
“Collection Period” means, (i) with respect to any Remittance Date (including
the initial Remittance Date), the period beginning on, and including, the first
day of the most recently ended calendar month and ending on, and including, the
last day of the most recently ended calendar month; provided, that the final
Collection Period shall begin on, and include, the first day of the then current
calendar month and shall end on the Collection Date and (ii) in any context
other than with respect to any Remittance Date, a calendar month.
 
“Collections” means, without duplication, with respect to any Pledged
Receivable, all Scheduled Payments (and, in the case of a Pledged Pool B
Receivable after a Pool B Termination Event has occurred with respect to the
related Underlying Originator, all Underlying Scheduled Payments) related to
such Receivable, all prepayments and related penalty payments with respect to
the Contract (and any related Underlying Contract related to a Pledged Pool B
Receivable after a Pool B Termination Event has occurred with respect to the
related Underlying Originator) related to such Receivable, all overdue payments
and related interest and penalty payments with respect to the Contract (and any
related Underlying Contract related to a Pledged Pool B Receivable after a Pool
B Termination Event has occurred with respect to the related Underlying
Originator) related to such Receivable, all Guaranty Amounts, all Insurance
Proceeds, all Servicing Charges, all proceeds under “buyout letters” or other
prepayment/termination agreements and all Recoveries related to such Receivable,
all amounts paid to the Borrower related to such Receivable pursuant to the
terms of the Purchase and Sale Agreement, all amounts paid by the Servicer
related to such Receivable in connection with its obligations under Section 6.20
hereof, and all other payments received with respect to the Contract (and, if
applicable, Underlying Contract) related to such Receivable, all cash receipts
and proceeds in respect of the Other Conveyed Property or Related Security
(including, without limitation, the Obligor Collateral) related to such
Receivable, any Servicer Advances related to such Receivable, and any amounts
paid to the Borrower under or in connection with any Qualifying Interest Rate
Swap or the hedging arrangements contemplated thereunder.
 
“Commitment Percentage” has the meaning assigned to that term in
Section 9.04(b).
 
“Computer Tape or Listing” means the computer tape or listing (whether in
electronic form or otherwise) generated by the Servicer on behalf of the
Borrower, which provides information relating to the Receivables included in the
Net Eligible Receivables Balance.
 
“Contract” means a Pool A Contract or a Pool B Contract.
 
“Credit and Collection Policy” means (i) collectively, the “Operations Policies
& Procedures”  memorandum, the “Limited Recourse Term Debt Facility” memorandum
of the Servicer, and certain other items, as annexed hereto as Schedule IV as
such policy may hereafter be amended, modified or supplemented from time to time
in compliance with this Agreement and (ii) with respect to any Servicer other
than LEAF Financial, that Servicer’s collection policies for similar assets in
effect from time to time.
 
“Critical Defaults” has the meaning assigned to that term in Section 5.01(u)
hereof.
 
“Custodial Agreement” means that certain Custodial Agreement dated as of the
date hereof among the Servicer, the Borrower, the Lender and the Custodian,
together with all instruments, documents and agreements executed in connection
therewith, as such Custodial Agreement may from time to time be amended,
restated, supplemented and/or otherwise modified in accordance with the terms
thereof.
 
6

--------------------------------------------------------------------------------


“Custodian” means U.S. Bank National Association (or a sub-custodian on its
behalf) or any substitute Custodian appointed by the Lender pursuant to the
Custodial Agreement.
 
“Custodian’s Fee” means, for any Fee Period, an amount, payable out of
Collections on the Pledged Receivables and amounts applied to the payment of, or
treated as payments on, the Pledged Receivables, equal to the aggregate fees
listed in that certain “Schedule of Fees” letter dated October 19, 2006 between
U.S. Bank National Association and Leaf Financial Corporation which relate to
such Fee Period.
 
“Debt” of any Person means (i) indebtedness of such Person for borrowed money,
(ii) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments related to transactions that are classified as financings
under GAAP, (iii) obligations of such Person to pay the deferred purchase price
of property or services, (iv) obligations of such Person as lessee under leases
which shall have been or should be, in accordance with GAAP, recorded as capital
leases, (v) obligations secured by an Adverse Claim upon property or assets
owned (under GAAP) by such Person, even though such Person has not assumed or
become liable for the payment of such obligations and (vi) obligations of such
Person under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor, against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (i) through (v) above.
 
“Default Funding Rate” means an interest rate per annum equal to 1.50% plus the
Base Rate.
 
“Defaulted Receivable” means, as of any date of determination, any Pledged
Receivable:
 
 
(i)
with respect to which any part of any Scheduled Payment, or any tax-related
payment, owed by the applicable Obligor under the terms of the related Contract
remains unpaid for more than 120 days after the due date therefor set forth in
such Contract;

 
 
(ii)
with respect to which the first or second Scheduled Payment is not paid in full
when due under the related Contract;

 
 
(iii)
with respect to which any payment or other material terms of the related
Contract have been modified due to credit related reasons after such Contract
was acquired by the Borrower pursuant to the Purchase and Sale Agreement;

 
 
(iv)
which has been or should be charged off as a result of the occurrence of a
Bankruptcy Event with respect to the related Obligor or Underlying Obligor, if
any, or which has been or should otherwise be deemed uncollectible by the
Servicer, in each case, in accordance with the Credit and Collection Policy; or

 
 
(v)
with respect to which the Servicer has repossessed the related Equipment.

 
“Delinquency Rate” means, as of any date of determination, an amount (expressed
as a percentage) equal to (i) the aggregate Discounted Balances of all
Delinquent Receivables as of the last day of the immediately preceding
Collection Period divided by (ii) the Net Eligible Receivables Balance as of
such day.
 
“Delinquent Receivable” means, as of any date of determination, any Pledged
Receivable (other than a Defaulted Receivable) with respect to which any part of
any Scheduled Payment (or other amount payable under the terms of the related
Contract) remains unpaid for more than 60 days but not more than 120 days after
the due date therefor set forth in such Contract.
 
“Depository Institution” means a depository institution or trust company,
incorporated under the laws of the United States or any State thereof, that is
subject to supervision and examination by federal and/or State banking
authorities.
 
7

--------------------------------------------------------------------------------


“Discount Rate” means, as of any date of determination, a percentage equal to
the sum of (i) the Weighted Average Swapped Rate as of such date of
determination, (ii) the Adjusted Eurodollar Rate Margin, (iii) at any time prior
to the occurrence of a Servicer Default and the appointment of the Backup
Servicer as Servicer hereunder, the Servicing Fee Rate and the Standby Backup
Servicing Fee Rate, (iv) at any time after the occurrence of a Servicer Default
and the appointment of the Backup Servicer as Servicer hereunder, the Active
Backup Servicing Fee Rate and (vi) a rate per annum equal to 0.05%.
 
“Discounted Balance” means, with respect to any Contract or Underlying Contract,
as of any date of determination, the present value of the aggregate amount of
Scheduled Payments or, in the case of an Underlying Contract, Underlying
Scheduled Payments (including any Balloon Payment or Put Payment but, in any
event, calculated without giving effect to any booked residual value with
respect to any related Equipment) due or to become due under the terms of the
related Contract or Underlying Contract after the Cut-Off Date applicable to the
Receivable related thereto, which remain unpaid as of such date of
determination, calculated by discounting such aggregate amount of such Scheduled
Payments or, in the case of an Underlying Contract, such Underlying Scheduled
Payments to such date of determination at an annual rate equal to the Discount
Rate.
 
“Dollar Purchase Option Contract” means a Contract or an Underlying Contract, as
applicable, (i) in connection with which an agreement was executed which grants
the related Obligor or Underlying Obligor, as applicable, a right to purchase
the Equipment or Underlying Equipment leased under such Contract or Underlying
Contract for $1.00 or other nominal consideration at the end of the initial term
of such Contract or Underlying Contract or (ii) grants the related Obligor or
Underlying Obligor, as applicable, a right to purchase the Equipment or
Underlying Equipment leased under such Contract for $1.00 or other nominal
consideration at the end of the initial term of such Contract.
 
“Eligible Depository Institution” means a Depository Institution the short term
unsecured senior indebtedness of which is rated at least Prime-1 by Moody’s, A-1
by S&P, and F1 by Fitch, if rated by Fitch.
 
“Eligible Pool A Receivable” means, at any time, a Pledged Pool A Receivable
with respect to which each of the representations and warranties regarding the
Contract related to such Pledged Pool A Receivable contained in Schedule III-A
hereto is true and correct at such time.
 
“Eligible Pool A Receivables Balance” means, at any time, the aggregate
Discounted Balances of all Eligible Pool A Receivables which are Pledged
hereunder to secure Loans at such time.
 
“Eligible Pool B Receivable” means, at any time, a Pledged Pool B Receivable
with respect to which each of the representations and warranties regarding the
Contract related to such Pledged Pool B Receivable contained in Schedule III-B
hereto is true and correct at such time.
 
“Eligible Pool B Receivables Balance” means, at any time, the aggregate
Discounted Balances of all Eligible Pool B Receivables which are Pledged
hereunder to secure Loans at such time.
 
8

--------------------------------------------------------------------------------


“Eligible Pool B Underlying Lease Contract” means, at any time, an Underlying
Lease Contract with respect to which each of the representations and warranties
contained in Schedule III-C hereto is true and correct at such time.
 
“Eligible Pool B Underlying Loan Contract” means, at any time, an Underlying
Loan Contract with respect to which each of the representations and warranties
contained in Schedule III-C hereto is true and correct at such time.
 
“Eligible Receivable” means, at any time, a Pledged Receivable which is an
Eligible Pool A Receivable or an Eligible Pool B Receivable at such time.
 
“Eligible Receivables Balance” means, at any time, the aggregate Discounted
Balances of all Eligible Receivables which are Pledged hereunder to secure Loans
at such time.
 
“Eligible Underlying Contract” means an Eligible Pool B Underlying Lease
Contract or Eligible Pool B Underlying Loan Contract.
 
“Eligible Underlying Originator” means an Underlying Originator that has been
approved by the initial Servicer in accordance with the Credit and Collection
Policy.
 
“Equipment” means the equipment or Vehicle (i) leased to an Obligor, or serving
as collateral for a loan to an Obligor, under a Contract together with any
replacement parts, additions and repairs thereof, and any accessories
incorporated therein and/or affixed thereto or (ii) leased to an Underlying
Obligor, or serving as collateral for a loan to an Underlying Obligor, under a
Underlying Contract together with any replacement parts, additions and repairs
thereof, and any accessories incorporated therein and/or affixed thereto.
 
“Equipment Category” means any of the Equipment Categories set forth on Schedule
V hereto, as such schedule may be updated from time to time by the Borrower with
the consent of the Lender (which such consent shall not be unreasonably
withheld).
 
“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.
 
“ERISA Affiliate” means a corporation, trade or business that is, along with any
Person, a member of a controlled group of corporations or a controlled group of
trades or businesses, as described in section 414 of the Internal Revenue Code
of 1986, as amended, or section 4001 of ERISA.
 
“Eurodollar Disruption Event” means any of the following:  (i) a determination
by the Lender that it would be contrary to law or to the directive of any
central bank or other governmental authority (whether or not having the force of
law) to obtain United States dollars in the London interbank market to make,
fund or maintain any Loan, (ii) a determination by the Lender that the rate at
which deposits of United States dollars are being offered in the London
interbank market does not accurately reflect the cost to the Lender of making,
funding or maintaining any Loan or (iii) the inability of the Lender to obtain
United States dollars in the London interbank market to make, fund or maintain
any Loan.
 
“Eurodollar Index” means an index based upon an interest rate reported on
Telerate Access Service Page 3750 (British Bankers Association Settlement Rate)
as the London Interbank Offered Rate for United States dollar deposits.
 
“Event of Default” has the meaning assigned to that term in Section 7.01.
 
“Exception Sublimit Receivable” means a Pool A Receivable arising under a Lease
Contract related to Equipment having an original cost of less than $100,000 as
to which the original, executed Lease Contract has not been forwarded to the
Custodian for inclusion in the related Receivable File.
 
“Facility Amount” means, at any time, the sum of the aggregate Loans Outstanding
hereunder bearing interest at the Interest Rate, plus accrued interest and Fees
with respect to such amounts.
 
“Facility Maturity Date” means the third anniversary of the date of this
Agreement.
 
“Fee Letter” has the meaning assigned to that term in Section 2.08(a).
 
“Fee Period” means a period commencing on (and including) a Remittance Date and
ending on (and including) the day prior to the next Remittance Date; provided,
that, the initial Fee Period hereunder shall commence on (and include) the date
hereof and end on (and include) December 22, 2006.
 
“Fees” has the meaning assigned to that term in Section 2.08(a).
 
“Fitch” means Fitch, Inc. (or its successors in interest).
 
9

--------------------------------------------------------------------------------


“FMV Contract” means a Contract or an Underlying Contract, as applicable, which
(i) in connection with which any agreement was executed which grants the related
Obligor or Underlying Obligor, as applicable, a right to purchase the Equipment
or Underlying Equipment leased under such Contract or Underlying Contract for
the fair market value thereof at the end of the initial term of such Contract or
Underlying Contract or (ii) grants the related Obligor or Underlying Obligor, as
applicable, a right to purchase the Equipment or Underlying Equipment leased
under such Contract for the fair market value thereof at the end of the initial
term of such Contract.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.
 
“Global Overconcentration Amount” means, at any time (x) after the first
anniversary of the Closing Date or (y) the aggregate outstanding principal
balance of the Loans is greater than $35,000,000, without duplication, the sum
of:
 
 
(i)
the amount by which the sum of the Discounted Balances of all Eligible Pool A
Receivables related to any one Obligor (or any Affiliate thereof) at such time
exceeds $3,000,000;

 
 
(ii)
the amount by which the sum of the Discounted Balances at such time of all
Eligible Pool A Receivables related to the three Obligors which, together with
any Affiliates thereof, owe the greatest amounts under their respective
Contracts, in the aggregate, exceeds $9,500,000;

 
 
(iii)
the amount by which the sum of the Discounted Balances of all Eligible
Receivables with respect to which the related Contract is a Non-Level Payment
Contract exceeds 20% of the sum of the Discounted Balances of all Eligible
Receivables at such time;

 
 
(iv)
the amount by which the sum of the Discounted Balances of all Eligible
Receivables with respect to which the related Contract provides for Scheduled
Payments to be paid for any period other than monthly exceeds 10% of the sum of
the Discounted Balances of all Eligible Receivables at such time;

 
 
(v)
the amount by which the sum of the Discounted Balances of all Eligible
Receivables related to Obligor Collateral located in the State of California at
such time exceeds 30% of the sum of the Discounted Balances of all Eligible
Receivables at such time;

 
 
(vi)
the amount by which the sum of the Discounted Balances of all Eligible
Receivables related to Obligor Collateral located in any State other than the
State of California exceeds 20% of the sum of the Discounted Balances of all
Eligible Receivables at such time;

 
 
(vii)
the amount by which the sum of the Discounted Balances of all Eligible
Receivables related to Equipment within any one Equipment Category exceeds the
sum of the Discounted Balances of all Eligible Receivables at such time
multiplied by 50%;

 
 
(viii)
the amount by which the sum of the Discounted Balances of all Eligible
Receivables, with respect to which the related Obligor Collateral is a Vehicle
or other type of equipment which requires a security interest therein to be
noted on the Certificate of Title with respect thereto in order to be perfected,
exceeds 50% of the sum of the Discounted Balances of all Eligible Receivables at
such time;

 
 
(ix)
[reserved];

 
 
(x)
the amount by which the sum of the Discounted Balances of all Eligible
Receivables, with respect to which the related Obligor is a Government Entity,
exceeds 10% of the sum of the Discounted Balances of all Eligible Receivables at
such time;

 
10

--------------------------------------------------------------------------------


 
 
(xi)
the amount by which the sum of the Discounted Balances of all Eligible
Receivables, which are Exception Sublimit Receivables, exceeds 10% of the sum of
the Discounted Balances of all Eligible Receivables at such time (it being
understood and agreed that, notwithstanding anything herein to the contrary
(including clauses (x) and (y) above), this component of the Global
Overconcentration Amount shall apply at all times on and after the Closing
Date); and

 
 
(xii)
the amount by which the sum of the Discounted Balances of all Eligible
Receivables with respect to which the related Obligor Collateral is a work
vehicle exceeds 20% of the sum of the Discounted Balances of all Eligible
Receivables at such time.

 
“Government Entity” means the United States, any State, any political
subdivision of a State and any agency or instrumentality of the United States or
any State or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
 
“Guaranty Amounts” means any and all amounts paid by any guarantor with respect
to the applicable Contract.
 
“Holdback Amount” means, with respect to any Pool B Receivable, the amount of
any loan principal or purchase price which would otherwise be advanced by the
Originator to the applicable Obligor pursuant to the terms of such Contract, but
which was held back by the Originator as a liquidity reserve or similar reserve.
 
“Included Repurchased Receivable” means any Receivable repurchased by the
Originator pursuant to Section 6.1(b) of the Purchase and Sale Agreement with
respect to which, as of the date of repurchase, any part of any Scheduled
Payment (or other amount payable under the terms of the related Contract)
remained unpaid after the due date therefor set forth in such Contract.
 
“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.
 
“Independent Accountants” has the meaning assigned to that term in
Section 6.11(b).
 
“Initial Qualified Swap Counterparty” means Morgan Stanley Capital Services
Inc., a Delaware corporation and its successors and permitted assigns.
 
“Insurance Certificate” means the insurance certificate related to the Insurance
Policy with respect to such Receivable (which insurance certificate shall list
the Servicer or the Originator as a loss payee).
 
“Insurance Policy” means, with respect to any Obligor Collateral, the insurance
policy maintained by or on behalf of the Obligor pursuant to the related
Contract that covers physical damage to the related Equipment (in an amount
sufficient to insure completely the value of such Equipment) and general
liability (including policies procured by the Borrower or the Servicer, or any
agent thereof, on behalf of the Obligor).
 
“Insurance Proceeds” means, with respect to an item of Obligor Collateral and a
related Contract, any amount paid under an Insurance Policy or an Underlying
Insurance Policy issued with respect to such Obligor Collateral and/or the
related Contract.
 
“Interest Period” means, for any outstanding Loans, a period determined pursuant
to Section 2.03(a).
 
“Interest Rate” has the meaning assigned to such term in Section 2.03(b).
 
“LEAF Financial” has the meaning assigned to that term in the preamble hereto.
 
“Lease Contract” means (i) a “Master Lease Schedule” in the form attached hereto
as Exhibit D-1(b), Exhibit D-1(c), Exhibit D-1(d), together with a “Master Lease
Agreement” in the form attached hereto as Exhibit D-1(a) which is related to,
and incorporated by reference into, a “Master Lease Schedule” (as such exhibits
may be updated from time to time by the Borrower with the consent of the
Lender), (ii) a “Lease Agreement” in the
 
11

--------------------------------------------------------------------------------


form attached hereto as Exhibit D-1(e) or (iii) a lease agreement otherwise
approved by the Servicer in compliance with the Credit and Collection Policy,
pursuant to which Equipment is leased to an Obligor by Originator, together with
all schedules, supplements and amendments thereto and each other document and
instrument related to such lease.
 
“Lender” means, collectively, Morgan Stanley and/or any other Person that is an
Affiliate of Morgan Stanley and/or, with the consent of the Borrower (which such
consent shall not be unreasonably withheld) at any time prior to the occurrence
of a Program Termination Event (and without the consent of the Borrower at any
time after the occurrence of a Program Termination Event), any other Person that
is not an Affiliate of Morgan Stanley, in each case, that agrees, pursuant to
the pertinent Assignment and Acceptance, to make Loans secured by Pledged Assets
pursuant to Article II of this Agreement.
 
“Lender’s Bank” means U.S. Bank National Association and its successors and
assigns that are Eligible Depository Institutions.
 
“Lender’s Bank Fee” means an annual fee paid in advance, payable out of
Collections on the Pledged Receivables and amounts applied to the payment of, or
treated as payments on, the Pledged Receivables, equal to $7,000.  The “Lender’s
Bank Fee” shall also include (i) a one-time acceptance fee of $4,500 payable on
the Closing Date and (ii) reasonable out-of-pocket expenses incurred by the
Lender’s Bank in the performance of its duties.
 
“Liquidation Proceeds” means, with respect to a Receivable with respect to which
the related Obligor Collateral has been repossessed or foreclosed upon by the
Servicer, all amounts realized with respect to such Receivable net of
(i) reasonable expenses of the Servicer incurred in connection with the
collection, repossession, foreclosure and/or disposition of the related Obligor
Collateral and (ii) amounts that are required to be refunded to the Obligor on
such Receivable; provided, however, that the Liquidation Proceeds with respect
to any Receivable shall in no event be less than zero.
 
“Loan” means each loan advanced by the Lender to the Borrower on a Borrowing
Date pursuant to Article II.
 
“Loan Contract” means, collectively, (i) a “Term Note (Level Payments)” together
with the “Master Loan and Security Agreement” related thereto and incorporated
by reference therein, each in the form attached hereto as Exhibit D-2(a) (as
such exhibit may be updated from time to time by the Borrower with the consent
of the Lender), (ii) a “Term Note (Level Payments)” or “Term Note (Step
Payments)” together with the “Master Loan and Security Agreement” related
thereto and incorporated by reference therein, each in the form attached hereto
as Exhibit D-2(b) (as such exhibit may be updated from time to time by the
Borrower with the consent of the Lender) or (iii, (iii) a “Finance Agreement” in
one of the forms attached as Exhibit D-2(c) or similar agreement approved in
writing by the Lender (in its reasonable discretion), or (iv) a loan agreement
and promissory note otherwise approved by the Servicer in compliance with the
Credit and Collection Policy as to which the Servicer has notified the
Collateral Agent in writing, in each case, pursuant to which the Originator
makes a loan to an Obligor secured by Equipment purchased by such Obligor,
together with all schedules, supplements and amendments thereto and each other
document and instrument related thereto.
 
“Loans Outstanding” means the sum of the principal amounts of Loans loaned to
the Borrower for the initial and any subsequent borrowings pursuant to
Sections 2.01 and 2.02, reduced from time to time by Collections with respect to
any Pledged Receivable received and distributed as repayment of principal
amounts of Loans outstanding pursuant to Section 2.04 and any other amounts
received by the Lender to repay the principal amounts of Loans outstanding
pursuant to Section 2.15 or otherwise; provided, however, that the principal
amounts of Loans outstanding shall not be reduced by any Collections with
respect to any Pledged Receivable or other amounts if at any time such
Collections or other amounts are rescinded or must be returned for any reason.
 
“Lockbox” means a post office box to which Collections with respect to any
Pledged Receivable are remitted for retrieval by the Lockbox Bank and for
deposit by the Lockbox Bank into the Lockbox Account.
 
12

--------------------------------------------------------------------------------


“Lockbox Account” means the deposit account (account number 153910088597 at the
Lockbox Bank) in the name of “U.S. Bank NA as Securities Intermediary for LEAF
Financial and various lenders”.
 
“Lockbox Bank” means U.S. Bank National Association and its successors in
interest.
 
“Lockbox Intercreditor Agreement” means the Amended and Restated Lockbox
Intercreditor Agreement, dated as of April 18, 2005, among the Lockbox Bank, the
Servicer, the Borrower, and certain other parties.
 
“Material Adverse Effect” means a material adverse effect on (i) the ability of
the Borrower, the Originator and/or the Servicer to conduct its business,
(ii) the ability of the Borrower, the Originator and/or the Servicer to perform
its respective obligations under this Agreement and/or any other Transaction
Document to which it is a party, (iii) the validity or enforceability of this
Agreement and/or any other Transaction Document to which the Borrower, the
Originator and/or the Servicer is a party, (iv) the rights and remedies of the
Lender under this Agreement and/or any of the Transaction Documents and/or
(v) the validity, enforceability or collectibility of all or any portion of the
Pledged Receivables.
 
“Minimum Tangible Net Worth means, (i) with respect to Resource America, a
Tangible Net Worth (measured as of each fiscal quarter end) of not less than
$125,000,000.125,000,000 and (ii) with respect to the Owner, a Tangible Net
Worth (measured as of each fiscal quarter end) of not less than (x) $2,500,000
plus, (y) only if the Owner Issuance Condition has been satisfied, the product
of 50.00%, times the aggregate outstanding principal balance of the Owner
Secured Recourse Promissory Notes held by Persons that are not Affiliates of the
Owner.
 
“Monthly Remittance Report” means a report, in substantially the form of
Exhibit C, furnished by the Servicer to the Lender pursuant to Section 6.10(b).
 
“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).
 
“Morgan Stanley” has the meaning assigned to that term in the preamble hereto.
 
“Netbank Facility” means the facility evidenced by the Receivables Loan and
Security Agreement, dated as of November 1, 2007, among Leaf Capital Funding
III, LLC, as borrower, LEAF Financial, Morgan Stanley, Morgan Stanley Asset
Funding Inc., The Royal Bank of Scotland, U.S. Bank National Association and
Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio Services), as the same
may be modified, amended, or supplemented from time to time.
 
“Net Eligible Receivables Balance” means, at any time, (i) the Eligible
Receivables Balance at such time, minus (ii) the Overconcentration Amount at
such time.
 
“Nominee Lienholder Agreement” means either (i) a “Vehicle Lienholder Nominee
Agreement” in the form attached hereto as Exhibit E (with such modifications as
the Collateral Agent may approve) or (ii) any other nominee lienholder agreement
or collateral agency agreement approved in writing by the Collateral Agent.
 
“Non-Level Payment Contract” means a Contract that does not provide for level
Scheduled Payments during the term of such Contract.
 
“Notice of Borrowing” has the meaning assigned to that term in Section 2.02(b)
hereof.
 
“Notice of Pledge” has the meaning assigned to that term in the Custodial
Agreement.
 
“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Secured Parties arising under this Agreement and/or any other Transaction
Document and shall include, without limitation, all liability for principal of
and interest on the Loans, indemnifications and other amounts due or to become
due by the Borrower to the Secured Parties under this Agreement and/or any other
Transaction Document, including, without limitation, interest, fees and other
obligations that accrue after the commencement of an insolvency proceeding (in
each case whether or not allowed as a claim in such insolvency proceeding).
 
13

--------------------------------------------------------------------------------


“Obligor” means, collectively, each Person obligated to make payments under a
Contract.
 
“Obligor Collateral” means (i) the Equipment leased to an Obligor under a Lease
Contract, (ii) the Equipment and other property pledged by an Obligor to secure
its obligations under a Loan Contract, (iii) the Equipment and other property
pledged by an Obligor to secure its obligations under a Practice Acquisition
Loan Contract and (iv) the Underlying Originator Loan Collateral and other
property pledged by an Obligor to secure its obligations under an Underlying
Originator Loan Contract.
 
“Obligor Financing Statement” means a UCC financing statement filed by
Originator against an Obligor under a Contract which evidences a security
interest in the related Obligor Collateral.
 
“Officer’s Certificate” means a certificate signed by the president, the
secretary, the chief financial officer or any vice president of any Person.
 
“Opinion of Counsel” means a written opinion of independent counsel acceptable
to the Lender, which opinion, if such opinion or a copy thereof is required by
the provisions of this Agreement or any other Transaction Document to be
delivered to the Borrower or the Lender, is acceptable in form and substance to
the Lender.
 
“Originator” means LEAF Funding, Inc., a Delaware corporation.
 
“Originator Insurance Agreement” means that certain letter agreement regarding
the Originator’s obligations as named loss payee under Insurance Policies and
Underlying Insurance Policies, dated as of the date hereof, among the
Originator, the Servicer, the Borrower and the Lender, as such agreement may
from time to time be amended, restated, supplemented and/or otherwise modified
in accordance with the terms thereof.
 
“Other Commercial Contract” means any agreement approved by the Servicer in
compliance with the Credit and Collection Policy, in each case, pursuant to
which the commercial Obligor thereunder agrees to make periodic payments in
connection with any loan, services, rental or sale, together with all schedules,
supplements and amendments thereto and each other document and instrument
related thereto.
 
“Other Conveyed Property” means, with respect to any Receivable, all of the
Borrower’s right, title and interest in, to and under (i) all Collections and
other monies at any time received or receivable with respect to such Receivable
after the applicable Cut-Off Date (as defined in the Purchase and Sale
Agreement), (ii) the Equipment or Underlying Equipment related to such
Receivable (to the extent of the Borrower’s ownership rights, if any, therein),
(iii) in the case of a Receivable related to any Contract, any and all
agreements, documents, certificates and instruments evidencing the Borrower’s
security interest or other interest in and to the related Obligor Collateral or
any intercreditor agreement with respect thereto, including, without limitation,
any Certificate of Title, (iv) the Obligor Collateral related to such Receivable
including, without limitation, the security interest in such Obligor Collateral
granted by the related Obligor to Originator under the related Contract and
assigned by Originator to the Borrower under the Purchase and Sale Agreement,
(v) the Obligor Financing Statement, if any, related to such Receivable,
(vi) the Insurance Policy and any proceeds from the Insurance Policy relating to
such Receivable, including rebates of premiums not otherwise due to an Obligor,
(vii) the related Contract and all other items required to be contained in the
related Receivable File, any and all other documents or electronic records that
the Borrower keeps on file in accordance with its customary procedures relating
to such Receivable, the related Obligor Collateral or the related Obligor,
(viii) any Security Deposits or Cash Reserve related to such Receivable,
(ix) all property (including the right to receive future Liquidation Proceeds)
that secures such Receivable and that has been acquired by or on behalf of the
Borrower pursuant to the liquidation of such Receivable, and (x) all present and
future rights, claims, demands, causes and chooses in action in respect of any
or all of the foregoing and all payments on or under and all proceeds and
investments of any kind and nature in respect of any of the foregoing.
 
14

--------------------------------------------------------------------------------


“Overconcentration Amount” means, at any time, the sum of the Pool A
Overconcentration Amount at such time and the Pool B Overconcentration Amount at
such time.
 
“Overdue Payment” means, with respect to a Collection Period, all payments due
in a prior Collection Period that the Servicer receives from or on behalf of an
Obligor during such Collection Period, including any Servicing Charges.
 
“Owner” means (i) the Originator or (ii) subject to the prior written consent of
the Lender (such consent not to be unreasonably withheld), any other subsidiary
of the initial Servicer which acquires all or part of the membership interests
of the Borrower.
 
“Owner” means LEAF Commercial Finance Fund, LLC.
 
“Owner Issuance Condition” shall be deemed to be satisfied if, on or prior to
October 1, 2008 or such other date, not later than June 1, 2009, as the Owner
shall have provided by prior written notice to the Lender, (i) the Owner has
received offering proceeds of at least $1,000,000 from the issuance of the Owner
Secured Recourse Promissory Notes and (ii) such proceeds have been released to
the Owner (and not returned to the subscribers of the Owner Secured Recourse
Promissory Notes) from the escrow account described in the Owner Private
Placement Memorandum.
 
“Owner Private Placement Memorandum” means that certain Private Placement
Memorandum, dated October 1, 2007, as supplemented or restated from time to
time, and titled “Leaf Commercial Finance Fund, LLC Secured Recourse Promissory
Notes”, a copy of which has been provided to the Collateral Agent by the Owner.
 
“Owner Secured Promissory Notes” means the Secured Recourse Promissory Notes
issued by the Owner pursuant to the Indenture described in Owner Private
Placement Memorandum.
 
“Parallel Defaults” has the meaning assigned to that term in Section 5.01(u)
hereof.
 
“Permitted Investments” means any one or more of the following:
 
 
(i)
direct obligations of, or obligations fully guaranteed as to principal and
interest by, the United States or any agency or instrumentality thereof,
provided such obligations are backed by the full faith and credit of the United
States;

 
 
(ii)
repurchase obligations (the collateral for which is held by a third party or the
Trustee), with respect to any security described in clause (i) above, provided
that the long-term unsecured obligations of the party agreeing to repurchase
such obligations are at the time rated by Moody’s and S&P in one of their two
highest long-term rating categories and if rated by Fitch, in one of its two
highest long-term rating categories;

 
 
(iii)
certificates of deposit, time deposits, demand deposits and bankers’ acceptances
of any bank or trust company incorporated under the laws of the United States or
any State thereof or the District of Columbia, provided that the short-term
commercial paper of such bank or trust company (or, in the case of the principal
depository institution in a depository institution holding company, the
long-term unsecured debt obligations of the depository institution holding
company) at the date of acquisition thereof has been rated by Moody’s and S&P in
their highest short-term rating category, and if rated by Fitch, in its highest
short-term rating category;

 
 
(iv)
commercial paper (having original maturities of not more than 270 days) of any
corporation incorporated under the laws of the United States or any State
thereof or the District of Columbia, having a rating, on the date of acquisition
thereof, of no less than A-1 by Moody’s, P-1 by S&P and F-1 if rated by Fitch;

 
 
15

--------------------------------------------------------------------------------


 
 
(v)
money market mutual funds, including funds managed by the Lender’s Bank or its
Affiliates, registered under the Investment Company Act of 1940, as amended,
having a rating, at the time of such investment, of no less than Aaa by Moody’s,
AAA by S&P and AAA if rated by Fitch; and

 
 
(vi)
any other investments approved in writing by the Lender.

 
provided, that no such instrument shall be a Permitted Investment if such
instrument evidences the right to receive either (a) interest only payments with
respect to the obligations underlying such instrument or (b) both principal and
interest payments derived from obligations underlying such instrument, where the
principal and interest payments with respect to such instrument provide a yield
to maturity exceeding 120% of the yield to maturity at par of such underlying
obligation.  Each Permitted Investment may be purchased by the Lender’s Bank or
through an Affiliate of the Lender’s Bank.
 
“Permitted Liens” means:
 
 
(i)
with respect to Obligor Collateral, (A) liens and security interests in favor of
the Collateral Agent, granted pursuant to the Transaction Documents, (B) the
interests of an Obligor arising under the Contract to which it is a party in the
Obligor Collateral related to such Contract, (C) liens for taxes, assessments,
levies, fees and other governmental and similar charges either not yet due or
being contested in good faith and by appropriate proceedings, provided, that
appropriate reserves shall have been established with respect to any such taxes
either not yet due or being contested in good faith and by appropriate
proceedings, (D) any liens with respect to any mechanics, suppliers,
materialmen, laborers, employees, repairmen and other like liens arising in the
ordinary course of a servicer’s, lessor’s/lender’s or lessee’s/borrower’s
business securing obligations which are not due and payable, and (E) salvage
rights of insurers with respect to the equipment subject to a Contract under
insurance policies maintained pursuant to the Transaction Documents or a
Contract; and

 
 
(ii)
with respect to Underlying Collateral, in addition to the Permitted Liens
described in clause (i) above, (x) liens in favor of Originator or the Borrower,
granted by the applicable Underlying Obligor, in each case, solely to the extent
assigned to the Collateral Agent and (y) the interests of an Underlying Obligor
arising under the Underlying Contract to which it is a party in the Underlying
Originator Loan Collateral related to such Underlying Contract.

 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture, government (or any agency or political subdivision
thereof) or other entity.
 
“Pledge” means the pledge of any Receivable pursuant to Article II.
 
“Pledged Assets” has the meaning assigned to that term in Section 2.11.
 
“Pledged Receivables” means Pledged Pool A Receivables and Pledged Pool B
Receivables.
 
“Pledged Pool A Receivables” has the meaning assigned to that term in
Section 2.11(a).
 
“Pledged Pool B Receivables” has the meaning assigned to that term in
Section 2.11(a).
 
“Pledged Receivables Balance” means, at any time, the aggregate Discounted
Balances of all Receivables which are Pledged hereunder to secure Loans at such
time.
 
“Pool A Annualized Net Loss Rate” means, as of any date of determination after
the end of the third Collection Period following the date hereof, an amount
(expressed as a percentage) equal to (i) the product of (A) (x) the aggregate
Discounted Balances of all Pledged Pool A Receivables which were Eligible Pool A
Receivables at the time of their Pledge hereunder and which became Defaulted
Receivables during the six (or such lesser number of Collection Periods since
the date hereof) immediately preceding Collection Periods minus (y) Recoveries
related to Pool A Receivable received during the six (or such lesser number of
Collection Periods since the date hereof) immediately preceding Collection
Periods and (B) 2 (if six or more Collection Periods have occurred since the
date hereof), 2.4 (if five Collection Periods have occurred since the date
hereof), 3 (if four Collection Periods have occurred since the date hereof),
4 (if three Collection Periods have occurred since the date hereof), 6 (if two
Collection Periods have occurred since the date hereof) or 12 (if one Collection
Period has occurred since the date hereof) divided by (ii) the Eligible Pool A
Receivables Balance as of the first Business Day of the six (or such lesser
number of Collection Periods since the date hereof) immediately preceding
Collection Periods.
 
16

--------------------------------------------------------------------------------


“Pool A Borrowing Base” means, at any time, the lowest of:
 
 
(i)
98% of the Amortized Equipment Cost with respect to all Eligible Pool A
Receivables; and

 
 
(ii)
an amount equal to the Pool A Net Eligible Receivables Balance multiplied by a
percentage equal to 92%.

 
“Pool A Contract” means a Lease Contract, a Loan Contract, a Practice
Acquisition Loan Contract, a Real Estate Contract or an Other Commercial
Contract.
 
“Pool A Lease File” has the meaning assigned to that term in clause (a) of the
definition of “Receivable File”.
 
“Pool A Loan” has the meaning assigned to that term in Section 2.01.
 
“Pool A Loan File” has the meaning assigned to that term in clause (b) of the
definition of “Receivable File”.
 
“Pool A Net Eligible Receivables Balance” means, at any time, (i) the Eligible
Pool A Receivables Balance at such time minus (ii) the Pool A Overconcentration
Amount at such time.
 
“Pool A Overconcentration Amount” means, at any time, (x) after the first
anniversary of the Closing Date or (y) the aggregate outstanding principal
balance of the Loans is greater than $35,000,000, without duplication, the sum
of:
 
 
(i)
an amount equal to the Global Overconcentration Amount at such time multiplied
by a fraction the numerator of which is the aggregate Discounted Balances of all
Eligible Pool A Receivables at such time and the denominator of which is the
aggregate Discounted Balances of all Eligible Receivables at such time;

 
 
(ii)
the amount by which the sum of the Discounted Balances of all Eligible Pool A
Receivables with respect to which the related Contract has a remaining term
greater than 85 months and equal to or less than 120 months exceeds 50% of the
sum of the Discounted Balances of all Eligible Pool A Receivables at such time;

 
 
(iii)
the amount by which the sum of the Discounted Balances of all Eligible Pool A
Receivables with respect to which the related Contract has a remaining term
greater than 120 months exceeds 15% of the sum of the Discounted Balances of all
Eligible Pool A Receivables at such time;

 
 
(iv)
the amount by which the sum of the Discounted Balances of all Eligible Pool A
Receivables with respect to which the related Contract has a Discounted Balance
greater than $1,000,000 exceeds 50% of the sum of the Discounted Balances of all
Eligible Pool A Receivables at such time;

 
 
17

--------------------------------------------------------------------------------


 
 
(v)
the amount by which the sum of the Discounted Balances of all Eligible Pool A
Receivables related to any one vendor of Equipment (or Affiliate thereof) at
such time exceeds 35% of the sum of the Discounted Balances of all Eligible
Pool A Receivables at such time;

 
 
(vi)
the amount by which the sum of the Discounted Balances of all Eligible Pool A
Receivables arising under a Contract which provides for a Balloon Payment or Put
Payment, the amount of which is in excess of 34% of the original amount of the
Scheduled Payments to be made under such Contract, exceeds 20% of the sum of the
Discounted Balances of all Eligible Pool A Receivables at such time;

 
 
(vii)
the amount by which the sum of the Discounted Balances of all Eligible Pool A
Receivables arising from Practice Acquisition Loan Contracts at such time
exceeds 50% of the sum of the Discounted Balances of all Eligible Pool A
Receivables at such time; and

 
 
(viii)
the amount by which the sum of the Discounted Balances of all Eligible Pool A
Receivables that are Stand Alone Working Capital Loans at such time exceeds 15%
of the sum of the Discounted Balances of all Eligible Pool A Receivables at such
time.

 
“Pool A Receivable” means the rights to all payments from an Obligor under a
Pool A Contract, including, without limitation, any right to the payment with
respect to (i) Scheduled Payments, (ii) any prepayments or overdue payments made
with respect to such Scheduled Payments, (iii) any Guaranty Amounts, (iv) any
Insurance Proceeds, (v) any Servicing Charges and (vi) any Recoveries.
 
“Pool A Termination Event” means the occurrence of any of the following events:
 
 
(i)
the rolling weighted average of the Delinquency Rates in respect of any three
consecutive Collection Periods, calculated by the Lender solely with respect to
Pool A Receivables, exceeds 3.5%;

 
 
(ii)
the Annualized Default Rate, calculated by (or in a manner satisfactory to) the
Lender solely with respect to Pool A Receivables, exceeds 4.0%; or

 
 
(iii)
the Pool A Annualized Net Loss Rate exceeds 3.5%.

 
“Pool B Annualized Net Loss Rate” means with respect to any Underlying
Originator, as of any date of determination at least three Collection Periods
after the date that the Pool B Receivable related to such Underlying Originator
is Pledged hereunder (the “Applicable Date”), an amount (expressed as a
percentage) equal to (i) the product of (A) (x) the aggregate Discounted
Balances of all Underlying Contracts related to such Underlying Originator which
were Eligible Underlying Contracts at the time of the Pledge of the related
Pool B Receivable hereunder and as to which an Underlying Contract Event of
Default has occurred during the six (or such lesser number of Collection Periods
since the Applicable Date) immediately preceding Collection Periods minus
(y) recoveries received by the Underlying Originator during the six (or such
lesser number of Collection Periods since the Applicable Date) immediately
preceding Collection Periods and (B) 2 (if six or more Collection Periods have
occurred since the Applicable Date), 2.4 (if five Collection Periods have
occurred since the Applicable Date), 3 (if four Collection Periods have occurred
since the Applicable Date), 4 (if three Collection Periods have occurred since
the Applicable Date), 6 (if two Collection Periods have occurred since the
Applicable Date) or 12 (if one Collection Period has occurred since the
Applicable Date) divided by (ii) the aggregate Discounted Balances of all
Underlying Contracts related to such Underlying Originator which are Eligible
Underlying Contracts as of the first Business Day of the six (or such lesser
number of Collection Periods since the Applicable Date) immediately preceding
Collection Periods.
 
18

--------------------------------------------------------------------------------


“Pool B Borrowing Base” means, at any time, (x) the sum of the amounts
calculated with respect to each Eligible Pool B Receivable, equal to the least
of:
 
       (i)     the sum of (A) 92% of the aggregate Discounted Balance of all
related Underlying Contracts and (B) the amount of funds on deposit in the Cash
Reserve Account related to such Eligible Pool B Receivable;
 
 
(ii)
100% of the Amortized Equipment Cost with respect to such Eligible Pool B
Receivable at such time (calculated without giving effect to any associated
amortized indirect costs related to the applicable Equipment) minus the Holdback
Amount for such Eligible Pool B Receivable; or

 
 
(iii)
the Discounted Balance of such Eligible Pool B Receivable

 
minus (y) the Pool B Overconcentration Amount.
 
“Pool B Contract” means an Underlying Originator Loan Contract.
 
“Pool B Loan” has the meaning assigned to that term in Section 2.01.
 
“Pool B Master Receivable File” has the meaning assigned to that term in clause
(c) of the definition of “Receivable File”.
 
“Pool B Micro Ticket Receivables” means a Pool B Receivable related to equipment
with an original cost of less than $3000 and with respect to which the related
Obligor is an Obligor approved in writing by the Lender in its sole discretion.
 
“Pool B Net Eligible Receivables Balance” means, at any time, (i) the Eligible
Pool B Receivables Balance at such time minus (ii) the Pool B Overconcentration
Amount at such time.
 
“Pool B Overconcentration Amount” means, at any time, (x) after the first
anniversary of the Closing Date or (y) the aggregate outstanding principal
balance of the Loans is greater than $35,000,000, without duplication, the sum
of:
 
 
(i)
an amount equal to the Global Overconcentration Amount at such time multiplied
by a fraction the numerator of which is the aggregate Discounted Balances of all
Eligible Pool B Receivables at such time and the denominator of which is the
aggregate Discounted Balances of all Eligible Receivables at such time;

 
 
(ii)
the amount by which the sum of the Discounted Balances of all Eligible Pool B
Receivables related to any one Underlying Originator (or Affiliate thereof) at
such time exceeds $25,000,000;

 
 
(iii)
the amount by which the sum of the Discounted Balances of all Eligible Pool B
Receivables related to any one Underlying Obligor (or Affiliate thereof) at such
time exceeds $1,000,000;

 
 
(iv)
the amount by which the sum of the Discounted Balances of all Eligible Pool B
Receivables with respect which the related Contract has a remaining term greater
than 84 months exceeds 20% of the sum of the Discounted Balances of all Eligible
Pool B Receivables at such time; and

 
 
(v)
the amount by which the sum of the Discounted Balances of all Eligible Pool B
Receivables that are Pool B Micro Ticket Receivables at such time exceeds
$15,000,000.

 
 
19

--------------------------------------------------------------------------------


 
“Pool B Receivable” means the rights to all payments from an Obligor under a
Pool B Contract, including, without limitation, any right to the payment with
respect to (i) Scheduled Payments and Underlying Scheduled Payments, (ii) any
prepayments or overdue payments made with respect to such Scheduled Payments and
Underlying Scheduled Payments, (iii) any Guaranty Amounts, (iv) any Insurance
Proceeds, (v) any Servicing Charges and (vi) any Recoveries.
 
“Pool B Termination Event” means, with respect to an Underlying Originator, the
occurrence of any of the following events:
 
 
(i)
other than with respect to Pool B Micro Ticket Receivables, the rolling weighted
average of the Underlying Delinquency Rates with respect to such Underlying
Originator in respect of any three consecutive Collection Periods exceeds 8%;

 
 
(ii)
other than with respect to Pool B Micro Ticket Receivables, the Pool B
Annualized Net Loss Rate with respect to such Underlying Originator in respect
of any Collection Period exceeds 6%;

 
 
(iii)
other than with respect to Pool B Micro Ticket Receivables, the current amount
of recourse, if any, against such Underlying Originator with respect to its
obligations under the related Underlying Originator Loan Contract is less than
5% of the maximum amount of such recourse;

 
 
(iv)
with respect to Pool B Micro Ticket Receivables only, the rolling weighted
average of the Underlying Delinquency Rates with respect to such Underlying
Originator in respect of any three consecutive Collection Periods exceeds 10%;

 
 
(v)
with respect to Pool B Micro Ticket Receivables only, the Pool B Annualized Net
Loss Rate with respect to such Underlying Originator in respect of any
Collection Period exceeds 25%;

 
 
(vi)
with respect to Pool B Micro Ticket Receivables only, the current amount of
recourse, if any, against such Underlying Originator with respect to its
obligations under the related Underlying Originator Loan Contract is less than
5% of the maximum amount of such recourse; or

 
 
(vii)
the occurrence of any Bankruptcy Event in respect of such Underlying Originator.

 
“Pool B Underlying Lease File” has the meaning assigned to that term in clause
(d) of the definition of “Receivable File”.
 
“Pool B Underlying Loan File” has the meaning assigned to that term in clause
(e) of the definition of “Receivable File”.
 
“Practice Acquisition Loan Contract” means, collectively, (i) a “Term Note
(Level Payments)” together with the “Master Loan and Security Agreement” related
thereto and incorporated by reference therein, each in the form attached hereto
as Exhibit D-3 (as such exhibit may be updated from time to time by the Borrower
with the consent of the Lender) or a “Finance Agreement” in one of the forms
attached as Exhibit D-2(c) (as such exhibit may be updated from time to time by
the Borrower with the consent of the Lender) or (ii) a loan agreement and
promissory note otherwise approved by the Servicer in compliance with the Credit
and Collection Policy as to which the Servicer has notified the Collateral Agent
in writing, in each case, pursuant to which Originator makes a loan to an
Obligor to enable such Obligor to acquire a dental, medical, osteopathic
medical, optometric or veterinary practice, secured by Equipment related to the
practice of dentistry, medicine or veterinary medicine and certain non-equipment
assets, together with all schedules, supplements and amendments thereto and each
other document and instrument related thereto.
 
“Prepayment Amount” means the principal amount of Loans repaid by the Borrower
in connection with an optional prepayment of Loans made by the Borrower pursuant
to Section 2.15 hereof.
 
20

--------------------------------------------------------------------------------


 
“Prepayment Date” means any date on which an optional prepayment of Loans is
made by the Borrower pursuant to Section 2.15 hereof.
 
“Prepayment Premium” has the meaning ascribed thereto in the Fee Letter.
 
“Program Termination Cure Event” means the occurrence of any of the following
events:
 
       (i)     following the occurrence of a Program Termination Event described
in clause (iv), (v), (vi), (vii), (viii) or (ix) of the definition thereof, such
Program Termination Event is cured within the following two Collection Periods
and two further Collection Periods pass without the occurrence of such a Program
Termination Event; or
 
 
(ii)
following the occurrence of a Program Termination Event described in clause (xi)
of the definition thereof, such Program Termination Event is cured;

 
provided that, in any event, no other Program Termination Event shall have
occurred and be continuing.
 
“Program Termination Date” means the earliest of (i) the date of occurrence of
any event described in Section 7.01(a) hereof, (ii) the date of the declaration
of the Program Termination Date pursuant to any other subsection of Section 7.01
or (iii) the date of the declaration of the Program Termination Date by, and at
the option of, the Lender upon the occurrence of a Program Termination Event.
 
“Program Termination Event” means the occurrence of any of the following events:
 
 
(i)
a regulatory, tax or accounting body has ordered that the activities of the
Lender or any Affiliate thereof contemplated hereby be terminated or, as a
result of any other event or circumstance, the activities of the Lender or any
Affiliate contemplated hereby may reasonably be expected to cause the Lender or
the Person, if any, then acting as the administrator or the manager for the
Lender or any of its Affiliates to suffer materially adverse regulatory,
accounting or tax consequences;

 
 
(ii)
an Event of Default has occurred and is continuing;

 
 
(iii)
the Facility Maturity Date shall have occurred;

 
 
(iv)
other than with respect to Pool B Micro Ticket Receivables, the Annualized
Default Rate exceeds 4.5%;

 
 
(v)
other than with respect to Pool B Micro Ticket Receivables, the rolling weighted
average of the Delinquency Rates in respect of any three consecutive Collection
Periods exceeds 4.0%;

 
 
(vi)
other than with respect to Pool B Micro Ticket Receivables, the Annualized Net
Loss Rate exceeds 4.0%;

 
 
(vii)
with respect to Pool B Micro Ticket Receivables only, the Annualized Default
Rate exceeds 25.0%;

 
 
(viii)
with respect to Pool B Micro Ticket Receivables only, the rolling weighted
average of the Delinquency Rates in respect of any three consecutive Collection
Periods exceeds 10.0%;

 
 
(ix)
with respect to Pool B Micro Ticket Receivables only, the Annualized Net Loss
Rate exceeds 25.0%;

 
 
(x)
a Servicer Default has occurred and is continuing; or

 
21

--------------------------------------------------------------------------------


 
 
(xi)
(1) any Qualifying Swap Counterparty ceases to maintain the long-term debt
ratings required of a Qualifying Swap Counterparty and (A) does not post cash
collateral in a manner acceptable to the Lender within 45 days and (B) is not
replaced within 45 days by a replacement acceptable to the Lender or (2) the
Borrower fails to comply with any term, covenant or agreement hereunder related
to the maintenance of any Qualifying Interest Rate Swaps; or

 
 
(xii)
the occurrence of three or more Pool A Termination Events and/or Pool B
Termination Events.

 
 
“Purchase and Sale Agreement” means that certain Purchase and Sale Agreement,
dated as of the date hereof, between the Originator, as seller, and the
Borrower, as purchaser, together with all instruments, documents and agreements
executed in connection therewith, as such Purchase and Sale Agreement may from
time to time be amended, supplemented or otherwise modified in accordance with
the terms hereof.

 
“Purchase Date” has the meaning set forth in the Purchase and Sale Agreement.
 
“Put Payment” means with respect to any Contract or Underlying Contract
constituting a lease, the payment, if any, required to be made by the Obligor
under the terms of such lease in connection with the required purchase by such
Obligor or Underlying Obligor of the related Equipment or Underlying Equipment
at the end of the term of such lease.
 
“QSC Subordinated Termination Payment” means a termination payment required to
be made by  the Borrower to a Qualifying Swap Counterparty upon the termination
of the related Qualifying Interest Rate Swap pursuant to an event of default or
termination event (other than Illegality or Tax Event) (each as defined in the
related Qualifying Interest Rate Swap) as to which the Qualifying Swap
Counterparty was the defaulting party or the sole affected party under the
Qualifying Interest Rate Swap.
 
“Qualifying Interest Rate Swap” means (X) an interest rate swap agreement
(i) between the Borrower and a Qualifying Swap Counterparty, (ii) under which
the Borrower shall receive a floating rate of interest based on a Eurodollar
Index acceptable to the Lender in exchange for the payment by the Borrower of a
fixed rate of interest equal to the applicable Swapped Rate, (iii) the effective
date of which is a Borrowing Date, (iv) having a varying notional balance which
is, as of the effective date thereof, in an amount equal to the aggregate
principal amount of the Loans advanced on such effective date and (v) which
shall otherwise be on such terms and conditions and pursuant to such
documentation as shall be acceptable to the Lender or (Y) an alternative
interest rate hedging agreement agreed to in writing by the Borrower and the
Lender.
 
“Qualifying Swap Counterparty” means Morgan Stanley Capital Services Inc. (or
any successors or permitted assigns) or any other financial institution that is
in the business of entering into interest rate swap transactions, is acceptable
to the Lender and has a long-term senior unsecured debt rating of “A” or higher
(or the equivalent) by each Rating Agency then rating such long-term senior
unsecured debt) or posts cash collateral in a manner and amount satisfactory to
the Lender.
 
“Rating Agencies” means Moody’s, S&P and Fitch, or any other nationally
recognized statistical rating organizations as may be designated by the Lender.
 
“Real Estate Contract” means a loan agreement and promissory note, finance
agreement or similar agreement, in each case, (i) in a form approved by the
Servicer in compliancein writing by the Lender (in its reasonable discretion)
and that is consistent with the Credit and Collection Policy, in each case, and
(ii) pursuant to which the Originator makes a loan to an Obligor secured by
rentals or other receivables arising from the use of real property, together
with all schedules, supplements and amendments thereto and each other document
and instrument related thereto.
 
“Receivable” means a Pool A Receivable or a Pool B Receivable.
 
“Receivable File” means with respect to each Receivable:
 
22

--------------------------------------------------------------------------------


 
(a) if such Receivable is related to a Lease Contract the following items
(collectively, a “Pool A Lease File”):
 
 
(i)
(1) the related original, executed Lease Contract (or, in the case of a Lease
Contract under a master lease, a machine or facsimile copy of the related master
lease certified by an authorized officer of the Borrower and stamped “I hereby
certify that this is a true and exact copy of the original” and an original,
executed schedule thereto describing the related Equipment) unless such Lease
Contract is related to an Exception Sublimit Receivable, in which event the
executed Lease Contract (or, in the case of Lease Contracts under a master
lease, the related schedule) may be a machine or facsimile copy certified in the
manner described above, (2) a true, executed copy of the related
delivery/installation certificate or acknowledgment and acceptance of delivery
certificate if such Receivable is related to Equipment with an original cost in
excess of $50,000, (3) a true copy of the  Insurance Certificate if such
Receivable is related to Equipment with an original cost in excess of $100,000,
(4) other than with respect to a Lease Contract related to Equipment which has
an original cost of less than $25,000 if such Lease Contract is a Dollar
Purchase Option Contract or $50,000 if such Lease Contract is a FMV Contract, a
“transmittal order” from the Servicer to a filing service company and an “in
process report” from such filing service company to the Servicer (or other
evidence of the submission of the related UCC financing statement for filing in
the appropriate filing office) and, within 45 days of the related Contract being
executed, a file-stamped copy of the related UCC financing statement and
(5) vendor order(s) or invoice(s); and

 
 
(ii)
copies of any additional documents, other than servicing related documents, that
the Borrower keeps on file with respect to such Receivable;

 
(b) if such Receivable is related to a Loan Contract or a Practice Acquisition
Loan Contract  the following items (collectively, a “Pool A Loan File”):
 
 
(i)
(1) the original, if a promissory note was executed by the related Obligor in
connection with such Loan Contract or Practice Acquisition Loan Contract, the
original of such executed promissory note (with a fully executed, original
Allonge attached thereto); provided that, with regard to any “Finance
Agreement”, no executed promissory note or fully executed, original Allonge need
be included, (2) a true, executed copy of the related “Master Loan and Security
Agreement”, “Finance Agreement” or similar agreement pursuant to which the
Originator made the related loan to the related Obligor (and any amendments
thereto), (3) a true copy of the related Insurance Certificate if such
Receivable is related to Equipment with an original cost in excess of $100,000
and (4) other than with respect to a Receivable related to Equipment which has
an original cost of less than $25,000, a “transmittal order” from the Servicer
to a filing service company and an “in process report” from such filing service
company to the Servicer (or other evidence of the submission of the related UCC
financing statement for filing in the appropriate filing office) and, within
45 days of the related Contract being executed, a file-stamped copy of the
related UCC financing statement; and

 
 
(ii)
copies of any additional documents, other than servicing related documents, that
the Borrower keeps on file with respect to such Receivable;

 
(c) if such Receivable is related to an Underlying Originator Loan Contract the
following items (collectively, a “Pool B Master Receivable File”):
 
 
(i)
(1) the original,if a promissory note was executed by the related Obligor in
connection with such Underlying Originator Loan Contract, the original of such
executed promissory note (with a fully executed, original Allonge attached
thereto) unless such Underlying Originator Loan Contract is in the form of a
“Master Purchase and Sale Agreement,; provided that, with regard to any “Finance
Agreement”, no executed promissory note or fully executed, original Allonge need
be included, (2) a true, executed copy of the related security agreement unless
such Underlying Originator Loan Contract is in the form of a “Master Purchase
and Sale Agreement” that, “Finance Agreement” or such other form of agreement
approved in writing by the Lender (in its reasonable discretion) that, in any
case, includes language granting to the purchaser thereunder a security interest
in all the related Underlying Originator Loan Collateral and other property
pledged by the related Obligor to secure its obligations under such Underlying
Originator Loan Contract, and (3) a “transmittal order” from the Servicer to a
filing service company and an “in process report” from such filing service
company to the Servicer (or other evidence of the submission of the related UCC
financing statement for filing in the appropriate filing office) and, within 45
days of the related Contract being executed, a file-stamped copy of the related
UCC financing statement; and

 
 
23

--------------------------------------------------------------------------------


 
 
(ii)
copies of any additional documents, other than servicing related documents, that
the Borrower keeps on file with respect to such Receivable;

 
(d) if such Receivable is related to a Underlying Originator Loan Contract which
finances an Underlying Lease Contract the following items (collectively, a “Pool
B Underlying Lease File”):
 
 
(i)
(1) the related original, executed Underlying Lease Contract (or, in the case of
an Underlying Lease Contract under a master lease, a machine or facsimile copy
of the related master lease certified by an authorized officer of the Borrower
and stamped “I hereby certify that this is a true and exact copy of the
original” and an original, executed schedule thereto describing the related
Equipment) and (2) other than with respect to an Underlying Lease Contract
related to Equipment which has an original cost of less than $25,000 if such
Underlying Lease Contract is a Dollar Purchase Option Contract or $50,000 if
such Underlying Lease Contract is a FMV Contract, a “transmittal order” from the
Underlying Originator to a filing service company and an “in process report”
from such filing service company to the Underlying Originator (or other evidence
of the submission of the related UCC financing statement for filing in the
appropriate filing office) and, within 45 days of the related Underlying Lease
Contract being executed, a file-stamped copy of the related UCC financing
statement; and

 
 
(ii)
copies of any additional documents, other than servicing related documents, that
the Borrower keeps on file with respect to such Receivable;

 
(e) if such Receivable is related to an Underlying Originator Loan Contract
which finances an Underlying Loan Contract the following items (collectively, a
“Pool B Underlying Loan File”):
 
 
(i)
(1) the original, executed promissory note (with fully executed, original
Allonge attached thereto), (2) a true, executed copy of the related security
agreement and (3) other than with respect to an Underlying Loan Contract related
to Equipment which has an original cost of less than $25,000 a “transmittal
order” from the Underlying Originator to a filing service company and an “in
process report” from such filing service company to the Underlying Originator
(or other evidence of the submission of the related UCC financing statement for
filing in the appropriate filing office) and, within 45 days of the related
Contract being executed, a file-stamped copy of the related UCC financing
statement; and

 
 
(ii)
copies of any additional documents, other than servicing related documents, that
the Borrower keeps on file with respect to such Receivable.

 
In addition, if the Obligor Collateral related to such Receivable is a Vehicle,
the related Receivable File shall include the original copy of the Certificate
of Title with respect to such Vehicle, which such Certificate of Title satisfies
the Titling Requirements or (prior to the 90th day after such Receivable was
first included in the calculation of the Eligible Receivables Balance, if such
Certificate of Title has not yet been received by the Servicer or the Borrower)
a copy of the application for such Certificate of Title.
 
“Receivables Schedule” has the meaning assigned to that term in the Custodial
Agreement.
 
 
24

--------------------------------------------------------------------------------


 
“Records” means all documents, books, records and other information (including,
without limitation, tapes, disks, punch cards and related property and rights)
maintained with respect to Receivables and the related Obligors which the
Borrower has itself generated, in which the Borrower has acquired an interest
pursuant to the Purchase and Sale Agreement or in which the Borrower has
otherwise obtained an interest.
 
“Recoveries” means, for any Collection Period during which, or any Collection
Period after the date on which, any Receivable becomes a Defaulted Receivable
and with respect to such Defaulted Receivable, all payments
 
that the Servicer received from or on behalf of the related Obligor during such
Collection Period in respect of such Defaulted Receivable or from the
repossession, liquidation or re-leasing of the related Obligor Collateral,
including but not limited to Scheduled Payments, Overdue Payments, Guaranty
Amounts and Insurance Proceeds.
 
“Registrar of Titles” means with respect to any State, the governmental agency
or body responsible for the registration of, and the issuance of certificates of
title relating to, motor vehicles and liens thereon.
 
“Related Security” means with respect to any Receivable:
 
 
(i)
any and all security interests or liens and property subject thereto from time
to time securing or purporting to secure payment of such Receivable;

 
 
(ii)
all guarantees, indemnities, warranties, letters of credit, insurance policies
and proceeds and premium refunds thereof and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable; and

 
 
(iii)
all proceeds of the foregoing.

 
“Release Price” means, with respect to a Pledged Receivable to be released
hereunder, an amount equal to the Discounted Balance of such Pledged Receivable
at the time of such release plus interest accrued thereon at the Discount Rate
from and including the Remittance Date immediately preceding the date such
Pledged Receivable is to be released through (but not including) the next
succeeding Remittance Date.
 
“Remittance Date” means the twenty-third (23rd) day of each month beginning
December, 2006, or, if such date is not a Business Day, the next succeeding
Business Day; provided, that the final Remittance Date shall occur on the
Collection Date.
 
“Resource America” means Resource America, Inc., a Delaware corporation.
 
“Rollover Interest Period” means any Interest Period other than any Interest
Period (i) applicable to the Loan arising as a result of the Borrowing on the
initial Borrowing Date or (ii) applicable to any new Loan arising as a result of
a Borrowing on a Subsequent Borrowing Date.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. (or its successors in interest).
 
“Scheduled Payments” means, with respect to any Receivable, the periodic
payments payable under the terms of the related Contract (but not including any
such periodic payment to the extent paid in advance by the related Obligor).
 
“Secured Parties” means the Lender, the Servicer, the Backup Servicer, the
Custodian, the Lender’s Bank, each Qualified Swap Counterparty and their
respective successors and assigns.
 
“Security Deposit” means any amount paid to the Servicer or the Borrower by an
Obligor as a security deposit or as a payment in advance of any amounts to
become due under a Contract, which has not previously been refunded to such
Obligor or applied toward such Obligor’s obligations under such Contract (for
purposes of clarification, a Cash Reserve shall not be deemed to constitute a
Security Deposit).
 
25

--------------------------------------------------------------------------------


 
“Security Deposit Account” has the meaning assigned to that term in
Section 2.05.
 
“Security Deposit Account Agreement” means that certain Securities Account
Agreement, dated the date of this Agreement, among the Borrower, the Servicer,
the Lender’s Bank and the Lender, as such agreement may from time to time be
amended, supplemented or otherwise modified in accordance with the terms
thereof.
 
“Servicer” means, at any time, LEAF Financial or any other Person then
authorized, pursuant to Section 6.01, to service, administer and collect Pledged
Receivables.
 
“Servicer Advance” has the meaning assigned to such term in Section 6.19.
 
“Servicer Default” means the occurrence of any of the following events:
 
 
(i)
the failure of the Servicer to deliver any payments, collections or proceeds
which it is obligated to deliver under the terms hereof or of any other
Transaction Document at the times it is obligated to make such deliveries under
the terms hereof or of any other Transaction Document, and such failure remains
unremedied for two Business Days;

 
 
(ii)
the failure of the Servicer to satisfy any of its reporting, certification,
notification or documentation requirements under the terms hereof or of any
other Transaction Document or the failure of the Servicer to observe or perform
any material term, covenant or agreement hereunder or under any other
Transaction Document (other than those described in clause (i) above) and such
failure shall remain unremedied for 10 days after the Servicer first has
knowledge, whether constructive or actual, of such failure;

 
 
(iii)
any representation, warranty or statement of the Servicer made herein or in any
other Transaction Document shall prove to be incorrect in any material respect,
and, solely if such incorrect representation, warranty or statement can be
remedied, such representation, warranty or statement is not made true within
15 days;

 
 
(iv)
the occurrence of an Event of Default;

 
 
(v)
the occurrence of a Program Termination Event described in clauses (iv), (v),
(vi), (vii), (viii), (ix) or (xii) of the definition of Program Termination
Events; or

 
 
(vi)
the occurrence of any Bankruptcy Event in respect of the Servicer.

 
“Servicer Pension Plan” means a “pension plan” as such term is defined in
section 3(2) of ERISA, which is subject to title IV of ERISA and to which the
Servicer or any ERISA Affiliate of Servicer may have any liability, including
any liability by reason of having been a substantial employer within the meaning
of section 4063 of ERISA at any time during the preceding five years, or by
reason of being deemed to be a contributing sponsor under section 4069 of ERISA.
 
“Servicing Charges” means the sum of (a) all late payment charges paid by
Obligors under Contracts after payment in full of any Scheduled Payments due in
a prior Collection Period and Scheduled Payments for the related Collection
Period and (b) any other incidental charges or fees received from an Obligor,
including, but not limited to, late fees, collection fees, taxes and charges for
insufficient funds.
 
“Servicing Fee” means, for any Fee Period, an amount, payable out of Collections
on the Pledged Receivables and amounts applied to the payment of, or treated as
payments on, the Pledged Receivables, equal to (i) the Servicing Fee Rate
multiplied by (ii) the Net Eligible Receivables Balance as of the first day of
such Fee Period multiplied by (iii) a fraction, the numerator of which shall be
the actual number of days in such Fee Period and the denominator of which shall
be 360.  Upon assuming the duties of the Servicer hereunder, the Backup Servicer
shall also be entitled to receive a one-time acceptance fee of $60,000, which
shall be considered part of the “Servicing Fee” hereunder but shall be in
addition to the amount set forth in the sentence above.
 
26

--------------------------------------------------------------------------------


 
“Servicing Fee Rate” means 1.00%.
 
“Stand Alone Working Capital Loan” means a loan to a dental, medical,
osteopathic medical, optometric or veterinary practice that may be secured by
all assets of such dental, medical, osteopathic medical, optometric or
veterinary practice or that might be unsecured.
 
“Standby Backup Servicer’s Fee” means, for any Fee Period or portion thereof
prior to the occurrence of a Servicer Default and the appointment of the Backup
Servicer as Servicer hereunder, an amount, payable out of Collections on the
Pledged Receivables and amounts applied to the payment of, or treated as
payments on, the Pledged Receivables, equal to the greater of (i) the Standby
Backup Servicing Fee Rate, multiplied by the Net Eligible Receivables Balance as
of the first day of such Fee Period, multiplied by a fraction, the numerator of
which shall be the actual number of days in such Fee Period and the denominator
of which shall be 360, or (ii) $1,500.  The “Standby Backup Servicer’s Fee”
shall also include (i) a one-time acceptance fee of $4,000 payable on the
Closing Date and (ii) reasonable out-of-pocket expenses incurred by the Standby
Backup Servicer in the performance of its duties.
 
“Standby Backup Servicing Fee Rate” means .0215%.
 
“State” means one of the fifty states of the United States or the District of
Columbia.
 
“Subsequent Borrowing” means a Borrowing which occurs on a Subsequent Borrowing
Date.
 
“Subsequent Borrowing Date” means each Business Day occurring after the initial
Borrowing Date on an additional Borrowing is funded from the Lender to the
Borrower.
 
“Swapped Rate” means, with respect to any Qualifying Interest Rate Swap, the
annual rate of interest (expressed as a percentage) which the Borrower, as the
fixed-rate payor, is required to pay under such Qualifying Interest Rate Swap in
order to receive the floating rate of interest provided for under such
Qualifying Interest Rate Swap.
 
“Tangible Net Worth” means, with respect to any Person, the amount calculated in
accordance with GAAP as (i) the consolidated net worth of such Person and its
consolidated subsidiaries (excluding, solely with respect to the Owner and only
to the extent otherwise included in such consolidated net worth, any
mark-to-market gain or loss on any swap or other hedge transaction of the Owner
and its consolidated subsidiaries), plus (ii) to the extent not otherwise
included in such consolidated net worth, unsecured subordinated Debt of such
Person (and, solely with respect to the Owner and only to the extent not
otherwise included in such consolidated net worth, (x) intercompany Debt of the
Owner and (y) the aggregate outstanding principal balance of the Owner Secured
Recourse Promissory Notes held by Persons that are not Affiliates of the Owner)
and its consolidated subsidiaries, the terms and conditions of which are
reasonably satisfactory to the Lender, minus (iii) the consolidated intangibles
of such Person and its consolidated subsidiaries, including, without limitation,
goodwill, trademarks, tradenames, copyrights, patents, patent allocations,
licenses and rights in any of the foregoing and other items treated as
intangibles in accordance with GAAP.
 
“Titling Requirements” means that:
 
 
(i)
in the case of any Vehicle leased or sold to an Obligor pursuant to a Pool A
Contract, the Certificate of Title for such Vehicle indicates the Obligor, as
owner, and the Borrower or an Approved Lienholder, as lienholder;

 
 
(ii)
in the case of any Vehicle leased or sold to an Underlying Obligor pursuant to
an Underlying Contract, the Certificate of Title for such Vehicle indicates the
Underlying Obligor, as owner, and an Approved Lienholder, as lienholder.

 
 “Transaction Documents” means this Agreement, the Purchase and Sale Agreement,
the Lockbox Intercreditor Agreement, the Collection Account Agreement, the
Security Deposit Account Agreement, each Cash Reserve Account Agreement, the Fee
Letter, the Custodial Agreement, the Originator Insurance Agreement, any lease
bailment agreement with a sub-custodian and each Qualifying Interest Rate Swap
and each document and instrument related to any of the foregoing.
 
27

--------------------------------------------------------------------------------


 
“Transition Costs” means any documented expenses and allocated cost of personnel
reasonably incurred by the Backup Servicer in connection with a transfer of
servicing from the Servicer to the Backup Servicer as the successor Servicer;
provided, that such expenses and allocated costs do not exceed $60,000.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
 
“Underlying Collateral” means the Underlying Equipment leased or sold to an
Underlying Obligor, or serving otherwise as collateral for a loan to an
Underlying Obligor under an Underlying Contract.
 
“Underlying Contract” means an Underlying Lease Contract or an Underlying Loan
Contract.
 
“Underlying Contract Event of Default” means, as of any time of determination,
the occurrence and continuation of any of the following events with respect to
any Underlying Contract:
 
 
(i)
any Underlying Scheduled Payment (or other amount payable under the terms of the
related Underlying Contract) remains unpaid for more than 120 days after the due
date therefor set forth in such Underlying Contract;

 
 
(ii)
the first or second Underlying Scheduled Payment is not paid in full when due
under the related Underlying Contract;

 
 
(iii)
any payment or other material terms of the related Underlying Contract have been
modified due to credit related reasons after such Underlying Contract was
acquired by Originator;

 
 
(iv)
such Underlying Contract has been or should be charged off as a result of the
occurrence of a Bankruptcy Event with respect to the related Underlying Obligor,
if any, or has been or should otherwise be deemed uncollectible by the
Underlying Originator in accordance with its credit and collection policy; or

 
 
(v)
the related Underlying Equipment has been repossessed.

 
“Underlying Delinquency Rate” means with respect to any Underlying Originator,
as of any date of determination, an amount (expressed as a percentage) equal to
(i) the aggregate Discounted Balances of all Underlying Contracts related to
such Underlying Originator as to which any part of any Underlying Scheduled
Payment (or other amount payable under the terms of the related Underlying
Contract) remains unpaid for more than 30 days but not more than 120 days after
the due date therefor set forth in such Underlying Contract as of the last day
of the immediately preceding Collection Period divided by (ii) the aggregate
Discounted Balances with respect to all Eligible Pool B Underlying Lease
Contracts and Eligible Pool B Underlying Loan Contracts related to such
Underlying Originator as of such day.
 
“Underlying Equipment” means the equipment or Vehicle leased or sold to an
Underlying Obligor by an Underlying Originator, or serving as collateral for a
loan to an Underlying Obligor by an Underlying Originator, under an Underlying
Contract together with any replacement parts, additions and repairs thereof, and
any accessories incorporated therein and/or affixed thereto.
 
“Underlying Insurance Certificate” means with respect to any Pool B Receivable,
the insurance certificate related to the Underlying Insurance Policy with
respect to the Underlying Contract relating to such Receivable (which insurance
certificate shall list the Originator or the Underlying Originator as the loss
payee).
 
“Underlying Insurance Policy” means, with respect to any Underlying Collateral,
the insurance policy maintained by or on behalf of the Obligor pursuant to the
related Contract that covers physical damage to the related Equipment (in an
amount sufficient to insure completely the value of such Equipment) and general
liability (including policies procured by the Borrower or the Servicer, or any
agent thereof, on behalf of the Obligor).
 
28

--------------------------------------------------------------------------------


 
“Underlying Lease Contract” means a lease contract, finance agreement and/or
similar agreement(s) (in any case, which is in the form of a lease) pursuant to
which Underlying Equipment is leased to an Underlying Obligor by an Underlying
Originator, together with all schedules, supplements and amendments thereto and
each other document and instrument related to such lease contract.
 
“Underlying Lease Documents” means, with respect to any Pool B Receivable, the
Underlying Lease Contract and all agreements, documents or instruments
evidencing, securing, guaranteeing or otherwise relating to the obligations of
the Underlying Obligor thereunder.
 
“Underlying Loan Contract” means, collectively, a promissory note, a loan
agreement and a, finance agreement, security agreement and/or similar
agreement(s), pursuant to which an Underlying Originator makes a loan to an
Underlying Obligor secured by Underlying Equipment owned by such Underlying
Obligor, together with all schedules, supplements and amendments thereto and
each other document and instrument related thereto.
 
“Underlying Loan Documents” means, with respect to any Pool B Receivable, the
Underlying Loan Contract and all agreements, documents or instruments
evidencing, securing, guaranteeing or otherwise relating to the obligations of
the Underlying Obligor thereunder, including, without limitation, the note or
notes evidencing such indebtedness.
 
“Underlying Obligor” means, collectively, each Person obligated to make payments
under an Underlying Contract.
 
“Underlying Originator” means an Obligor engaged, in the ordinary course of
business in providing financing to Underlying Obligors for the purposes of
acquiring Underlying Equipment.
 
“Underlying Originator Credit and Collection Policy” means the credit and
collection policy of an Underlying Originator, as such policy may hereafter be
amended, modified or supplemented from time to time in compliance with this
Agreement.
 
“Underlying Originator Loan Collateral” means Underlying Loan Contracts and
Underlying Lease Contracts and all other assets of the Underlying Originators
which secure the obligations of Underlying Originators under an Underlying
Originator Loan Contract, or which are sold to the Originator by Underlying
Originators under an Underlying Originator Loan Contract, in each case whether
now owned or hereafter acquired, and including without limitation the Underlying
Loan Documents, the Underlying Lease Documents, Underlying Security Deposit (if
any) and the Underlying Equipment related thereto, together with all proceeds of
every kind and nature, including proceeds of proceeds, of any and all of the
foregoing.
 
“Underlying Originator Loan Contract” means, collectively, a “Master Purchase
and Sale Agreement,” a “Master Loan and Security Agreement,” or a “Loan and
Security Agreement,” a “Finance Agreement” or similar agreement in a form
approved in writing by the Lender (in its reasonable discretion), each of which
complies with all of the criteria set forth in Exhibit D-4 hereto (as such
exhibit may be updated from time to time by the Borrower with the consent of the
Lender), pursuant to which Originator makes a purchase of Underlying Originator
Loan Collateral from an Underlying Originator or makes a loan to an Underlying
Originator secured by Underlying Originator Loan Collateral, together with all
schedules, supplements and amendments thereto and each other document and
instrument related thereto.
 
“Underlying Scheduled Payments” means, with respect to any Underlying Contract,
the periodic payments payable under the terms of such Underlying Contract (but
not including any such periodic payment to the extent paid in advance by the
related Underlying Obligor).
 
“Underlying Security Deposit” means any amount paid to an Underlying Originator
by an Underlying Obligor as a security deposit or as a payment in advance of any
amounts to become due under an Underlying Contract, which has not previously
been refunded to such Underlying Obligor or applied toward such Underlying
Obligor’s obligations under such Underlying Contract.
 
29

--------------------------------------------------------------------------------


 
“United States” means the United States of America.
 
“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute an
Event of Default.
 
“Vehicle” means a new or a used automobile, minivan, sports utility vehicle,
light duty truck or heavy duty truck.
 
“Weighted Average Swapped Rate” means, as of any date of determination, the
weighted average (weighted solely based on the Calculated Swap Amortizing
Balances of such Qualifying Interest Rate Swaps as of such date of
determination) of the Swapped Rates of the Qualifying Interest Rate Swaps in
effect on such date of determination.
 
SECTION 1.02 Other Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with GAAP.  All terms used in Article 9 of the
UCC in the State of New York, and not specifically defined herein, are used
herein as defined in such Article 9.
 
SECTION 1.03 Computation of Time Periods.  Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”
 
 
ARTICLE II.

 


 
 
THE RECEIVABLES FACILITY

 
SECTION 2.01 Borrowings.  On the terms and conditions hereinafter set forth, the
Lender shall make loans (“Loans”) to the Borrower secured by Pledged Assets from
time to time during the period from the date hereof until the earlier of the
Program Termination Date or the Facility Maturity Date. Separate Loans will be
made to finance the Borrower’s acquisition of (x) Pool A Receivables (“Pool A
Loans”) and (y) Pool B Receivables (“Pool B Loans”), and no Loan shall finance
both Pool A Receivables and Pool B Receivables.  Under no circumstances shall
the Lender make, or the Borrower request, any Loan if (a) the principal amount
of such Loan is less than (i) with respect to the initial Borrowing only,
$10,000,000 and (ii) with respect to any Subsequent Borrowing, $500,000, or
(b) after giving effect to the Borrowing of such Loan, either (i) a Program
Termination Event or an event that but for notice or lapse of time or both would
constitute a Program Termination Event has occurred and is continuing or
(ii) the aggregate Facility Amount hereunder would exceed the lesser of (A) the
Borrowing Limit and (B) the Borrowing Base.  Under no circumstances shall the
Lender make, or the Borrower request, any Loan secured by Pool A Receivables if
after giving effect to the Borrowing of such Loan, either (1) the aggregate
Facility Amount hereunder, calculated solely with respect to Loans secured by
Pool A Receivables, would exceed the Pool A Borrowing Base or (2) a Pool A
Termination Event shall exist.  Under no circumstances shall the Lender make, or
the Borrower request, any Loan secured by any Pool B Receivable if after giving
effect to the Borrowing of such Loan, either (1) the aggregate Facility Amount
hereunder, calculated solely with respect to Loans secured by Pool B
Receivables, would exceed the Pool B Borrowing Base or (2) a Pool B Termination
Event shall exist with respect to the Underlying Originator related to such
Pool B Receivable.
 
SECTION 2.02 The Initial Borrowing and Subsequent Borrowings.
 
(a) Until the occurrence of the earlier of the Program Termination Date and the
Facility Maturity Date, the Lender will make Loans on any Business Day at the
request of the Borrower, subject to and in accordance with the terms and
conditions of Sections 2.01 and 2.02 and subject to the provisions of
Article III hereof.
 
(b) (i)   The initial Borrowing shall be made on at least five (5) Business
Days’ irrevocable written notice from the Borrower to the Lender and each
Subsequent Borrowing shall be made on at least three (3) Business Days’
irrevocable written notice from the Borrower to the Lender (any such written
notice, a “Notice of Borrowing”), provided that such Notice of Borrowing is
received by the Lender no later than 12:00 noon (New York City time) on the
Business Day of receipt.  Any Notice of Borrowing received after 12:00 noon (New
York City time) shall be deemed received prior to 12:00 noon (New York City
time) on the following Business Day.  Each such Notice of Borrowing shall
specify (A) the aggregate amount of such Borrowing, (B) the date of such
Borrowing, (C) the allocation of the Loans as Pool A Loans and Pool B Loans, and
(D) the Eligible Pool A Receivables and the Eligible Pool B Receivables to be
Pledged in connection with such Borrowing (and upon such Borrowing, such
Receivables shall be Pledged Receivables hereunder).  On the date of each
Borrowing, the Lender shall, upon satisfaction of the applicable conditions set
forth in Article III, make available to the Borrower on the applicable Borrowing
Date, no later than 2:00 P.M. (New York City time), in same day funds, the
amount of such Borrowing (net of amounts payable to or for the benefit of the
Lender), by payment into the account which the Borrower has designated in
writing.
 
 
30

--------------------------------------------------------------------------------


 
 
(ii)
Each Notice of Borrowing delivered to the Lender pursuant to this
Section 2.02(b) shall be in an electronic file format acceptable to the Lender
(A) accompanied by a copy of the Notice of Pledge (and the Receivables Schedule
attached thereto), which was sent to the Custodian pursuant to the terms of the
Custodial Agreement in connection with the pledge of Eligible Receivables to be
made in connection therewith and (B) specifying for each Receivables pledged
therein the information set forth on Exhibit B hereto.

 
 
(iii)
The Loans shall bear interest at the Interest Rate.

 
 
(iv)
Subject to Section 2.15 and the other terms, conditions, provisions and
limitations set forth herein, the Borrower may borrow, repay or prepay and
reborrow Loans, on and after the date hereof and prior to the earlier to occur
of the Facility Maturity Date and the Program Termination Date.

 
 
(v)
Determinations by the Lender of the existence of any Eurodollar Disruption Event
(any such determination to be communicated to the Borrower by written notice
from the Lender promptly after the Lender learns of such event), or of the
effect of any Eurodollar Disruption Event on its making or maintaining Loans at
the Adjusted Eurodollar Rate, shall be conclusive absent manifest error.

 
SECTION 2.03 Determination of Interest Periods and Interest Rates.
 
(a) The initial Interest Period applicable to any new Loan arising as a result
of a Borrowing shall commence on, and include, the date of such Borrowing and
shall terminate on, and include, the day immediately prior to the next occurring
Remittance Date or such earlier date as the Lender may determine (an “Early
Interest Period Termination Date”).  All outstanding Pool A Loans allocated to
one or more initial Interest Periods or Rollover Interest Periods maturing on
the same date shall be combined and allocated to a single Rollover Interest
Period at the end of such initial Interest Periods or Rollover Interest
Periods.  All outstanding Pool B Loans allocated to one or more initial Interest
Periods or Rollover Interest Periods maturing on the same date shall be combined
and allocated to a single Rollover Interest Period at the end of such initial
Interest Periods or Rollover Interest Periods.  Each Rollover Interest Period
shall commence on, and include, the Remittance Date following the last day of
the immediately preceding Interest Period (or, if applicable, on an Early
Interest Period Termination Date) and shall terminate on, and include, the day
immediately prior to the next occurring Remittance Date.
 
(b) The interest rate per annum (the “Interest Rate”) applicable to any Loan for
any Interest Period shall be equal to the Adjusted Eurodollar Rate; provided,
however, that if the Lender shall have notified the Borrower that a Eurodollar
Disruption Event has occurred, the Interest Rate for such Loan shall be equal to
the Base Rate until such Eurodollar Disruption Event has ceased, at which time
the Interest Rate shall again be equal to the Adjusted Eurodollar
Rate.  Notwithstanding the foregoing:
 
(c) upon the occurrence and during the continuance of any Program Termination
Event, the applicable Interest Rate for all Interest Periods in effect at the
time of such occurrence shall convert to, and for all Interest Periods that come
into effect during the continuance of any Event of Default shall be, the Default
Funding Rate;
 
31

--------------------------------------------------------------------------------


 
(d) upon the occurrence and during the continuance of any Pool A Termination
Event, the applicable Interest Rate for all Interest Periods with respect to all
Pool A Loans in effect at the time of such occurrence shall
 
convert to, and for all Interest Periods with respect to all Pool A Loans that
come into effect during the continuance of any Pool A Termination Event shall
be, the Default Funding Rate; and
 
(e) upon the occurrence and during the continuance of any Pool B Termination
Event, the applicable Interest Rate for all Interest Periods with respect to all
Pool B Loans in effect at the time of such occurrence shall convert to, and for
all Interest Periods with respect to all Pool B Loans that come into effect
during the continuance of any Pool B Termination Event shall be, the Default
Funding Rate.
 
SECTION 2.04 Remittance Procedures.  The Servicer, as agent for the Lender,
shall instruct the Lender’s Bank and, if the Servicer fails to do so, the
Collateral Agent shall instruct the Lender’s Bank, to apply funds on deposit in
the Collection Account as described in this Section 2.04.
 
(a) Interest and Breakage Fees.  On each Business Day (including any Remittance
Date), the Servicer shall, and, if the Servicer fails to do so, the Lender may
direct the Lender’s Bank to, retain in the Collection Account for transfer at
the further direction of the Lender or any duly authorized agent of the Lender
(whether on such day or on a subsequent day) collected funds in an amount equal
to accrued and unpaid interest through such day on the Loans not so previously
retained and the amount of any accrued and unpaid Breakage Fees owed to the
Lender on such day.  On or before the last day of each Interest Period, the
Lender shall notify the Servicer of the accrued and unpaid interest for such
Interest Period and the Servicer shall, on the last day of each Interest Period,
direct the Lender’s Bank to pay collected funds set aside in respect of accrued
and unpaid interest pursuant to this Section 2.04(a) to the Lender (or the
designee of the Lender) in respect of payment of such accrued and unpaid
interest for such Interest Period.  On any Business Day on which an amount is
set aside in respect of Breakage Fees pursuant to this Section 2.04(a), the
Servicer shall direct the Lender’s Bank to pay such funds to the Lender in
payment of such Breakage Fees.
 
(b) Interest Period Loan Principal Repayment.  The Servicer shall, and if the
Servicer fails to do so the Lender may, by 10:00 a.m. (St. Paul, Minnesota time)
on the last day of each Interest Period that is not a Remittance Date, direct
the Lender’s Bank to transfer collected funds held by the Lender’s Bank in the
Collection Account on such date, to pay the Lender in payment (or partial
payment) of the outstanding principal amount of all Loans allocated to such
Interest Period, in an amount equal to the least of (i) the amount of such
collected funds held in the Collection Account other than funds set aside
pursuant to Section 2.04(a), (ii) the aggregate outstanding principal amount of
Loans allocated to such Interest Period, (iii) if no Program Termination Event
shall have occurred and be continuing, an amount equal to the sum of (A) the
excess, if any, of the Facility Amount immediately prior to such distribution,
calculated solely with respect to Loans secured by Pool A Receivables over the
Pool A Borrowing Base and (B) the excess, if any, of the Facility Amount
immediately prior to such distribution, calculated solely with respect to Loans
secured by Pool B Receivables over the Pool B Borrowing Base (with respect to
Pool A Loans and Pool B Loans collectively, after giving effect to any Borrowing
made on such date and any distributions of amounts on deposit in the Collection
Account made on such date) or (iv) if no Program Termination Event shall have
occurred and be continuing, an amount equal to the excess, if any, of the
Facility Amount immediately prior to such distribution over the lesser of
(A) the Borrowing Base and (B) the Borrowing Limit (after giving effect to any
Borrowing made on such date and any distributions of amounts on deposit in the
Collection Account made on such date).
 
(c) Remittance Date Transfers From Collection Account.  The Servicer shall, and
if the Servicer fails to do so the Collateral Agent shall, by 10:00 a.m. (St.
Paul, Minnesota time) on each Remittance Date, direct the Lender’s Bank to
transfer collected funds held by the Lender’s Bank in the Collection Account
which were remitted to the Collection Account during the Collection Period with
respect to such Remittance Date (“Available Funds”), in the following amounts
and priority:
 
 
(i)
to the Borrower, in an amount equal to such funds which were paid by Obligors
with respect to their obligation under the related Contracts to pay any taxes
(it being agreed by the Borrower that such amount shall be promptly paid to the
taxing authorities entitled thereto);

 
 
32

--------------------------------------------------------------------------------


 
 
(ii)
to the related Qualifying Swap Counterparty under each Qualifying Interest Rate
Swap, in an amount equal to (and for the payment of) all amounts which are due
and payable by the Borrower to such Qualifying Swap Counterparty on such
Remittance Date, pursuant to the terms of the applicable Qualifying Interest
Rate Swap or this Agreement, other than any QSC Subordinated Termination Amounts
which are due and payable by the Borrower pursuant to the applicable Qualifying
Interest Rate Swap;

 
 
(iii)
on a pro rata basis, to (x) the Backup Servicer in an amount equal to the
Standby Backup Servicer’s Fee (to the extent accrued and unpaid as of the last
day of the immediately preceding Fee Period) at any time prior to the occurrence
of a Servicer Default and the appointment of the Backup Servicer as the Servicer
hereunder and (y) the Custodian, the Custodian’s Fee and (z) the Lender’s Bank,
the Lender’s Bank Fee;

 
 
(iv)
at any time after the occurrence of a Servicer Default and the appointment of
the Backup Servicer as the Servicer hereunder, to the Backup Servicer in an
amount equal to (1) the Active Backup Servicer’s Fees which are accrued and
unpaid as of the last day of the immediately preceding Fee Period plus (2) any
Transition Costs not previously reimbursed to the Backup Servicer plus (3) the
Active Backup Servicer’s Indemnified Amounts;

 
 
(v)
to the Lender in an amount equal to (and for the pro rata payment of) (A) the
Fees which are due and payable on such Remittance Date pursuant to the terms of
the Fee Letter and (B) any interest on any Loan which is accrued and unpaid as
of the last day of the immediately preceding Fee Period;

 
 
(vi)
at any time prior to the occurrence of a Servicer Default and the appointment of
the Backup Servicer as the Servicer hereunder, to the Servicer in an amount
equal to the Servicing Fee which is accrued and unpaid as the last day of the
immediately preceding Fee Period;

 
 
(vii)
to the Lender (for application to the repayment of Loans Outstanding) in an
amount equal to the sum (in the following order, if the available amount should
be insufficient to pay in full such sum), without duplication, of:

 
                           (x)           any Borrowing Base Deficiency;
 
           (y)           the excess of the aggregate Facility Amount hereunder,
calculated solely with respect to Loans secured by Pool A Receivables, over the
Pool A Borrowing Base; and
 
           (z)           the excess of the aggregate Facility Amount hereunder,
calculated solely with respect to Loans secured by Pool B Receivables, over the
Pool B Borrowing Base;
 
 
(viii)
on a pro rata basis, (A) to the Servicer in an amount equal to any Servicer
Advances (and amounts to be reimbursed as Servicer Advances pursuant to
Section 6.03) not previously reimbursed to the Servicer and (B) to the Lender in
an amount equal to the aggregate amount of all other Obligations then due from
the Borrower to the Lender or any Affected Party hereunder for the account of
such parties as applicable (other than those specified in clauses (ix) through
(xii) below);

 
 
(ix)
on or after the occurrence of the Program Termination Date (but prior to any
Program Termination Cure Event with respect to the Program Termination Event
related to such Program Termination Date), to the Lender for the repayment of
Loans Outstanding in an amount equal to the lesser of (A) all remaining
Available Funds in the Collection Account and (B) an amount necessary to repay
the outstanding principal amount of all Loans in full;

 
 
(x)
on or after the occurrence of a Pool A Termination Event, to the Lender for the
repayment of Pool A Loans in an amount equal to the lesser of (A) all remaining
Available Funds in the Collection Account and (B) an amount necessary to repay
the outstanding principal amount of all Pool A Loans in full;

 
33

--------------------------------------------------------------------------------


 
 
(xi)
on or after the occurrence of a Pool B Termination Event with respect to any
Underlying Originator, to the Lender for the repayment of Pool B Loans related
to such Underlying Originator in an amount equal to the lesser of (A) all
remaining Available Funds in the Collection Account and (B) an amount necessary
to repay the outstanding principal amount of all Pool B Loans related to such
Underlying Originator in full;

 
 
(xii)
to the related Qualifying Swap Counterparty under each Qualifying Interest Rate
Swap in an amount equal to (and for the payment of) any QSC Subordinated
Termination Payments which are due and payable by the Borrower to such
Qualifying Swap Counterparty on such Remittance Date pursuant to the applicable
Qualifying Interest Rate Swap; and

 
 
(xiii)
to the order of the Borrower, any remaining amounts.

 
(d) Borrower Deficiency Payments.  Notwithstanding anything to the contrary
contained in this Section 2.04 or in any other provision in this Agreement, if,
on any day prior to the Collection Date, the Facility Amount shall exceed the
Borrowing Limit, then the Borrower shall remit to the Lender, prior to any
Borrowing and in any event no later than the close of business of the Lender on
such day (or if such day is not a Business Day, no later than the close of
business of the Lender on the next succeeding Business Day), a payment (to be
applied by the Lender to repay Loans selected by the Lender, in its sole
discretion), in such amount as may be necessary to reduce the Facility Amount to
an amount less than or equal to the Borrowing Limit.  Notwithstanding anything
to the contrary contained in this Section 2.04 or in any other provision in this
Agreement, if, on any day prior to the Collection Date, the Facility Amount
shall exceed the Borrowing Base, then the Borrower shall (X) remit to the
Lender, prior to any Borrowing and in any event no later than the close of
business of the Lender on such day (or if such day is not a Business Day, no
later than the close of business of the Lender on the next succeeding Business
Day), a payment (to be applied by the Lender to repay Loans selected by the
Lender, in its sole discretion), in such amount as may be necessary to reduce
the Facility Amount to an amount less than or equal to the Borrowing Base or
(Y) Pledge additional Eligible Receivables hereunder, prior to any Borrowing and
in any event no later than the close of business of the Lender on such day (or
if such day is not a Business Day, no later than the close of business of the
Lender on the next succeeding Business Day) in such amount as may be necessary
to increase the Borrowing Base to an amount equal to or greater than the
Facility Amount.
 
(e) Pool A Deficiency Payments.  Notwithstanding anything to the contrary
contained in this Section 2.04 or in any other provision in this Agreement, if,
on any day prior to the Collection Date, the aggregate Facility Amount
hereunder, calculated solely with respect to Loans secured by Pool A
Receivables, would exceed the Pool A Borrowing Base, then the Borrower shall
remit to the Lender, prior to any Borrowing and in any event no later than the
close of business of the Lender on such day (or if such day is not a Business
Day, no later than the close of business of the Lender on the next succeeding
Business Day), a payment (to be applied by the Lender to repay Loans with
respect to Pool A Receivables selected by the Lender, in its sole discretion),
in such amount as may be necessary to reduce such excess to zero.
 
(f) Pool B Deficiency Payments.  Notwithstanding anything to the contrary
contained in this Section 2.04 or in any other provision in this Agreement, if,
on any day prior to the Collection Date, the aggregate Facility Amount
hereunder, calculated solely with respect to Loans secured by Pool B
Receivables, would exceed the Pool B Borrowing Base, then the Borrower shall
remit to the Lender, prior to any Borrowing and in any event no later than the
close of business of the Lender on such day (or if such day is not a Business
Day, no later than the close of business of the Lender on the next succeeding
Business Day), a payment (to be applied by the Lender to repay Loans with
respect to Pool B Receivables selected by the Lender, in its sole discretion),
in such amount as may be necessary to reduce such excess to zero.
 
(g) Instructions to the Lender’s Bank.  All instructions and directions given to
the Lender’s Bank by the Servicer, the Borrower or the Lender pursuant to this
Section 2.04 shall be in writing (including instructions and directions
transmitted to the Lender’s Bank in electronic format), and such written
instructions and directions shall be delivered with a written certification that
such instructions and directions are in compliance with the provisions of this
Section 2.04.  The Servicer and the Borrower shall immediately transmit to the
Lender by telecopy a copy of all instructions and directions given to the
Lender’s Bank by such party pursuant to this Section 2.04.  The Lender shall
immediately transmit to the Servicer and the Borrower by telecopy a copy of all
instructions and directions given to the Lender’s Bank by the Lender, pursuant
to this Section 2.04.
 
34

--------------------------------------------------------------------------------


SECTION 2.05 Security Deposit Account.
 
(a) On or before the date hereof, the Borrower shall enter into a Security
Deposit Account Agreement and open and maintain a segregated trust account (the
“Security Deposit Account”) at the Lender’s Bank, for the receipt of amounts
representing any Security Deposits with respect to any Pool A Contract by the
related Obligor.  The Servicer shall promptly deposit into the Security Deposit
Account, all Security Deposits related to Pledged Pool A Receivables which are
in the possession of, or come into the possession of, the Servicer or the
Originator.  Monies received in the Security Deposit Account shall be invested
in Permitted Investments at the written direction of the Servicer or the Lender
(as determined in accordance with the Security Deposit Account Agreement) during
the term of this Agreement, and any income or other gain realized from such
investment shall be held in the Security Deposit Account, subject to
disbursement and withdrawal as herein provided.  No such Permitted Investment
shall mature later than the Business Day preceding the next following Remittance
Date and shall not be sold or disposed of prior to its maturity.  Monies shall
be subject to withdrawal in accordance with Section 2.05(d) hereof.
 
(b) The Servicer shall provide to the Borrower monthly written confirmation of
investments of funds held in the Security Deposit Account, describing the
Permitted Investments in which such amounts have been invested.  Any funds not
so invested shall be insured by the Federal Deposit Insurance Corporation.
 
(c) If any amounts invested as provided in Section 2.05(a) hereof shall be
subject to disbursement from the Security Deposit Account as set forth in
Section 2.05(d) hereof, the Servicer shall cause such investments of such
Security Deposit Account to be sold or otherwise converted to cash to the credit
of such Security Deposit Account.  The Servicer shall not be liable for any
investment loss resulting from investment of money in the Security Deposit
Account in any Permitted Investment in accordance with the terms hereof (other
than in its capacity as obligor under any Permitted Investment and other than to
the extent such loss results from the gross negligence or wilful misconduct of
the Servicer).
 
(d) Disbursements from the Security Deposit Account shall be made, to the extent
funds therefore are available, only as follows:
 
 
(i)
for deposit in the Collection Account in accordance with the direction of the
Servicer prior to 2:00 p.m. New York time on the Business Day prior to any
Remittance Date to the extent that the Servicer, in accordance with the terms of
a Pool A Contract, has determined that amounts in respect of a Security Deposit
shall be applied as full or partial Recoveries or, in its discretion, as a full
or partial Scheduled Payment under such Pool A Contract;

 
 
(ii)
the Security Deposit with respect to a Pledged Pool A Receivable shall be paid
to or upon the order of the Servicer at any time that the Pool A Contract with
respect to which such Security Deposit has been made is no longer a Pledged Pool
A Receivable, whether through maturity of such Pool A Contract or repurchase by
the Servicer, for further disposition by the Servicer in accordance with the
terms of the related Pool A Contract or applicable law; and

 
 
(iii)
any amounts remaining in the Security Deposit Account upon the Collection Date
shall be distributed to or at the direction of the Servicer for further
disposition in accordance with the terms of the related Contract or applicable
law.

 
SECTION 2.06 Cash Reserve Account.
 
(a) From time to time after the date hereof, the Borrower may enter into one or
more Cash Reserve Account Agreements and open and maintain a segregated trust
account (any such account, a “Cash Reserve Account”) at the Lender’s Bank, for
the receipt of amounts representing any Cash Reserves funded with respect to any
Pool B Contract. The Servicer shall promptly deposit into the Cash Reserve
Account, all Cash Reserves related to Pledged Pool B Receivables which are in
the possession of, or come into the possession of, the Servicer or the
Originator.  Monies received in any Cash Reserve Account shall be invested in
Permitted Investments at the written direction of the Servicer or the Lender (as
determined in accordance with the Cash Reserve Account Agreement) during the
term of this Agreement, and any income or other gain realized from such
investment shall be held in such Cash Reserve Account, subject to disbursement
and withdrawal as herein provided.  No such Permitted Investment shall mature
later than the Business Day preceding the next following Remittance Date and
shall not be sold or disposed of prior to its maturity.  Monies shall be subject
to withdrawal in accordance with Section 2.06(d) hereof.
 
35

--------------------------------------------------------------------------------


 
(b) The Servicer shall provide to the Borrower monthly written confirmation of
investments of funds held in each Cash Reserve Account, describing the Permitted
Investments in which such amounts have been invested.  Any funds not so invested
shall be insured by the Federal Deposit Insurance Corporation.
 
(c) If any amounts invested as provided in Section 2.06(a) hereof shall be
subject to disbursement from a Cash Reserve Account as set forth in
Section 2.06(d) hereof, the Servicer shall cause such investments of such Cash
Reserve Account to be sold or otherwise converted to cash to the credit of such
Cash Reserve Account.  The Servicer shall not be liable for any investment loss
resulting from investment of money in the Cash Reserve Account in any Permitted
Investment in accordance with the terms hereof (other than in its capacity as
obligor under any Permitted Investment and other than to the extent such loss
results from the gross negligence or willful misconduct of the Servicer).
 
(d) Disbursements from any Cash Reserve Account shall be made, to the extent
funds therefore are available, only as follows:
 
 
(i)
for deposit in the Collection Account in accordance with the direction of the
Servicer prior to 2:00 p.m. New York time on the Business Day prior to any
Remittance Date to the extent that the Servicer, in accordance with the terms of
a Pool B Contract, has determined that amounts in respect of a Cash Reserve
shall be applied as full or partial Recoveries or, in its discretion, as a full
or partial Scheduled Payment under such Pool B Contract;

 
 
(ii)
the Cash Reserve with respect to a Pool B Contract shall be paid to or upon the
order of the Servicer at any time that the related Pool B Loan has been repaid
in full and the Pool B Contract with respect to which such Cash Reserve has been
made is no longer a Pledged Receivable, whether through maturity of such
Contract or repurchase by the Servicer, for further disposition by the Servicer
in accordance with the terms of the related Pool B Contract or applicable law;
and

 
 
(iii)
any amounts remaining in the Cash Reserve Account upon the Collection Date shall
be distributed to or at the direction of the Servicer for further disposition in
accordance with the terms of the related Pool B Contract or applicable law.

 
SECTION 2.07 Payments and Computations, Etc.  a) All amounts to be deposited or
paid by the Borrower or the Servicer to the Lender hereunder shall be paid or
deposited in accordance with the terms hereof no later than 12:00 noon (New York
City time) on the day when due in lawful money of the United States in
immediately available funds to the Collection Account or such other account as
is designated by the Lender.  The Borrower shall, to the extent permitted by
law, pay to the Lender interest on all amounts not paid or deposited when due
hereunder (whether owing by the Borrower or the Servicer) at the Base Rate, plus
2%, payable on demand; provided, however, that such interest rate shall not at
any time exceed the maximum rate permitted by applicable law.  Such interest
shall be for the account of the Lender.  Any Obligation hereunder shall not be
reduced by any distribution of any portion of Collections with respect to any
Pledged Receivable if at any time such distribution is rescinded or returned by
the Lender to the Borrower or any other Person for any reason.  All computations
of interest and all computations of Breakage Fee and other fees hereunder
(including, without limitation, the Fees, the Active Backup Servicer’s Fee, the
Standby Backup Servicer’s Fee, the Custodian’s Fee and the Servicing Fee) shall
be made on the basis of a year of 360 days (or 365 or 366 days for interest
calculated at the Base Rate) for the actual number of days (including the first
but excluding the last day) elapsed.
 
36

--------------------------------------------------------------------------------


(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be
 
included in the computation of payment of interest or any fee payable hereunder,
as the case may be; provided, however, that with respect to the calculation of
interest, such extension of time shall not be included in more than one Interest
Period.
 
(c) If any Borrowing requested by the Borrower and approved by the Lender
pursuant to Section 2.02 is not for any reason whatsoever, except as a result of
the gross negligence or wilful misconduct of the Lender or an Affiliate thereof,
made or effectuated, as the case may be, on the date specified therefor, the
Borrower shall indemnify the Lender against any loss, cost or expense incurred
by the Lender related thereto (other than any such loss, cost or expense solely
due to the gross negligence or willful misconduct of the Lender or an Affiliate
thereof), including, without limitation, any loss (including cost of funds and
reasonable out-of-pocket expenses), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by the Lender to
fund Loans or maintain Loans during such Interest Period.  The Lender shall
provide to the Borrower documentation setting forth the amounts of any loss,
cost or expense referred to in the previous sentence, such documentation to be
conclusive absent manifest error.
 
SECTION 2.08 Fees.  a) The Borrower shall pay the Lender certain fees (the
“Fees”) in the amounts and on the dates set forth in a fee letter (the “Fee
Letter”), dated the date hereof, among the Borrower and the Lender, as may be
amended, restated, supplemented or otherwise modified from time to time.
 
(b) All of the Fees payable pursuant to this Section 2.08 (other than Fees
payable on the date hereof) shall be payable solely from amounts available for
application pursuant to, and subject to the priority of, payment set forth in,
Section 2.04.
 
SECTION 2.09 Increased Costs; Capital Adequacy.  a) If, due to either (i) the
introduction of or any change (including, without limitation, any change by way
of imposition or increase of reserve requirements) in or in the interpretation
of any law or regulation (including, without limitation, any law or regulation
resulting in any interest payments paid to a Lender under this Agreement being
subject to United States withholding tax) or (ii) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to the Lender or any Affiliate, successor or assign or participant thereof
(each of which shall be an “Affected Party”) of agreeing to make or making,
funding or maintaining any Loan (or any reduction of the amount of any payment
(whether of principal, interest, fee, compensation or otherwise) to any Affected
Party hereunder), as the case may be, the Borrower shall, from time to time,
within ten days after written demand complying with Section 2.09(c) by the
Lender, on behalf of such Affected Party, pay to the Lender, on behalf of such
Affected Party, additional amounts sufficient to compensate such Affected Party
for such increased costs or reduced payments.
 
(b) If either (i) the introduction of or any change in or in the interpretation
of any law, guideline, rule or regulation, directive, request or accounting
principle or (ii) the compliance by any Affected Party with any law, guideline,
rule, regulation, directive, request or accounting principle from any central
bank, other governmental authority, agency or accounting authority (whether or
not having the force of law), including, without limitation, compliance by an
Affected Party with any request or directive regarding capital adequacy, has or
would have the effect of reducing the rate of return on the capital of any
Affected Party, as a consequence of its obligations hereunder or any related
document or arising in connection herewith or therewith to a level below that
which any such Affected Party could have achieved but for such introduction,
change or compliance (taking into consideration the policies of such Affected
Party with respect to capital adequacy), by an amount deemed by such Affected
Party to be material, then, from time to time, after demand by such Affected
Party (which demand shall be accompanied by a statement setting forth the basis
of such demand), the Lender shall be paid, on behalf of such Affected Party
(from Collections with respect to Pledged Receivables pursuant to, and subject
to the priority of payment set forth in, Section 2.04), such additional amounts
as will compensate such Affected Party for such reduction.
 
(c) In determining any amount provided for in this Section 2.09, the Affected
Party may use any reasonable averaging and attribution methods.  The Lender, on
behalf of any Affected Party making a claim under this Section 2.09, shall
submit to the Borrower a certificate setting forth in reasonable detail the
basis for and the computations of such additional or increased costs, which
certificate shall be conclusive absent demonstrable error.
 
 
37

--------------------------------------------------------------------------------


(d) If, as a result of any event or circumstance similar to those described in
Section 2.09(a) or 2.09(b), any Affected Party (that is a Lender) is required to
compensate a bank or other financial institution (including, without limitation,
any Affiliate of Morgan Stanley) providing liquidity support, credit enhancement
or other similar support to such Affected Party in connection with this
Agreement, then, upon demand by such Affected Party, the Borrower shall pay, in
accordance with Section 2.04, to such Affected Party such additional amount or
amounts as may be necessary to reimburse such Affected Party for any amounts
paid by it, and shall notify each Qualified Swap Counterparty of such payment.
 
SECTION 2.10 Collateral Assignment of Agreements.  The Borrower hereby
collaterally assigns to the Collateral Agent (and its successors and assigns)
for the benefit of the Secured Parties, all of the Borrower’s right and title to
and interest in, to and under (but not any obligations under) the Purchase and
Sale Agreement, each Qualifying Interest Rate Swap, the Contract related to each
Pledged Receivable, all other agreements, documents and instruments evidencing,
securing or guarantying any Pledged Receivable and all other agreements,
documents and instruments related to any of the foregoing (the “Assigned
Documents”).  Without limiting any obligation of the Servicer hereunder, the
Borrower confirms and agrees that the Collateral Agent (or any designee thereof,
including, without limitation, the Servicer), following an Event of Default or a
Program Termination Event, shall have the right to enforce the Borrower’s rights
and remedies under each Assigned Document, but without any obligation on the
part of the Collateral Agent or any of its Affiliates to perform any of the
obligations of the Borrower under any such Assigned Document.  In addition, each
of the Servicer and the Borrower confirms and agrees that the Servicer and the
Borrower will, upon receipt of notice or discovery thereof, promptly send to the
Collateral Agent a notice of (i) any breach of any representation, warranty,
agreement or covenant under any such Assigned Document or (ii) any event or
occurrence that, upon notice, or upon the passage of time or both, would
constitute such a breach, in each case, immediately upon learning thereof.  The
parties hereto agree that such assignment to the Collateral Agent shall
terminate upon the Collection Date.
 
SECTION 2.11 Grant of a Security Interest.  To secure the prompt and complete
payment when due of the Obligations and the performance by the Borrower of all
of the covenants and obligations to be performed by it pursuant to this
Agreement, the Borrower hereby (i) collaterally assigns and pledges to the
Collateral Agent (and its successors and assigns), for the benefit of the
Secured Parties, and (ii) grants a security interest to the Collateral Agent
(and its successors and assigns), for the benefit of the Secured Parties, in all
property of the Borrower, whether tangible or intangible and whether now owned
or existing or hereafter arising or acquired and wheresoever located
(collectively, the “Pledged Assets”), including, without limitation, all of the
Borrower’s right, title and interest in, to and under:
 
(a) all Pool A Receivables and Pool B Receivables purchased by (or otherwise
transferred or pledged pursuant to the terms of the Purchase and Sale Agreement)
to the Borrower under the Purchase and Sale Agreement from time to time (such
Pool A Receivables, the “Pledged Pool A Receivables”, and such Pool B
Receivables, the “Pledged Pool B Receivables”), all Other Conveyed Property
related to the Pledged Receivables purchased by (or otherwise transferred or
pledged pursuant to the terms of the Purchase and Sale Agreement) to the
Borrower under the Purchase and Sale Agreement, all Related Security related to
the Pledged Receivables, all interest of the Borrower in all Obligor Collateral
related to the Pledged Receivables (together with all security interests in and
insurance proceeds related to such Obligor Collateral and all proceeds from the
disposition of such Obligor Collateral, whether by sale to the related Obligors
or otherwise), any Security Deposits or Cash Reserve related to such Pledged
Receivables, all Collections and other monies due and to become due under the
Contracts (and, if applicable, Underlying Contracts) related to the Pledged
Receivables received on or after the date such Pledged Receivables were
purchased by (or purportedly purchased by) the Borrower under the Purchase and
Sale Agreement;
 
(b) the Assigned Documents, including, in each case, without limitation, all
monies due and to become due to the Borrower under or in connection therewith;
 
(c) the Collection Account, the Lockbox, the Lockbox Account, the Security
Deposit Account, each Cash Reserve Account and all other bank and similar
accounts relating to Collections with respect to Pledged Receivables (whether
now existing or hereafter established) and all funds held therein, and all
investments in and all income from the investment of funds in the Collection
Account, the Lockbox Account, the Security Deposit Account, each Cash Reserve
Account and such other accounts;
 
38

--------------------------------------------------------------------------------


(d) the Records relating to any Pledged Receivables;
 
(e) all UCC financing statements filed by the Borrower against the Originator
under or in connection with the Purchase and Sale Agreement;
 
(f) [Reserved];
 
(g) each Qualifying Interest Rate Swap, any other interest rate protection
agreement entered into with respect to the transactions contemplated under the
RLSA and, in each case, all payments thereunder;
 
(h) all Liquidation Proceeds relating to any Pledged Receivables; and
 
(i) all proceeds of the foregoing property described in clauses (a) through (g)
above, including interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for or on account of the sale or other disposition of any or all of the
then existing Pledged Receivables.
 
The Borrower hereby authorizes the Collateral Agent to file financing statements
describing as the collateral covered thereby as "all of the debtor's personal
property or assets" or words to that effect, notwithstanding that such wording
may be broader in scope than the collateral described in this Agreement.
 
SECTION 2.12 Evidence of Debt.  The Lender shall maintain an account or accounts
evidencing the indebtedness of the Borrower to the Lender resulting from each
Loan owing to the Lender from time to time, including the amounts of principal
and interest payable and paid to the Lender from time to time hereunder.  The
entries made in such account(s) of the Lender shall be conclusive and binding
for all purposes, absent manifest error.
 
SECTION 2.13 Release of Pledged Receivables.  a) Subject to Section 2.15 hereof,
upon the repayment of any Loan, the Borrower may obtain the release of any
Pledged Receivable and the related Other Conveyed Property or Related Security
securing such Loan (including, without limitation, the release of any security
interest of the Collateral Agent or the Borrower therein) by depositing into an
account designated by the Lender the Release Price therefor on the date of such
repayment; provided, that the foregoing release shall only be available if,
after giving effect thereto and the application of the proceeds thereof in
accordance with the terms hereof, there shall not be a Borrowing Base
Deficiency, Program Termination Event, Pool A Termination Event or a Pool B
Termination Event (and such Pool B Termination Event is related to such Pledged
Receivable), or an event that but for notice or lapse of time or both would
constitute any of the foregoing events.
 
(b) The Borrower shall notify the Collateral Agent of any Release Price to be
paid pursuant to this Section 2.13 on the Business Day on which such Release
Price shall be paid specifying the Pledged Receivables to be released and the
Release Price.
 
(c) Promptly after the Collection Date has occurred, the Collateral Agent shall
re-assign and transfer to the Borrower, for no consideration but at the sole
expense of the Borrower, their respective remaining interests in the Pledged
Assets, free and clear of any Adverse Claim resulting solely from an act by the
Collateral Agent but without any other representation or warranty, express or
implied, by or recourse against the Collateral Agent.
 
SECTION 2.14 Treatment of Amounts Paid by the Borrower.  Amounts paid by the
Borrower pursuant to Section 2.13 on account of Pledged Receivables shall be
treated as payments on Pledged Receivables hereunder.
 
SECTION 2.15 Prepayment; Certain Indemnification Rights; Termination.  a) The
Borrower may prepay, in whole or in part, the outstanding principal amount of
any Loans advanced hereunder.  Any amounts so prepaid shall be applied to repay
the outstanding principal amount of Loans allocated to an Interest Period or
Interest Periods selected by the Lender.  Amounts prepaid pursuant to this
Section 2.15(a) may be reborrowed in accordance with the terms of this
Agreement.  If the Borrower intends to make an optional prepayment pursuant to
this Section 2.15(a), the Borrower shall give five (5) Business Days' prior
written notice thereof to the Lender, specifying the intended Prepayment Date,
the intended Prepayment Amount, whether the Loans being prepaid are Pool A Loans
or Pool B Loans, a calculation of any applicable Breakage Fee and the Pledged
Receivables that the Borrower shall request to
 
 
39

--------------------------------------------------------------------------------


 
have released pursuant to Section 2.13 in connection with such prepayment (and
the Discounted Balance thereof).  Any such optional prepayment of the
outstanding principal amount of any Loans advanced hereunder shall be
accompanied by all interest accrued with respect thereto and the Prepayment
Premium with respect to the applicable Prepayment Amount and Prepayment
Date.  If such notice is given, the principal amount specified in such notice
(together with all interest accrued with respect thereto and the Prepayment
Premium related thereto) shall be due and payable on the Prepayment Date
specified therein.  Notwithstanding the foregoing, any payment by the Borrower
required pursuant to Section 2.04(c)(vii), Section 2.04(d),(e) or (f) or, in
connection with the occurrence of an Event of Default, pursuant to Section 7.01
hereof shall not be considered an optional prepayment and no Prepayment Premium
shall be required to be paid in respect thereof.
 
(b) Without limiting any other provision hereof, the Borrower agrees to
indemnify the Lender, the Qualifying Swap Counterparty and any Affiliate thereof
and to hold each such Person harmless from any cost, loss or expense which it
may sustain or incur as a consequence of (i) the Borrower making any optional
prepayment pursuant to Section 2.15(a) hereof, (ii) any default by the Borrower
in making any optional prepayment pursuant to Section 2.15(a) hereof after
notice of such prepayment has been given, (iii) any failure by the Borrower to
take a Loan hereunder after notice of such Loan has been given pursuant to this
Agreement, (iv) any acceleration of the maturity of any Loans by the Lender in
accordance with the terms of this Agreement, including, but not limited to, any
Breakage Fees, any cost, loss or expense arising related to the termination (in
whole or in part) or amendment of any Qualifying Interest Rate Swap and from
interest or fees payable by the Lender to lenders of funds obtained by it in
order to advance or maintain the Loans hereunder.  Indemnification pursuant to
this Section shall survive the termination of this Agreement and shall include
reasonable fees and expenses of counsel and expenses of litigation.
 
(c) Notwithstanding any other provision hereof, the Borrower shall not terminate
or amend this Agreement or any other Transaction Document or reduce the
Borrowing Limit prior to the Facility Maturity Date without the Lender’s prior
written consent, which consent may be withheld in the Lender’s sole discretion.
 
SECTION 2.16 Increase of Borrowing Limit.  The Borrower may, upon 30 days’ prior
written notice to the Lender (with a simultaneous copy to the Initial Qualifying
Swap Counterparty), request that the Borrowing Limit be increased, which request
may be granted in the sole discretion, and with the written consent, of the
Lender, it being agreed that the Borrower shall pay to the Lender the fee
related to such increase that is required pursuant to the terms of the Fee
Letter.
 
 
ARTICLE III.

 
 
CONDITIONS OF LOANS

 
SECTION 3.01 Conditions Precedent to Initial Borrowing.  The initial Borrowing
hereunder is subject to the conditions precedent that:
 
(a) the Arrangement Fee (as such term is defined in the Fee Letter) shall have
been paid in full and all other acts and conditions (including, without
limitation, the obtaining of any necessary regulatory approvals and the making
of any required filings, recordings or registrations) required to be done and
performed and to have happened prior to the execution, delivery and performance
of this Agreement and all related documents and to constitute the same legal,
valid and binding obligations, enforceable in accordance with their respective
terms, shall have been done and performed and shall have happened in due and
strict compliance with all applicable laws; and
 
(b) the Lender shall have received on or before the date of such Borrowing the
items listed in Schedule I hereto, each in form and substance satisfactory to
the Lender.
 
SECTION 3.02 Conditions Precedent to All Borrowings.  Each Borrowing (including
the initial Borrowing, except as explicitly set forth below) by the Borrower
from the Lender shall be subject to the further conditions precedent that:
 
40

--------------------------------------------------------------------------------


  (a)  With respect to any such Borrowing (other than the initial Borrowing), on
or prior to the date of such Borrowing, the Servicer shall have delivered to the
Lender, in form and substance satisfactory to the Lender, the most recent
Monthly Remittance Report required by the terms of Section 6.10(b);
 
  (b) After giving effect to such Borrowing requested by the Borrower the
following statements shall be true (and the Borrower shall be deemed to have
certified that):
 
 
(i)
the Facility Amount will not exceed the lesser of the (x) Borrowing Limit and
(y) the Borrowing Base;

 
 
(ii)
the Facility Amount, calculated solely with respect to Loans secured by Pool A
Receivables, will not exceed the Pool A Borrowing Base; and

 
 
(iii)
the Facility Amount, calculated solely with respect to Loans secured by Pool B
Receivables, will not exceed the Pool B Borrowing Base;

 
(c) On the Borrowing Date of such Borrowing, the following statements shall be
true and correct, and the Borrower by accepting any amount of such Borrowing
shall be deemed to have represented that:
 
 
(i)
the representations and warranties contained in Section 4.01 are true and
correct in all material respects, before and after giving effect to the
Borrowing to take place on such Borrowing Date and to the application of
proceeds therefrom, on and as of such day as though made on and as of such date;

 
 
(ii)
no event has occurred and is continuing, or would result from such Borrowing,
which constitutes a Program Termination Event hereunder or an event that but for
notice or lapse of time or both would constitute a Program Termination Event;

 
 
(iii)
with respect to any Borrowing of a Pool A Loan, no event has occurred and is
continuing, or would result from such Borrowing, which constitutes a Pool A
Termination Event hereunder or an event that but for notice or lapse of time or
both would constitute a Pool A Termination Event;

 
 
(iv)
with respect to any Borrowing of a Pool B Loan, no event has occurred and is
continuing, or would result from such Borrowing, which constitutes a Pool B
Termination Event with respect to the Underlying Originator related to the
Pool B Receivable securing such Pool B Loan or an event that but for notice or
lapse of time or both would constitute such a Pool B Termination Event;

 
 
(v)
(A)
the principal amount of such Loan being advanced on such Borrowing Date is not
less than $500,000, (b) on and as of such Borrowing Date, after giving effect to
such Borrowing, the Facility Amount does not exceed the lesser of (A) the
Borrowing Limit and (B) the Borrowing Base, (c) on and as of such Borrowing
Date, after giving effect to such Borrowing, the aggregate Facility Amount
hereunder, calculated solely with respect to Loans secured by Pool A
Receivables, does not exceed the Pool A Borrowing Base, and (d) on and as of
such Borrowing Date, after giving effect to such Borrowing, the aggregate
Facility Amount hereunder, calculated solely with respect to Loans secured by
Pool B Receivables, does not exceed the Pool B Borrowing Base;

 
 
(vi)
(A)
the Borrower has delivered to the Lender a copy of the Notice of Borrowing and
the related Notice of Pledge (together with the attached Receivables Schedule)
pursuant to Section 2.02, each appropriately completed and executed by the
Borrower, (B) the Borrower has delivered or caused to have been delivered to the
Custodian the Notice of Pledge and each item listed in the definition of
Receivable File with respect to the Receivables being Pledged hereunder three
(3) or, in the case of the initial Borrowing Date hereunder, four (4) Business
Days prior to such Borrowing Date, (C) the Contract related to each Receivable
being Pledged hereunder on such Borrowing Date has been duly assigned by the
Originator to the Borrower and duly assigned

 
41

--------------------------------------------------------------------------------


 
by the Borrower to the Collateral Agent and (D) by 2:00 P.M. (New York City
time) on the Business Day immediately preceding such Borrowing Date, a
Collateral Receipt from the Custodian confirming that, inter alia, the
Receivable Files received on or before such Business Day conform with the
Receivables Schedule delivered to the Custodian and the Lender pursuant to
Section 2.02;

 
 
(vii)
all terms and conditions of the Purchase and Sale Agreement required to be
satisfied in connection with the assignment of each Receivable being Pledged
hereunder on such Borrowing Date (and the Other Conveyed Property and Related
Security related thereto), including, without limitation, the perfection of the
Borrower’s interests therein (other than with respect to Equipment which has a
value of less than $25,000 and is leased under Dollar Purchase Option Contracts
or $50,000 and is leased under FMV Contracts), shall have been satisfied in
full, and all filings (including, without limitation, UCC filings) required to
be made by any Person and all actions required to be taken or performed by any
Person in any jurisdiction to give the Collateral Agent a first priority
perfected security interest in such Receivables, Related Security and the Other
Conveyed Property related thereto and the proceeds thereof shall have been made,
taken or performed;

 
 
(viii)
(A)
the initial Servicer shall have taken or caused to be taken all steps necessary
under all applicable law (including the filing of an Obligor Financing
Statement) in order to cause a valid, subsisting and enforceable perfected,
first priority security interest to exist in Originator’s favor in the Obligor
Collateral securing each Receivable being Pledged hereunder on such Borrowing
Date (other than with respect to Equipment which has a value of less than
$25,000 and is leased under Dollar Purchase Option Contracts or $50,000 and is
leased under FMV Contracts), (B) the Originator shall have assigned the
perfected, first priority security interest in the Obligor Collateral to the
Borrower pursuant to the Purchase and Sale Agreement and (C) the Borrower shall
have assigned the perfected, first priority security interest in the Obligor
Collateral (and the proceeds thereof) referred to in clause (A) above to the
Collateral Agent, pursuant to Section 2.11 hereof;

 
 
(ix)
if the Obligor Collateral related to any Receivable securing such Borrowing is a
Vehicle, the Borrower shall have delivered to the applicable Registrar of Titles
an application for a Certificate of Title for such Vehicle satisfying the
Titling Requirements; and

 
 
(x)
the Borrower shall have taken all steps necessary under all applicable law in
order to cause to exist in favor of the Collateral Agent a valid, subsisting and
enforceable first priority perfected security interest in the Borrower’s
interest in the Obligor Collateral related to each Receivable being Pledged
hereunder on such Borrowing Date (other than with respect to Underlying
Equipment which has a value of less than $25,000 and is leased under Dollar
Purchase Option Contracts or $50,000 and is leased under FMV Contracts);

 
(d) No law or regulation shall prohibit, and no order, judgment or decree of any
federal, state or local court or governmental body, agency or instrumentality
shall prohibit or enjoin, the making of such Loans by the Lender in accordance
with the provisions hereof; and
 
(e) The Lender shall have received and found to be satisfactory with respect to
Pledged Receivables being Pledged in connection with such Borrowing, which have
been previously pledged to any lender by the Originator, the Borrower or any
Affiliate thereof under any other financing facility, evidence of the release of
any liens granted in connection with such financing with respect to any such
Pledged Receivables.
 
(f) Unless a credit agreement and/or security agreement, including but not
limited to any such agreement with National City Bank, as agent, related to
Receivables being Pledged by the Borrower in connection with such Borrowing,
shall have provided for an automatic release of the Agent’s or Collateral
Agent’s, as applicable, lien and security interest in such Receivables granted
thereunder, the applicable agent or lender shall have executed and delivered to
the Borrower and the Collateral Agent a partial release letter and the Borrower
shall have duly filed with the appropriate filing office a UCC-3 partial release
evidencing the release contained in such release letter, in each case in a form
satisfactory to the Collateral Agent.
 
42

--------------------------------------------------------------------------------


       SECTION 3.03  Advances Do Not Constitute a Waiver.  No advance of a Loan
hereunder shall constitute a waiver of any condition to the Lender’s obligation
to make such an advance unless such waiver is in writing and executed by the
Lender.
 
 
ARTICLE IV.

 
 
REPRESENTATIONS AND WARRANTIES

 
SECTION 4.01 Representations and Warranties of the Borrower.  The Borrower
hereby represents and warrants, as of the date hereof, on each Borrowing Date
and on the first day of each Rollover Interest Period, as follows:
 
(a) Each Receivable designated as an Eligible Receivable on any Borrowing Base
Certificate or Monthly Remittance Report is an Eligible Receivable.  Each
Receivable included as an Eligible Receivable in any calculation of the
Borrowing Base or the Eligible Receivables Balance is an Eligible Receivable.
 
(b) The Borrower is a limited liability company duly organized, validly existing
and in good standing under the laws of the jurisdiction of its formation and has
the power and all licenses necessary to own its assets and to transact the
business in which it is engaged and is duly qualified and in good standing under
the laws of each jurisdiction where the transaction of such business or its
ownership of the Pledged Receivables requires such qualification.
 
(c) The Borrower has the power, authority and legal right to make, deliver and
perform this Agreement and each of the Transaction Documents to which it is a
party and all of the transactions contemplated hereby and thereby, and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement and each of the Transaction Documents to which it is a party, and
to grant to the Collateral Agent a first priority perfected security interest in
the Pledged Assets on the terms and conditions of this Agreement.  This
Agreement and each of the Transaction Documents to which the Borrower is a party
constitutes the legal, valid and binding obligation of the Borrower, enforceable
against it in accordance with their respective terms, except as the
enforceability hereof and thereof may be limited by bankruptcy, insolvency,
moratorium, reorganization and other similar laws of general application
affecting creditors’ rights generally and by general principles of equity
(whether such enforceability is considered in a proceeding in equity or at
law).  No consent of any other party and no consent, license, approval or
authorization of, or registration or declaration with, any governmental
authority, bureau or agency is required in connection with the execution,
delivery or performance by the Borrower of this Agreement or any Transaction
Document to which it is a party or the validity or enforceability of this
Agreement or any such Transaction Document or the Pledged Receivables, other
than such as have been met or obtained.
 
(d) The execution, delivery and performance of this Agreement and all other
agreements and instruments executed and delivered or to be executed and
delivered pursuant hereto or thereto in connection with the Pledge of the
Pledged Assets will not (i) create any Adverse Claim on the Pledged Assets or
(ii) violate any provision of any existing law or regulation or any order or
decree of any court, regulatory body or administrative agency or the certificate
of formation or limited liability company agreement of the Borrower or any
contract or other agreement to which or the Borrower is a party or by which the
Borrower or any property or assets of the Borrower may be bound.
 
(e) No litigation or administrative proceeding of or before any court, tribunal
or governmental body is presently pending or, to the knowledge of the Borrower,
threatened against the Borrower or any properties of Borrower or with respect to
this Agreement, which, if adversely determined, could have a Material Adverse
Effect.
 
(f) In selecting the Receivables to be Pledged pursuant to this Agreement, no
selection procedures were employed which are intended to be adverse to the
interests of the Lender.
 
43

--------------------------------------------------------------------------------


(g) The grant of the security interest in the Pledged Assets by the Borrower to
the Collateral Agent pursuant to this Agreement, is in the ordinary course of
business for the Borrower and is not subject to the bulk transfer or any similar
statutory provisions in effect in any applicable jurisdiction.  No such Pledged
Assets have been sold, transferred, assigned or pledged by the Borrower to any
Person, other than the Pledge of such Assets to the Collateral Agent pursuant to
the terms of this Agreement.
 
(h) The Borrower has no Debt or other indebtedness which, in the aggregate,
exceeds $10,000, other than Debt incurred under the terms of the Transaction
Documents.
 
(i) The Borrower has been formed solely for the purpose of engaging in the
transactions contemplated by this Agreement and the other Transaction Documents.
 
(j) No injunction, writ, restraining order or other order of any nature
adversely affects the Borrower’s performance of its obligations under this
Agreement or any Transaction Document to which the Borrower is a party.
 
(k) The Borrower has filed (on a consolidated basis or otherwise) on a timely
basis all tax returns (including, without limitation, all foreign, federal,
state, local and other tax returns) required to be filed, is not liable for
taxes payable by any other Person and has paid or made adequate provisions for
the payment of all taxes, assessments and other governmental charges due from
the Borrower except for those taxes being contested in good faith by appropriate
proceedings and in respect of which no penalty may be assessed from such contest
and it has established proper reserves on its books.  No tax lien or similar
adverse claim has been filed, and no claim is being asserted, with respect to
any such tax, assessment or other governmental charge.  Any taxes, fees and
other governmental charges payable by the Borrower, as applicable, in connection
with the execution and delivery of this Agreement and the other Transaction
Documents and the transactions contemplated hereby or thereby have been paid or
shall have been paid if and when due.
 
(l) The chief executive office of the Borrower (is located at 110 Poplar Street,
Suite 101, Wilmington, DE 19801 and the location of the Borrower’s records
regarding the Pledged Receivables (other than those delivered to the Custodian))
is located at 1818at One Commerce Square, 2005 Market Street, 915th Floor,
Philadelphia, PA 19103.
 
(m) The Borrower’s legal name is as set forth in this Agreement; other than as
disclosed on Schedule II hereto (as such schedule may be updated from time to by
the Lender upon receipt of a notice delivered to the Lender pursuant to
Section 6.18), the Borrower has not changed its name since its formation; the
Borrower does not have tradenames, fictitious names, assumed names or “doing
business as” names other than as disclosed on Schedule II hereto (as such
schedule may be updated from time to by the Lender upon receipt of a notice
delivered to the Lender pursuant to Section 6.18).
 
(n) The Borrower is solvent and will not become insolvent after giving effect to
the transactions contemplated hereby; the Borrower is paying its debts as they
become due; and the Borrower, after giving effect to the transactions
contemplated hereby, will have adequate capital to conduct its business.
 
(o) The Borrower has no subsidiaries.
 
(p) The Borrower has given fair consideration and reasonably equivalent value in
exchange for the sale of the Pledged Receivables by the Originator under the
Purchase and Sale Agreement.
 
(q) No Monthly Remittance Report or Borrowing Base Certificate (each if prepared
by the Borrower or to the extent that information contained therein is supplied
by the Borrower), information, exhibit, financial statement, document, book,
record or report furnished or to be furnished by the Borrower to the Lender in
connection with this Agreement is or will be inaccurate in any material respect
as of the date it is or shall be dated or (except as otherwise disclosed in
writing to the Lender, as the case may be, at such time) as of the date so
furnished, and no such document contains or will contain any material
misstatement of fact or omits or shall omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.
 
44

--------------------------------------------------------------------------------


(r) No proceeds of any Loans will be used by the Borrower to acquire any
security in any transaction, which is subject to Section 13 or 14 of the
Securities Exchange Act of 1934, as amended.
 
(s) There are no agreements in effect adversely affecting the rights of the
Borrower to make, or cause to be made, the grant of the security interest in the
Pledged Assets contemplated by Section 2.10.
 
(t) The Borrower is not an “investment company” or an “affiliated person” of or
“promoter” or “principal underwriter” for an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended, nor is the
Borrower otherwise subject to regulation thereunder.
 
(u) No Event of Default or Unmatured Event of Default has occurred and is
continuing.
 
(v) Each of the Pledged Receivables was underwritten and is being serviced in
conformance with Originator’s standard underwriting, credit, collection,
operating and reporting procedures and systems (including, without limitation,
the Credit and Collection Policy).
 
(w) The Borrower is in compliance with ERISA in all material respects. No steps
have been taken to terminate any Borrower Pension Plan which could result in
material liability, and no contribution failure has occurred with respect to any
Borrower Pension Plan sufficient to give rise to a lien under section 302(f) of
ERISA.  No condition exists or event or transaction has occurred with respect to
any Borrower Pension Plan which could result in the Borrower or any ERISA
Affiliate of Borrower incurring any material liability, fine or penalty.
 
(x) There is not now, nor will there be at any time in the future, any agreement
or understanding between the Servicer and the Borrower (other than as expressly
set forth herein), providing for the allocation or sharing of obligations to
make payments or otherwise in respect of any taxes, fees, assessments or other
governmental charges.
 
(y)  Notwithstanding anything to the contrary in the Netbank Facility, no
Pledged Receivable constitutes (for purposes of the Netbank Facility) an
“Eligible Receivable” as defined under the Netbank Facility.
 
SECTION 4.02 Representations and Warranties of the Servicer.  The Servicer (so
long as the Servicer is not the Backup Servicer as successor Servicer) hereby
represents and warrants, as of the date hereof, on each Borrowing Date, on each
Remittance Date and on the first day of each Rollover Interest Period, as
follows:
 
(a) Each Receivable designated as an Eligible Receivable on any Borrowing Base
Certificate or Monthly Remittance Report is an Eligible Receivable.  Each
Receivable included as an Eligible Receivable in any calculation of the
Borrowing Base or the Eligible Receivables Balance is an Eligible Receivable.
 
(b) The Servicer is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has the
power and all licenses necessary to own its assets and to transact the business
in which it is engaged (which includes servicing Receivables on behalf of third
parties and itself) and is duly qualified and in good standing under the laws of
each jurisdiction where its servicing of the Pledged Receivables requires such
qualification.
 
(c) The Servicer has the power, authority and legal right to make, deliver and
perform this Agreement and each of the Transaction Documents to which it is a
party and all of the transactions contemplated hereby and thereby, and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement and each of the Transaction Documents to which it is a
party.  This Agreement and each of the Transaction Documents to which the
Servicer is a party constitutes the legal, valid and binding obligation of the
Servicer, enforceable against it in accordance with their respective terms,
except as the enforceability hereof and thereof may be limited by bankruptcy,
insolvency, moratorium, reorganization and other similar laws of general
application affecting creditors’ rights generally and by general principles of
equity (whether such enforceability is considered in a proceeding in equity or
at law).  No consent of any other party and no consent, license, approval or
authorization of, or registration or declaration with, any governmental
authority, bureau or agency is required in connection with the execution,
delivery or performance by the Servicer of this Agreement or any Transaction
Document to which it is a party or the validity or enforceability of this
Agreement or any such Transaction Document, other than such as have been met or
obtained.
 
45

--------------------------------------------------------------------------------


(d) The execution, delivery and performance of this Agreement by the Servicer
and all other agreements and instruments executed and delivered or to be
executed and delivered by the Servicer pursuant hereto or thereto in connection
with the Pledge of the Pledged Assets will not (i) create any Adverse Claim on
the Pledged Assets or (ii) violate any provision of any existing law or
regulation or any order or decree of any court, regulatory body or
administrative agency or the certificate of incorporation or bylaws of the
Servicer or any material contract or other agreement to which the Servicer is a
party or by which the Servicer or any of its property or assets may be bound.
 
(e) No litigation or administrative proceeding of or before any court, tribunal
or governmental body is presently pending or, to the knowledge of the Servicer,
threatened against the Servicer or any properties of the Servicer or with
respect to this Agreement, which, if adversely determined, could have a Material
Adverse Effect.
 
(f) No injunction, writ, restraining order or other order of any nature
adversely affects the Servicer’s performance of its obligations under this
Agreement or any Transaction Document to which the Servicer is a party.
 
(g) The Servicer has filed (on a consolidated basis or otherwise) on a timely
basis all tax returns (including, without limitation, all foreign, federal,
state, local and other tax returns) required to be filed, is not liable for
taxes payable by any other Person and has paid or made adequate provisions for
the payment of all taxes, assessments and other governmental charges due from
the Servicer except for those taxes being contested in good faith by appropriate
proceedings and in respect of which it has established proper reserves on its
books.  No tax lien or similar adverse claim has been filed, and no claim is
being asserted, with respect to any such tax, assessment or other governmental
charge.  Any taxes, fees and other governmental charges payable by the Servicer
in connection with the execution and delivery of this Agreement and the other
Transaction Documents to which it is a party and the transactions contemplated
hereby or thereby have been paid or shall have been paid if and when due.
 
(h) The chief executive office of the Servicer (and the location of the
Servicer’s records regarding the Pledged Receivables (other than those delivered
to the Custodian)) is located at 1818One Commerce Square, 2005 Market Street,
915th Floor, Philadelphia, PA 19103.
 
(i) The Servicer’s legal name is as set forth in this Agreement; other than as
disclosed on Schedule II hereto (as such schedule may be updated from time to by
the Lender upon receipt of a notice delivered to the Lender pursuant to
Section 6.18), the Servicer has not changed its name since its formation; the
Servicer does not have tradenames, fictitious names, assumed names or “doing
business as” names other than as disclosed on Schedule II hereto (as such
schedule may be updated from time to by the Lender upon receipt of a notice
delivered to the Lender pursuant to Section 6.18).
 
(j) The Servicer is solvent and will not become insolvent after giving effect to
the transactions contemplated hereby; the Servicer is paying its debts as they
become due; and the Servicer, after giving effect to the transactions
contemplated hereby, will have adequate capital to conduct its business.
 
(k) As of the date hereof and as of the date of delivery of any Monthly
Remittance Report or Borrowing Base Certificate, no Monthly Remittance Report or
Borrowing Base Certificate (each if prepared by the Servicer or to the extent
that information contained therein is supplied by the Servicer), information,
exhibit, financial statement, document, book, record or report furnished or to
be furnished by the Servicer to the Lender in connection with this Agreement is
or will be inaccurate in any material respect, and no such document contains or
will contain any material misstatement of fact or omits or shall omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading.
 
(l) The Servicer is not an “investment company” or an “affiliated person” of or
“promoter” or “principal underwriter” for an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended, nor is the
Servicer otherwise subject to regulation thereunder.
 
(m) No Event of Default or Unmatured Event of Default has occurred and is
continuing.
 
46

--------------------------------------------------------------------------------


(n) Each of the Pledged Receivables was underwritten and is being serviced in
conformance with Originator’s and the Servicer’s standard underwriting, credit,
collection, operating and reporting procedures and systems (including, without
limitation, the Credit and Collection Policy).
 
(o) Any Computer Tape or Listing made available by the Servicer to the Lender
was complete and accurate in all material respects as of the date on which such
Computer Tape or Listing was made available.
 
(p) The Servicer is in compliance with ERISA in all material respects. No steps
have been taken to terminate any Servicer Pension Plan which could result in
material liability, and no contribution failure has occurred with respect to any
Servicer Pension Plan sufficient to give rise to a lien under section 302(f) of
ERISA.  No condition exists or event or transaction has occurred with respect to
any Servicer Pension Plan which could result in the Servicer or any ERISA
Affiliate of Servicer incurring any material liability, fine or penalty.
 
(q) There is not now, nor will there be at any time in the future, any agreement
or understanding between the Servicer and the Borrower (other than as expressly
set forth herein), providing for the allocation or sharing of obligations to
make payments or otherwise in respect of any taxes, fees, assessments or other
governmental charges.
 
(r)  Notwithstanding anything to the contrary in the Netbank Facility, no
Pledged Receivable constitutes (for purposes of the Netbank Facility) an
“Eligible Receivable” as defined under the Netbank Facility.
 
SECTION 4.03 Resale of Receivables Upon Breach of Covenant or Representation and
Warranty by Borrower.  The Borrower or the Servicer, as the case may be, shall
inform the other parties to this Agreement and the Qualifying Swap Counterparty
promptly, in writing, upon the discovery of any breach of the representations,
warranties and/or covenants contained in Section 4.01, Section 4.02 or
Section 5.01; provided, however, that the failure to provide any such notice
shall not diminish, in any manner whatsoever, any obligation of the Borrower
under this Section 4.03 to sell any Pledged Receivable.  Upon the discovery by
or notice to the Borrower of any such breach that also constitutes a LEAF
Purchase Event under and as defined in the Purchase and Sale Agreement, the
Borrower shall have an obligation to, and the Borrower shall, resell to the
Originator pursuant to the Purchase and Sale Agreement (and the Collateral Agent
may enforce such obligation of the Borrower to sell) any Pledged Receivable
adversely affected by any such breach.  The Servicer shall notify the Collateral
Agent promptly, in writing, of any failure by the Borrower to so resell any such
Pledged Receivable.  In connection with the resale of such Pledged Receivable,
the Borrower shall remit funds in an amount equal to the Release Price for such
Pledged Receivable to the Collection Account on the date of such resale. It is
understood and agreed that the obligation of the Borrower to resell to the
Originator, and the obligation of the Originator to purchase, any Receivables
which are adversely effected by a LEAF Purchase Event is not intended to, and
shall not, constitute a guaranty of the collectibility or payment of any
Receivable which is not collected, not paid or uncollectible on account of the
insolvency, bankruptcy, or financial inability to pay of the related Obligor.
 
SECTION 4.04 Representations and Warranties of the Lender.  The Lender hereby
represents and warrants, as of the date hereof, on each Borrowing Date and on
the first day of each Rollover Interest Period, that it is a “qualified
purchaser” within the meaning of Section 3(c)(7) of the Investment Company Act.
 
 
ARTICLE V.

 


 
 
GENERAL COVENANTS OF THE BORROWER AND THE SERVICER

 
SECTION 5.01 General Covenants.  vii) The Borrower will observe all corporate
procedures required by its certificate of formation, limited liability company
agreement and the laws of its jurisdiction of formation.  The Borrower will
maintain its limited liability company existence in good standing under the laws
of its jurisdiction of formation and will promptly obtain and thereafter
maintain qualifications to do business as a foreign limited liability company in
any other state in which it does business and in which it is required to so
qualify under applicable law.
 
 
47

--------------------------------------------------------------------------------


(b) The Borrower will at all times ensure that (i) its members act independently
and in its interests and in the interests of its creditors, (ii) it shall at all
times maintain at least one independent manager who (A) is not currently and has
not been during the five years preceding the date of this Agreement an officer,
director or employee of the Borrower or an Affiliate thereof (other than acting
as independent manager or in a similar capacity) and (B) is not a member of the
Borrower or an Affiliate thereof (other than a special independent member of the
Borrower or a limited purpose corporation, business trust, partnership or other
entity organized for the purpose of acquiring, financing or otherwise investing,
directly or indirectly, in assets or receivables originated, owned or serviced
by Originator or an Affiliate of any of them), (iii) its assets are not
commingled with those of Originator or any other Affiliate of the Borrower,
(iv) its members duly authorize all of its limited liability company actions,
(v) it maintains separate and accurate records and books of account and such
books and records are kept separate from those of Originator and any other
Affiliate of the Borrower and (vi) it maintains minutes of the meetings and
other proceedings of the members.  Where necessary, the Borrower will obtain
proper authorization from its members for limited liability company action.
 
(c) The Borrower will pay its operating expenses and liabilities from its own
assets.
 
(d) The Borrower will not have any of its indebtedness guaranteed by Originator
or any Affiliate thereof.  Furthermore, the Borrower will not hold itself out,
or permit itself to be held out, as having agreed to pay or as being liable for
the debts of Originator, and the Borrower will not engage in business
transactions with Originator, except on an arm’s-length basis.  The Borrower
will not hold Originator out to third parties as other than an entity with
assets and liabilities distinct from the Borrower.  The Borrower will cause any
of its financial statements consolidated with those of Originator to state that
the Borrower is a separate corporate entity with its own separate creditors who,
in any liquidation of the Borrower, will be entitled to be satisfied out of the
Borrower’s assets prior to any value in the Borrower becoming available to the
Borrower’s equity holders.  The Borrower will not act in any other matter that
could foreseeably mislead others with respect to the Borrower’s separate
identity.
 
(e) In its capacity as Servicer, LEAF Financial will, to the extent necessary,
maintain separate records on behalf of and for the benefit of the Lender, act in
accordance with instructions and directions, delivered in accordance with the
terms hereof, from the Borrower, and/or the Lender in connection with its
servicing of the Pledged Receivables hereunder, and will ensure that, at all
times when it is dealing with or in connection with the Pledged Receivables in
its capacity as Servicer, it holds itself out as Servicer, and not in any other
capacity.
 
(f) The Servicer (if LEAF Financial or an Affiliate thereof) shall, to the
extent required by applicable law, disclose all material transactions associated
with this transaction in appropriate regulatory filings and public
announcements.  The annual financial statements of Resource America (including
any consolidated financial statements) shall disclose the effects of the
transactions contemplated by the Purchase and Sale Agreement as a sale of
Receivables, Related Security and Other Conveyed Property to the Borrower, and
the annual financial statements of the Borrower shall disclose the effects of
the transactions contemplated by this Agreement as a loan to the extent required
by and in accordance with GAAP, it being understood that the Loans to the
Borrower under this Agreement will be treated as debt on the consolidated
financial statements of Resource America.
 
(g) The Borrower shall take all other actions necessary to maintain the accuracy
of the factual assumptions set forth in the legal opinions of Thacher Proffitt &
Wood LLP, as special counsel to the Originator and the Borrower, issued in
connection with the Purchase and Sale Agreement and relating to the issues of
substantive consolidation and true conveyance of the Pledged Receivables.
 
(h) Except as otherwise provided herein or in any other Transaction Document,
neither the Borrower nor the Servicer shall sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or (if the Servicer is LEAF
Financial or an Affiliate thereof) suffer to exist any Adverse Claim upon or
with respect to, any Pledged Receivable, any Collections related thereto or any
other Pledged Assets related thereto, or upon or with respect to any account to
which any Collections of any Receivable are sent, or assign any right to receive
income in respect thereof.  Except as otherwise provided herein or in any other
Transaction Document, the Borrower shall not create or suffer to exist any
Adverse Claim upon or with respect to any of the Borrower’s assets.  Except as
otherwise provided herein or in any other Transaction Document, the Servicer
shall not create, or (if the Servicer is LEAF Financial or an Affiliate thereof)
permit any action to be taken by any Person to create, any Adverse Claim upon or
with respect to any of the Borrower’s assets.
 
48

--------------------------------------------------------------------------------


(i) The Borrower will not merge or consolidate with, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions), all or substantially all of its assets (whether now owned or
hereafter acquired) other than with respect to asset dispositions in connection
with an optional prepayment pursuant to Section 2.15(a) hereof, or acquire all
or substantially all of the assets or capital stock or other ownership interest
of any Person without the prior written consent of the Lender.
 
(j) The Borrower will not account for or treat (whether in financial statements
or otherwise) the transactions contemplated by the Purchase and Sale Agreement
in any manner other than a sale and absolute assignment of Receivables, Related
Security and Other Conveyed Property by Originator to the Borrower constituting
a “true conveyance” for bankruptcy purposes.
 
(k) The Borrower will not amend, modify, waive or terminate any terms or
conditions of the Purchase and Sale Agreement without the written consent of the
Lender, and shall perform its obligations thereunder.
 
(l) The Borrower will not make any amendment, modification or other change to
its certificate of formation or limited liability company agreement that would
materially and adversely affect the Lender without the Lender’s prior written
consent, and shall notify the Lender prior to making any amendment, modification
or other change to its certificate of formation or limited liability company
agreement prior to the effectiveness thereof.
 
(m) Neither the Borrower nor (if the Servicer is LEAF Financial or an Affiliate
thereof) the Servicer will make or allow to be made any material amendment to
the Credit and Collection Policy without the prior written consent of the Lender
(and the Lender hereby agrees to take commercially reasonable efforts to respond
to any request for such consent in a timely manner).  Neither the Borrower nor
(if the Servicer is LEAF Financial or an Affiliate thereof) the Servicer will
make or allow to be made any non-material amendment to the Credit and Collection
Policy without the prior written consent of the Lender; provided, that if the
Lender has not responded to a written  request for such consent within ten (10)
Business Days of receipt thereof, the Lender shall be deemed to have consented
to such request.
 
(n) If the Borrower or the Servicer receives any Collections with respect to any
Pledged Receivable, the Borrower or the Servicer, as applicable, will remit such
Collections to the Collection Account within one (1) Business Day of the
Borrower’s or the Servicer’s identification thereof.
 
(o) The Servicer shall cause:
 
 
(i)
the Obligor under each Contract to remit all payments owed or otherwise payable
(including, without limitation, amounts payable by the Obligor in its role as a
servicer of Underlying Contracts sold to the Originator) by such Obligor under
such Contract (or any servicer on its behalf) to the Lockbox or by wire transfer
to the Lockbox Account;

 
 
(ii)
the Lockbox Bank to deposit all Collections with respect to any Pledged
Receivable in the Lockbox into the Lockbox Account on each Business Day; and

 
 
(iii)
the Lockbox Bank to remit all Collections with respect to any Pledged Receivable
on deposit in the Lockbox Account (or any sub-account thereof or any related
account) to the Collection Account on each Business Day.

 
(p) The Borrower shall deliver or cause to be delivered to the Custodian four
(4) Business Days prior to the initial Borrowing Date hereunder and three (3)
Business Days prior to any other Borrowing Date hereunder a Notice of Pledge and
each item listed in the definition of Receivable File with respect to the
Receivables being Pledged hereunder on such Borrowing Date.
 
(q) The Borrower shall deliver to the Lender on each Purchase Date a copy of the
Assignment delivered to it on such Purchase Date.
 
49

--------------------------------------------------------------------------------


(r) Each of the Servicer (and, if the Servicer is not LEAF Financial or an
Affiliate thereof, upon the Servicer gaining knowledge thereof) and the Borrower
shall promptly notify the Lender of the occurrence of any Servicer Default,
Event of Default, Program Termination Event, Pool A Termination Event or Pool B
Termination Event (any event that, if it continues uncured, would, with lapse of
time or notice or lapse of time and notice, constitute any Servicer Default,
Event of Default, Program Termination Event, Pool A Termination Event or Pool B
Termination Event).
 
(s) Each of the Servicer (if the Servicer is LEAF Financial or an Affiliate
thereof) and the Borrower shall take all actions (in the case of Obligor
Collateral with an original cost over $100,000) and all commercially reasonable
actions (in the case of Obligor Collateral with an original cost of $100,000 or
less) necessary to ensure that the Originator is at all times named as loss
payee under each Insurance Policy with respect to Obligor Collateral related to
a Pledged Receivable.
 
(t) On each Borrowing Date, a Qualifying Interest Rate Swap, in form and
substance satisfactory to the Lender, shall be duly executed by the Borrower and
a Qualifying Swap Counterparty, and any amounts required to have been paid
thereunder as of such Remittance Date shall have been paid and any obligations
required to have been performed thereunder as of such Remittance Date shall have
been performed.
 
(u) Each of the Servicer (if the Servicer is LEAF Financial or an Affiliate
thereof) and the Borrower shall take all actions necessary to ensure that each
Pool B Contract purchased by the Borrower under the Purchase and Sale Agreement
contains “Seller Events of Default” or similar events of default (“Parallel
Defaults”) which (i) would occur if a Pool B Termination Event with respect to
the related Underlying Originator occurred, (ii) would entitle the Borrower, as
assignee of the Originator’s rights under such Contract, to deliver, or cause
the delivery of, redirection notices which would require all Underlying Obligors
to make all payments under Underlying Contracts sold or pledged to the
Originator under such Contract to the Lockbox Account or an account designated
by the Borrower or such Servicer and (iii) would entitle the Borrower, as
assignee of the Originator’s rights under the Contract, to receive 100% of all
payments under the Underlying Contracts sold or pledged to the Originator under
such Contract in the event of such a Parallel Default.  If a Parallel Default or
any “Seller Events of Default” or similar events of default under a Pool B
Contract related to the financial condition of the applicable Underlying
Originator, the tangible net worth of the applicable Underlying Originator or
any cross default (a Parallel Default or any such “Seller Events of Default” or
similar events of default being referred to herein as “Critical Defaults”) shall
occur, then each of the Servicer (if the Servicer is LEAF Financial or an
Affiliate thereof) and the Borrower shall take all actions necessary to ensure
(x) that no such Critical Default is waived and (y) the prompt delivery to all
related Underlying Obligors of a redirection notice which would require such
Underlying Obligors to make all payments under Underlying Contracts sold or
pledged to the Originator under such Contract to the Lockbox Account.  Each of
the Servicer and the Borrower shall notify the Lender promptly upon learning of
the occurrence of any “Seller Event of Default” or similar event of default
under any Pool B Contract.
 
(v) The Borrower shall not acquire any debt obligation or interest therein if,
after giving effect to such acquisition, more than 40 percent of the debt
obligations or interests therein held by the Borrower (as determined under the
rules of Treasury Regulation 301.7701(i)-1(c)) would consist of real estate
mortgages or interests therein (as defined in Treasury Regulation
301.7701(i)-1(d)).
 
(w)(w)  In connection with satisfying the Titling Requirements, the Servicer
shall take commercially reasonable efforts to deliver or cause to be delivered
to the Custodian in accordance with this Agreement and the Custodial Agreement,
the original certificate of title for each Vehicle registered in Florida.
 
 (x)  The Pledged Receivables shall not be refinanced with any proceeds of the
Netbank Facility.
 
 
ARTICLE VI.

 
 
ADMINISTRATION AND SERVICING; CERTAIN COVENANTS

 
SECTION 6.01 Appointment and Designation of the Servicer.  a) The Borrower and
the Lender hereby appoint the Person designated by the Lender from time to time,
pursuant to this Section 6.01 (the “Servicer”), as their agent to service,
administer and collect the Pledged Receivables and otherwise to enforce their
respective rights
 
50

--------------------------------------------------------------------------------


and interests in and under the Pledged Receivables and the other Pledged
Assets.  The Servicer shall collect such Pledged Receivables under the
conditions referred to above by means of the collection procedures as set forth
in the Credit and Collection Policy, to the extent consistent with the
provisions of this Article VI.  Unless otherwise specified by the Borrower, the
Servicer’s authorization under this Agreement shall terminate on the Collection
Date.  Until the Lender gives notice to the Borrower of a designation of a new
Servicer upon the occurrence and during the continuance of any Servicer Default,
or consents in writing to the appointment by the Borrower of a new Servicer,
LEAF Financial is hereby designated as, and hereby agrees to perform the duties
and obligations of, the Servicer, pursuant to the terms hereof at all times
until the earlier of the Lender’s designation of the Backup Servicer or any
other Person as the new Servicer (upon the occurrence and during the continuance
of any Servicer Default), the delivery by the Lender of its written consent to
the appointment by the Borrower of a new Servicer or the Collection Date.  Upon
the occurrence and during the continuance of any Servicer Default, the Lender
may at any time designate as Servicer the Backup Servicer, or any other Person
with demonstrated experience in servicing equipment leases and loans, to succeed
LEAF Financial or any successor Servicer, on the condition in each case that any
such Person so designated shall agree to perform the duties and obligations of
the Servicer pursuant to the terms hereof.  Each of the Borrower and LEAF
Financial hereby grants to any successor Servicer an irrevocable power of
attorney to take any and all steps in the Borrower’s, LEAF Financial’s or the
Servicer’s name, as applicable, and on behalf of the Borrower or LEAF Financial,
necessary or desirable, in the determination of such successor Servicer, to
service, administer or collect any and all Pledged Receivables including,
without limitation, to make withdrawals from the Security Deposit Account
pursuant to Section 2.05 and any Cash Reserve Account pursuant to Section 2.06.
 
(b) The Servicer is hereby authorized to act for the Borrower and the Lender
and, in such capacity, shall manage, service, administer and arrange collections
on the Pledged Receivables and perform the other actions required by the
Servicer under this Agreement for the benefit of the Lender.  The Servicer
agrees that its servicing of the Pledged Receivables shall be carried out in
accordance with customary and usual procedures of institutions which service
equipment lease and loan contracts and receivables and, to the extent more
exacting, the degree of skill and attention that the Servicer exercises from
time to time, with respect to all comparable equipment lease and loan contracts
and receivables that it services for itself or others in accordance with the
Credit and Collection Policy (or if the Backup Servicer has been appointed as
Servicer, the Backup Servicer’s customary collection policies) and, to the
extent more exacting, the requirements of this Article VI.  The Servicer’s
duties shall include, without limitation, collecting and posting of all
Collections with respect to any Pledged Receivable, responding to inquiries of
Obligors on the Pledged Receivables, investigating delinquencies, sending
invoices, payment statements or payment books to Obligors, reporting any
required tax information to Obligors, policing the collateral, enforcing the
terms of the Contracts (and any documents related thereto) related to any
Pledged Receivables, complying with the terms of the Lockbox Agreement,
accounting for Collections with respect to any Pledged Receivable, furnishing
monthly and annual statements to the Lender with respect to distributions and
performing the other duties specified herein.
 
(c) The Servicer will require each Underlying Originator to (i) service all
Underlying Contracts in a manner consistent with the applicable Underlying
Originator Credit and Collection Policy (which the Servicer has reviewed and
approved in accordance with the Credit and Collection Policy) and (ii) provide
to the Servicer a monthly data feed, which shall be in form and content
satisfactory to the Servicer.  The Servicer shall, or shall cause a third party
servicer appointed by the Servicer and approved by the Lender (such approval not
to be unreasonably withheld) to, provide servicing similar to the servicing that
the Servicer is obligated to provide hereunder with respect to any Underlying
Contracts to the extent that the related Underlying Originator fails to service
such Underlying Contracts in a manner consistent with the applicable Underlying
Originator Credit and Collection Policy.
 
(d) To the extent consistent with the standards, policies and procedures
otherwise required hereby, the Servicer shall have full power and authority,
acting alone, to do any and all things in connection with such managing,
servicing, administration and collection that it may deem necessary or
desirable.  The Servicer is authorized to release liens on Obligor Collateral in
order to collect insurance proceeds with respect thereto and to liquidate such
Obligor Collateral in accordance with its customary standards, policies and
procedures; provided, however, that, notwithstanding the foregoing, the Servicer
shall not, (i) except pursuant to an order from a court of competent
jurisdiction, release an Obligor from payment of any unpaid amount under any
Pledged Receivable or (ii) waive the right to collect the unpaid balance of any
Pledged Receivable from such Obligor, except that, subject to Section 6.02(a),
the Servicer may forego collection efforts if the amount which the Servicer, in
its reasonable
 
51

--------------------------------------------------------------------------------


judgment, expects to realize in connection with such collection efforts is
determined by the Servicer, in its reasonable judgment, to be less than the
reasonably expected costs of pursuing such collection efforts and if the
Servicer would forego such collection efforts in accordance with its customary
procedures.  The Servicer is hereby authorized to commence, in its own name (in
its capacity as Servicer), if possible, or in the name of the Borrower or the
Lender (provided that if the Servicer is acting in the name of the Borrower or
the Lender, the Servicer shall have obtained the Borrower’s or the Lender’s
consent, as the case may be, which consent shall not be unreasonably withheld),
a legal proceeding to enforce any Pledged Receivable (or any terms or provisions
of the related Contract) or to commence or participate in any other legal
proceeding (including, without limitation, a bankruptcy proceeding) relating to
or involving a Pledged Receivable or any related Contract, Obligor or Obligor
Collateral.  If the Servicer commences or participates in such a legal
proceeding in its own name, the Borrower or the Lender, as the case may be,
shall thereupon be deemed to have automatically assigned such Pledged Receivable
to the Servicer solely for purposes of commencing or participating in any such
proceeding as a party or claimant, and the Servicer is authorized and empowered
by the Borrower or the Lender, as the case may be, to execute and deliver in the
Servicer’s name any notices, demands, claims, complaints, responses, affidavits
or other documents or instruments in connection with any such proceeding.  The
Borrower or the Lender, as the case may be, shall furnish the Servicer with any
powers of attorney and other documents which the Servicer may reasonably request
in writing and which the Servicer deems necessary or appropriate and take any
other steps which the Servicer may deem necessary or appropriate to enable the
Servicer to carry out its servicing and administrative duties under this
Agreement.  If, however, in any suit or legal proceeding it is held that the
Servicer may not prosecute such suit or legal proceeding on the grounds that it
is not an actual party in interest or a holder entitled to enforce such suit or
legal proceeding, the Borrower shall take such steps as the Servicer deems
necessary to prosecute such suit or legal proceeding, including bringing suit in
its name.
 
SECTION 6.02 Collection of Receivable Payments; Modification and Amendment of
Receivables; Lockbox Agreements.  a) Consistent with and subject to the
standards, policies and procedures required by this Agreement, the Servicer
shall collect all payments called for under the terms and provisions of the
Contracts related to the Pledged Receivables (and the terms and provisions of
any documents related thereto) as and when the same shall become due and shall
follow such collection procedures with respect to the Pledged Receivables and
the related Contracts and Insurance Policies as will, in the reasonable judgment
of the Servicer, maximize the amount to be received by the Borrower and the
Lender with respect thereto.
 
(b) The Servicer shall remit all payments by or on behalf of the Obligors
received directly by the Servicer to the Collection Account, without deposit
into any intervening account as soon as practicable, but in no event later than
the end of business on the Business Day of identification thereof as payments by
or on behalf of the Obligors.
 
SECTION 6.03 Realization Upon Receivables.  Consistent with the standards,
policies and procedures required by this Agreement, the Servicer shall use its
best efforts to repossess (or otherwise comparably convert the ownership of) and
liquidate any Obligor Collateral securing a Pledged Receivable within a number
of days consistent with the Credit and Collection Policy of an uncured failure
of the related Obligor to make any payment which it is obligated to make under
the related Contract or an earlier date that would be customary under the
circumstances involved (as determined in accordance with the Credit and
Collection Policy) and, in any case, in a manner as will, in the reasonable
judgment of the Servicer, maximize the amount to be received by the Borrower and
the Lender with respect thereto; provided, however, that the Servicer need not
repossess (or otherwise comparably convert the ownership of) and liquidate the
Obligor Collateral securing such a Pledged Receivable if, in the reasonable
opinion of the Servicer, the value of such Obligor Collateral does not exceed by
more than an insignificant amount the cost to repossess (or otherwise comparably
convert the ownership of) and liquidate such Obligor Collateral.  The Servicer
is authorized to follow such customary practices and procedures as it shall deem
necessary or advisable, consistent with the standard of care required by
Section 6.01, which practices and procedures may include reasonable efforts to
realize upon any guaranties, selling the related Obligor Collateral at public or
private sale, the submission of claims under an Insurance Policy and other
actions by the Servicer in order to realize upon such Pledged Receivable.  The
foregoing is subject to the provision that, in any case in which the Obligor
Collateral shall have suffered damage, the Servicer shall not expend funds in
connection with any repair or towards the repossession of such Obligor
Collateral, unless it shall determine in its discretion that such repair and/or
repossession shall increase the proceeds of liquidation of the related Pledged
Receivable by an amount greater than the amount of such expenses.  All
Liquidation Proceeds shall be remitted directly by the Servicer to the
Collection Account without deposit into any intervening account as soon as
practicable, but in no event later than one (1)
 
52

--------------------------------------------------------------------------------


Business Day after identification thereof as Liquidation Proceeds.  The Servicer
shall pay on behalf of the Borrower any personal property taxes assessed on
repossessed Obligor Collateral, and the Servicer shall be entitled to
reimbursement of any such tax as a Servicer Advance.
 
SECTION 6.04 Insurance Regarding Equipment.  a) At the time of the Pledge of any
Receivable hereunder, the Servicer shall require each Obligor to obtain and
maintain (or with respect to an Underlying Originator, cause the Underlying
Obligor to obtain and maintain) Insurance Policies in accordance with the terms
of the Credit and Collection Policy and its customary servicing procedures and
shall furnish evidence of such insurance (except if the Equipment or Underlying
Equipment relating to such Obligor or Underlying Obligor, as applicable, has an
aggregate original cost of $100,000 or less) to the Lender.
 
(b) The Servicer may, and upon the request of the Lender shall, sue to enforce
or collect upon the Insurance Policies, in its own name (but in its capacity as
Servicer), if possible, or as agent of the Borrower and the Lender.  If the
Servicer elects to commence a legal proceeding to enforce an Insurance Policy,
the act of commencement shall be deemed to be an automatic assignment of the
rights of the Borrower and the Lender under such Insurance Policy to the
Servicer for purposes of collection only.  If, however, in any enforcement suit
or legal proceeding it is held that the Servicer may not enforce an Insurance
Policy on the grounds that it is not an actual party in interest or a holder
entitled to enforce the Insurance Policy, the Borrower shall take such steps as
the Servicer deems necessary to enforce such Insurance Policy, including
bringing suit in its name.
 
SECTION 6.05 Maintenance of Security Interests in Obligor Collateral.  a) The
initial Servicer and the Borrower shall take all steps necessary, under all
applicable law, in order to (i) cause a valid, subsisting and enforceable first
priority perfected security interest to exist in favor of the Collateral Agent
in the Borrower’s interests in the Obligor Collateral, all Other Conveyed
Property and all Related Security related to each Receivable (and the proceeds
thereof) being Pledged hereunder, to secure a Loan on the Borrowing Date thereof
including (A) the filing of a UCC financing statement in the applicable
jurisdiction adequately describing the Obligor Collateral, Other Conveyed
Property and all Related Security and naming the Borrower as debtor and the
Collateral Agent as the secured party, (B) filing Obligor Financing Statements
against all Obligors purchasing or leasing Obligor Collateral, (C) other than
with respect to an Underlying Lease Contract related to Equipment which has an
original cost of less than $25,000 if such Underlying Lease Contract is a Dollar
Purchase Option Contract or $50,000 if such Underlying Lease Contract is a FMV
Contract, causing the filing of UCC-3 assignment statements in the applicable
jurisdictions adequately describing the Underlying Originator Loan Collateral
being transferred thereunder and naming the applicable Underlying Originator as
the assignor and Originator as the assignee, and (D) other than with respect to
an Underlying Lease Contract related to Equipment which has an original cost of
less than $25,000 if such Underlying Lease Contract is a Dollar Purchase Option
Contract or $50,000 if such Underlying Lease Contract is a FMV Contract, causing
the filing of UCC-3 assignment statements in the applicable jurisdictions
adequately describing the Underlying Originator Loan Collateral being
transferred thereunder and naming the applicable Underlying Originator as the
assignor and Originator as the assignee (ii) ensure that such security interest
is and shall be prior to all other liens upon and security interests in the
Borrower’s interests in such Obligor Collateral, Other Conveyed Property and
Related Security (and the proceeds thereof) that now exist, or may hereafter
arise or be created other than Permitted Liens, and (iii) ensure that
immediately prior to the Pledge of such Receivable by the Borrower to the
Collateral Agent, such Obligor Collateral, Other Conveyed Property and Related
Security is free and clear of all Adverse Claims other than Permitted Liens; and
 
(b) The initial Servicer shall take all steps, as are necessary (subject to
Section 6.05(a)), to maintain perfection of the security interest in the
Borrower’s interests in the Obligor Collateral, Other Conveyed Property and
Related Security related to each Pledged Receivable (and the proceeds thereof)
in favor of the Collateral Agent including but not limited to, obtaining the
execution by the Borrower and the recording, registering, filing, rerecording,
refiling, and reregistering of all security agreements, financing statements and
continuation statements as are necessary to maintain and/or perfect such
security interests granted by the Borrower and the recordation of the Borrower’s
or the applicable Approved Lienholder’s lien on the Certificate of Title for any
Vehicle included in such Obligor Collateral, all in accordance with the Titling
Requirements.  Without limiting the generality of the foregoing, the Borrower
and the Lender each hereby authorizes the initial Servicer, and the initial
Servicer agrees, to take any and all steps necessary (subject to
Section 6.05(a)) to re-perfect the security interest in the Borrower’s interests
in any Obligor Collateral (and the Borrower’s interests therein), Other Conveyed
Property and Related Security related to each Pledged Receivable (and the
proceeds thereof) in favor of the Collateral Agent as may be necessary, due to
the relocation of such Obligor Collateral or for any other reason.
 
53

--------------------------------------------------------------------------------


SECTION 6.06 Pledged Receivable Receipts.  The Servicer shall make a deposit
into the Collection Account in an amount equal to the Collections with respect
to any Pledged Receivable received, or made by, or on behalf of it, within one
Business Day of such Collections being received, or made by, or on behalf of it.
 
SECTION 6.07 No Rights of Withdrawal.  Until the Collection Date, the Borrower
shall have no rights of direction or withdrawal, with respect to amounts held in
the Collection Account or the Lockbox Account, except with respect to funds not
related to any Pledged Assets, which were incorrectly deposited into any such
account.
 
SECTION 6.08 Permitted Investments.  The Borrower shall, pursuant to written
instruction, direct the Lender’s Bank (and if the Borrower fails to do so, the
Lender may, pursuant to written instruction, direct the Lender’s Bank) to
invest, or cause the investment of, funds on deposit in the Collection Account
in Permitted Investments, from the date of this Agreement until the Collection
Date.  Absent any such written instruction, the Lender’s Bank shall invest, or
cause the investment of, such funds in Permitted Investments described in
clause (v) of the definition thereof.  A Permitted Investment acquired with
funds deposited in the Collection Account shall mature not later than the
Business Day immediately preceding any Remittance Date, and shall not be sold or
disposed of prior to its maturity.  All such Permitted Investments shall be
registered in the name of the Securities Intermediary (as defined in the
Securities Account Agreement) or its nominee for the benefit of the Lender, and
otherwise comply with assumptions of the legal opinion of Thacher Proffitt &
Wood LLP, delivered in connection with this Agreement.  All income and gain
realized from any such investment, as well as any interest earned on deposits in
the Collection Account, shall be distributed in accordance with the provisions
of Article II hereof.  The Borrower shall deposit in the Collection Account, as
the case may be (with respect to investments made hereunder of funds held
therein), an amount equal to the amount of any actual loss incurred, in respect
of any such investment, immediately upon realization of such loss.  None of the
Lender’s Bank or the Lender shall be liable for the amount of any loss incurred,
in respect of any investment, or lack of investment, of funds held in the
Collection Account.
 
SECTION 6.09 Servicing Compensation.  As compensation for its activities
hereunder, the Servicer shall be entitled to be paid the Servicing Fee from the
Collection Account as provided in Section 2.04(c).  The Servicer shall be
required to pay all expenses incurred by it in connection with its servicing
activities hereunder and shall not be entitled to reimbursement therefor, except
with respect to reasonable expenses of the Servicer incurred in connection with
the repossession and disposition of any Obligor Collateral (which the Servicer
may retain from the proceeds of the disposition of such Obligor Collateral) and
any Servicer Advances made by the Servicer pursuant hereto.  The Servicing Fee
may not be transferred in whole, or in part, except in connection with the
transfer of all the Servicer’s responsibilities and obligations under this
Agreement.  At any time after the occurrence of a Servicer Default and the
appointment of the Backup Servicer as the Servicer hereunder, the Backup
Servicer shall be entitled to receive an amount, payable out of Collections on
the Pledged Receivables and amounts applied to the payment of, or treated as
payments on, the Pledged Receivables, equal to expenses incurred by the Backup
Servicer, acting in its capacity as the Servicer, in connection with its
obligations under Sections 6.05(a), (b) and (c) hereof (such expenses, the
“Active Backup Servicer’s Indemnified Amounts”).
 
SECTION 6.10 Reports to the Lender; Account Statements; Servicing
Information.  a) The Borrower will deliver to the Lender and each Qualifying
Swap Counterparty, (i) on the Program Termination Date, a report identifying the
Pledged Receivables (and any information with respect thereto requested by the
Lender) on the day immediately preceding the Program Termination Date, and
(ii) upon the Lender’s reasonable request and upon reasonable notice, on any
other Business Day, a report identifying the Pledged Receivables (and any
information with respect thereto, reasonably requested by the Lender) as of such
day.
 
(b) At least four (4) Business Days prior to each Remittance Date, the Servicer
shall prepare and deliver, or have delivered to the Lender and each Qualifying
Swap Counterparty, (i) a Monthly Remittance Report and any other information
reasonably requested by the Lender, relating to all Pledged Receivables
(including, if requested, a Computer Tape or Listing), all information in the
Monthly Remittance Report and all other such information to be accurate as of
the last day of the immediately preceding Collection Period, and (ii) in an
electronic format mutually acceptable to the Servicer and the Lender, all
information reasonably requested by the Lender relating to all Pledged
Receivables.  If any Monthly Remittance Report indicates the existence of a
Borrowing Base Deficiency, the Borrower shall, on the date of delivery of such
Monthly Remittance Report, prepay to the Lender, for the account of the Lender,
a portion of the Loans as is necessary to cure such Borrowing Base Deficiency
(or otherwise cure such Borrowing Base Deficiency).
 
54

--------------------------------------------------------------------------------


(c) By no later than 12:00 noon (New York City time) on the third Business Day
immediately preceding a Borrowing, the Borrower (or the initial Servicer on its
behalf) shall also prepare and deliver to the Lender a Borrowing Base
Certificate containing information accurate as of the date of delivery of such
Borrowing Base Certificate.  If any Borrowing Base Certificate indicates the
existence of a Borrowing Base Deficiency, the Borrower shall on the date of
delivery of such Borrowing Base Certificate prepay to the Lender, for the
account of the Lender, a portion of the Loans or Pledge additional Eligible
Receivables, in either case, to the extent necessary to cure such Borrowing Base
Deficiency.
 
(d) At least four (4) Business Days prior to each Remittance Date (each such
day, a “Backup Servicer Delivery Date”), the Servicer shall prepare and deliver,
or have delivered, to the Backup Servicer (i) a Monthly Remittance Report in
respect of the immediately-preceding Collection Period and (ii) a computer tape
or a diskette or any other electronic transmission in a format acceptable to the
Backup Servicer containing the information with respect to the Pledged
Receivables during such Collection Period which was necessary for preparation of
such Monthly Remittance Report or is reasonably requested by the Backup
Servicer.
 
(e) The Borrower shall deliver to the Lender all reports it receives pursuant to
the Purchase and Sale Agreement within one Business Day of the receipt thereof.
 
SECTION 6.11 Statements as to Compliance; Financial Statements.  a) The Servicer
shall deliver to the Backup Servicer, the Borrower and the Lender on or before
March 31st of each year, beginning with 2007, an Officers’ Certificate stating,
as to each signatory thereof, that (x) a review of the activities of the
Servicer during the preceding calendar year (or the portion of the preceding
calendar year commencing on the date of this Agreement and ending December 31,
2006 in the case of the first such review) and of its performance under this
Agreement has been made under such officer’s supervision, and (y) to the best of
such officers’ knowledge, based on such review, the Servicer has fulfilled all
of its obligations under this Agreement throughout such calendar year (or
portion thereof, as the case may be) or, if there has been a default in the
fulfillment of any such obligation, specifying each such default known to such
officers and the nature and status thereof and the action being taken to cure
such default.
 
(b) The Servicer (if LEAF Financial or an Affiliate thereof) shall, at its
expense, cause a firm of nationally recognized independent certified public
accountants acceptable to the Lender (the “Independent Accountants”), who may
also render other services to the Servicer, the Backup Servicer or to the
Borrower, to deliver to the Borrower and the Lender, on or before March 31st of
each year, beginning 2007, with respect to the twelve (12) months ended the
immediately preceding December 31, a statement (the “Accountant’s Report”)
addressed to the Board of Directors of the Servicer and to the Lender, to the
effect that such firm has examined such Borrowing Base Certificates and Monthly
Remittance Reports prepared by the Servicer during the twelve (12) months ended
the immediately preceding December 31 as it deemed necessary in order to issue
the Accountants’ Report and issued its report thereon, and that such examination
was made in accordance with generally accepted auditing standards and,
accordingly, included such tests of the accounting records and such other
auditing procedures as such firm considered necessary in the circumstances.  The
Accountants’ Report shall further state that (i) a review in accordance with
agreed upon procedures was made; and (ii) except as disclosed in the
Accountant’s Report, no exceptions or errors in the Borrowing Base Certificates
and Monthly Remittance Reports examined were found except for (A) such
exceptions as the Independent Accountants believe to be immaterial and (B) such
other exceptions as shall be set forth in the Accountants’ Report.  The
Accountants’ Report shall also indicate that the firm is independent of the
Borrower and the Servicer within the meaning of the Code of Professional Ethics
of the American Institute of Certified Public Accountants.
 
(c) As soon as available and no later than forty-five (45) days after the end of
each calendar quarter in each fiscal year of the Borrower or Resource America,
the Borrower shall deliver to the Lender two copies of:
 
 
(i)
a balance sheet of the Borrower and Resource America as of the end of such
calendar quarter, setting forth in comparative form the corresponding figures
for the most recent year-end for which an audited balance sheet has been
prepared, which balance sheet shall be prepared and presented in accordance
with, and provide all necessary disclosure required by, GAAP and shall be
accompanied by a certificate signed by the financial vice president, treasurer,
chief financial office or controller of the Borrower or Resource America, as
applicable, stating that such balance sheet presents fairly the financial
condition of the Borrower or Resource America, as the case may be, and has been
prepared in accordance with GAAP consistently applied; and

 
55

--------------------------------------------------------------------------------


 
 
(ii)
statements of income, stockholders’ equity and cash flow of the Borrower and
Resource America for such calendar quarter setting forth in comparative form the
corresponding figures for the comparable period one year prior thereto (subject
to normal year-end adjustments), which such statements shall be prepared and
presented in accordance with, and provide all necessary disclosure required by,
GAAP and shall be accompanied by a certificate signed by the financial vice
president, treasurer, chief financial officer or controller of the Borrower or
Resource America, as applicable, stating that such financial statements present
fairly the financial condition and results of operations of the Borrower or
Resource America, as the case may be, and have been prepared in accordance with
GAAP consistently applied.

 
(d) As soon as available and no later than forty-five (45) days after the end of
each calendar quarter in each fiscal year of Resource America, LEAF Financial
shall deliver to the Lender two copies of:
 
 
(i)
a consolidated balance sheet of Resource America and its consolidated
subsidiaries (including Originator and Servicer) as of the end of such calendar
quarter, setting forth in comparative form the corresponding figures for the
most recent year-end for which an audited balance sheet has been prepared, which
such balance sheet shall be prepared and presented in accordance with, and
provide all necessary disclosure required by, GAAP and shall be accompanied by a
certificate signed by the financial vice president, treasurer, chief financial
officer or controller of Resource America stating that such balance sheet
presents fairly the financial condition of the companies being reported upon and
has been prepared in accordance with GAAP consistently applied; and

 
 
(ii)
consolidated statements of income, stockholders’ equity and cash flow of
Resource America and its consolidated subsidiaries (including Originator and
Servicer) for such calendar quarter, in each case, setting forth in comparative
form the corresponding figures for the comparable period one year prior thereto
(subject to normal year-end adjustments), which such statements shall be
prepared and presented in accordance with, and provide all necessary disclosure
required by, GAAP and shall be accompanied by a certificate signed by the
financial vice president, treasurer, chief financial officer or controller of
Resource America stating that such financial statements present fairly the
financial condition and results of operations of the companies being reported
upon and have been prepared in accordance with GAAP consistently applied.

 
(e) As soon as available and no later than ninety (90) days after the end of
each fiscal year of the Borrower or Resource America, LEAF Financial shall
deliver to the Lender two copies of:
 
 
(i)
a balance sheet of the Borrower and Resource America as of the end of the fiscal
year, setting forth in comparative form the figures for the previous fiscal year
and accompanied by an opinion of a firm of independent certified public
accountants of nationally recognized standing acceptable to the Lender stating
that such balance sheet presents fairly the financial condition of the Borrower
or Resource America, as applicable, and has been prepared in accordance with
GAAP consistently applied (except for changes in application in which such
accountants concur); and

 
 
(ii)
statements of income, stockholders’ equity and cash flow of the Borrower and
Resource America for such fiscal year, setting forth in comparative form the
figures for the previous fiscal year and accompanied by an opinion of a firm of
independent certified public accountants of nationally recognized standing
acceptable to the Lender stating that such financial statements present fairly
the financial condition of the Borrower or Resource America, as applicable, and
have been prepared in accordance with GAAP consistently applied (except for
changes in application in which such accountants concur).

 
 
56

--------------------------------------------------------------------------------


 
 
(f)  As soon as available and no later than ninety (90) days after the end of
each fiscal year of Resource America, LEAF Financial shall deliver to the Lender
two copies of:

 
 
(i)
a consolidated and consolidating balance sheet of Resource America and its
consolidated subsidiaries (including Originator and Servicer) as of the end of
the fiscal year, setting forth in comparative form the figures for the previous
fiscal year and accompanied by an opinion of a firm of independent certified
public accountants of nationally recognized standing acceptable to the Lender
stating that such balance sheet presents fairly the financial condition of the
companies being reported upon and has been prepared in accordance with GAAP
consistently applied (except for changes in application in which such
accountants concur); and

 
 
(ii)
consolidated and consolidating statements of income, stockholders’ equity and
cash flow of Resource America and its consolidated subsidiaries (including
Originator) for such fiscal year; in each case setting forth in comparative form
the figures for the previous fiscal year and accompanied by an opinion of a firm
of independent certified public accountants of nationally recognized standing
acceptable to the Lender stating that such financial statements present fairly
the financial condition of the companies being reported upon and have been
prepared in accordance with GAAP consistently applied (except for changes in
application in which such accountants concur).

 
SECTION 6.12 Access to Certain Documentation; Obligors; Background Check.  a)
The Lender (and its agents or professional advisors) shall at the expense of the
Borrower, have the right under this Agreement, once during each calendar quarter
until the first anniversary of the date hereof, and semi-annually thereafter, to
examine and audit, during business hours or at such other times as might be
reasonable under applicable circumstances, any and all of the books, records,
financial statements or other information of the Servicer and the Borrower, or
held by another for the Servicer or the Borrower or on its behalf, concerning
this Agreement, provided, that, prior to the occurrence of an Event of Default,
the Borrower shall not be responsible for the expenses of the Lender to the
extent that such expenses exceed $25,000 in the aggregate in any calendar
year.  The Lender (and its agents or professional advisors) shall, at the
expense of the Borrower and as frequently as the Lender may desire, have the
right under this Agreement after the occurrence and during the continuance of an
Event of Default, to examine and audit, during business hours or at such other
times as might be reasonable under applicable circumstances, any and all of the
books, records or other information of the Servicer or the Borrower, or held by
another for the Servicer or the Borrower or on its behalf, concerning this
Agreement.  The Lender (and its agents and professional advisors) shall
coordinate examinations and audits under this Section 6.12(a) in order to
minimize expense and inconvenience to the Borrower.  The Lender (and its agents
and professional advisors) shall treat as confidential any information obtained
during the aforementioned examinations which is not already publicly known or
available; provided, however, that the Lender may disclose such information if
required to do so by law or by any regulatory authority.
 
(b) The Lender (and its agents or professional advisors) shall, at its own
expense, have the right under this Agreement to contact Pool A Obligors and Pool
B Obligors once with respect to any Receivable which is Pledged hereunder to
request that each such Obligor verify and confirm by return letter the existence
and amount of such Receivable, the type of Equipment leased under or securing
the related Contract and such other information as the Lender deems reasonable
under the circumstances (each such return letter to be mailed to a post office
box established by the Lender).  The Servicer and the Borrower hereby agree to
cooperate with the Lender (and its agents or professional advisors) in
connection with any attempt thereby to contact any such Obligor and shall
provide to the Lender such information as is needed in order to facilitate such
contact.  The Lender (and its agents and professional advisors) shall treat as
confidential any information obtained during any such contact with any such
Obligor which is not already publicly known or available; provided, however,
that the Lender (and its agents or professional advisors) may disclose such
information if required to do so by law or by any regulatory authority.
 
(c) The Lender (or its agents and/or third party professional advisors) may,
from time to time, cause comprehensive background checks on newly-hired senior
management, key employees and principals of each of Resource Capital Corp., the
initial Servicer and Originator to be completed by an investigation service
acceptable to the Lender, at the Borrower’s expense.
 
57

--------------------------------------------------------------------------------


SECTION 6.13  Backup Servicer.  If a Servicer Default shall occur, then the
Lender may, by notice to the Servicer, the Borrower and the Backup Servicer,
terminate all of the rights and obligations of the Servicer under this
Agreement.  Upon the delivery to the Servicer of such notice, all authority and
power of the Servicer under this Agreement, whether with respect to the Pledged
Assets or otherwise, shall pass to and be vested in the Backup Servicer pursuant
to and under this Section (unless the Lender shall have appointed a different
successor Servicer pursuant to Section 6.01 hereof or the Backup Servicer is
unable to act as Servicer and a successor is appointed as provided in the fourth
paragraph of this Section 6.13), and, without limitation, the Backup Servicer is
hereby authorized and empowered to execute and deliver, on behalf of the
Servicer, as attorney-in-fact or otherwise, any and all documents and other
instruments, and to do or accomplish all other acts or things necessary or
appropriate to effect the purposes of such notice of termination or to perform
the duties of the Servicer under this Agreement including, without limitation,
to make withdrawals from the Security Deposit Account pursuant to Section 2.05
and any Cash Reserve Account pursuant to Section 2.06.  The Servicer agrees to
cooperate with the Lender and the Backup Servicer in effecting the termination
of the Servicer’s responsibilities and rights hereunder, including, without
limitation, providing notification to the Obligors of the assignment of the
servicing function, providing notification to the Lender’s Bank of the Backup
Servicer’s right to make withdrawals from the Security Deposit Account pursuant
to Section 2.05 and any Cash Reserve Account pursuant to Section 2.06, providing
the Backup Servicer, at the Servicer's expense, with all records, in electronic
or other form, reasonably requested by the Backup Servicer, in such form as the
Backup Servicer may reasonably request and at such times as the Backup Servicer
may reasonably request, to enable the Backup Servicer to assume the servicing
functions hereunder and the transfer to the Backup Servicer for administration
by it of all cash amounts which at the time should be or should have been
deposited by the Servicer in the Collection Account or thereafter be received by
the Servicer with respect to the Pledged Receivables.  Additionally, the
Servicer agrees to cooperate in providing, at the Servicer’s expense, the Backup
Servicer as successor Servicer, with reasonable access (including at the
premises of the Servicer) to Servicer’s employees and any and all books, records
or other information reasonably requested by it to enable the Backup Servicer,
as successor Servicer, to assume the servicing functions hereunder.  Neither the
Lender nor the Backup Servicer shall be deemed to have breached any obligation
hereunder as a result of a failure to make or delay in making any distribution
as and when required hereunder caused by the failure of the Servicer to remit
any amounts received by it or to deliver any documents held by it with respect
to the Pledged Assets.  The Backup Servicer (including as successor Servicer)
undertakes to perform only such duties and obligations as are specifically set
forth in this Agreement, it being understood by all parties hereto that there
are no implied duties or obligations of the Backup Servicer hereunder.
 
The Active Backup Servicer’s Fees and Transition Costs shall be paid out of
Collections with respect to any Pledged Receivable as set forth in
Section 2.04(c) on and after the date, if any, that the Backup Servicer assumes
the responsibilities of the Servicer pursuant to this Section.  The Standby
Backup Servicer’s Fees and Transition Costs shall be paid out of Collections
with respect to any Pledged Receivable as set forth in Section 2.04(c) prior to
the date, if any, that the Backup Servicer assumes the responsibilities of the
Servicer pursuant to this Section.
 
Any obligations of LEAF Financial under any Transaction Document other than in
its capacity as Servicer shall continue in effect notwithstanding LEAF
Financial’s termination as Servicer.
 
On and after the time the Servicer receives a notice of termination pursuant to
this Section 6.13, the Backup Servicer shall be (and the Backup Servicer hereby
agrees to be) the successor in all respects to the Servicer in its capacity as
Servicer under this Agreement and the transactions set forth or provided for
herein and shall have all the rights and powers and be subject thereafter to all
the responsibilities, duties and liabilities relating thereto placed on the
Servicer by the terms and provisions hereof; provided, however, that any failure
to perform such duties or responsibilities caused by the Servicer’s failure to
provide information required by this Section 6.13 shall not be considered a
default by the Backup Servicer hereunder; provided, further, however, that the
Backup Servicer, as successor Servicer, shall have (i) no liability with respect
to any obligation which was required to be performed by the terminated Servicer
prior to the date that the Backup Servicer becomes the successor to the Servicer
or any claim of a third party based on any alleged action or inaction of the
terminated Servicer, (ii) no obligation to perform any repurchase or advancing
obligations, if any, of the Servicer, (iii) no obligation to pay any taxes
required to be paid by the Servicer (provided that the Backup Servicer shall pay
any income taxes for which it is liable), (iv) no obligation to pay any of the
fees and expenses of any other party to the transactions contemplated hereby,
and (v) no liability or obligation with respect to any Servicer indemnification
obligations of any prior Servicer, including the original Servicer.  The
indemnification obligations of the Backup Servicer, upon becoming a successor
Servicer, are
 
58

--------------------------------------------------------------------------------


expressly limited to those arising on account of its failure to act in good
faith and with reasonable care under the circumstances.  In addition, the Backup
Servicer shall have no liability relating to the representations and warranties
of the Servicer contained in Article IV.  Notwithstanding the above, the Lender
may, or shall, if the Backup Servicer is unable to so act, appoint itself, or
appoint any other established servicing institution acceptable to the Lender in
its sole discretion, as the successor to the Servicer hereunder in the
assumption of all or any part of the responsibilities, duties or liabilities of
the Servicer hereunder.  Pending appointment of a successor to the Servicer
hereunder, and after the Lender notifies the Servicer to discontinue performing
servicing functions under this Agreement, the Backup Servicer (or the Lender if
there is no Backup Servicer) shall act in such capacity as hereinabove
provided.  In connection with such appointment and assumption, the Lender may
make such arrangements for the compensation of such successor out of payments on
Pledged Receivables as it and such successor shall agree; provided, however,
that, except as provided herein, no such compensation shall be in excess of that
permitted the Servicer hereunder, unless (i) agreed to by the Lender and
(ii) such compensation shall be on commercially competitive terms and
rates.  The Borrower, the Lender and such successor shall take such action,
consistent with this Agreement, as shall be necessary to effectuate any such
succession.  The parties hereto agree that in no event will the Backup Servicer
be liable for any special, indirect or consequential damages.
 
The Backup Servicer hereby agrees that it shall, and shall take all actions
necessary so that it shall at all times be ready to, assume all the rights and
powers and all of the responsibilities, obligations and duties of the Servicer
hereunder, within ten (10) Business Days of receiving from the Lender a notice
requesting the Backup Servicer to do so.
 
Notwithstanding anything contained in this Agreement to the contrary, absent
specific knowledge by any Lyon Financial Services, Inc. account representative
assigned to this transaction from time to time, or written notice detailing
specific Errors (as defined below) or other deficiencies, Lyon Financial
Services, Inc., as successor Servicer, is authorized to accept and rely on all
accounting records (including computer records) and work product of the prior
Servicer hereunder relating to the Contracts (collectively, the “Predecessor
Servicer Work Product”) without any audit or other examination thereof, and Lyon
Financial Services, Inc. shall have no duty, responsibility, obligation or
liability for the acts and omissions of the prior Servicer.  If any error,
inaccuracy, commission or incorrect or nonstandard practice or procedure
(collectively, “Errors”) exists in any Predecessor Servicer Work Product and
such Errors cause Lyon Financial Services, Inc. to make or continue any errors
(collectively, “Continued Errors”), Lyon Financial Services, Inc. shall have no
liability for such Continued Errors; provided, however, that Lyon Financial
Services, Inc. agrees to use its best efforts to prevent Continued Errors.  In
the event that Lyon Financial Services, Inc. becomes aware of Errors or
Continued Errors, Lyon Financial Services, Inc. shall, with the prior consent of
the Lender, use its best efforts to reconstruct and reconcile any affected data
as is commercially reasonable to correct such Errors and Continued Errors and to
prevent future Continued Errors.  Lyon Financial Services, Inc. shall be
entitled to recover its costs thereby expended as Servicer Advances in
accordance with Section 2.04(c) hereof.
 
Within four (4) Business Days after each Remittance Date, provided that the
Backup Servicer shall have received the information specified in Section 6.10(d)
within the time specified therein, the Backup Servicer shall compare the
information on the computer tape or diskette (or other means of electronic
transmission acceptable to the Backup Servicer) most recently delivered to the
Backup Servicer by the Servicer pursuant to Section 6.10(d) with respect to such
Remittance Date to the corresponding Monthly Remittance Report delivered to the
Backup Servicer by the Servicer pursuant to Section 6.10(d) and shall:
 
(a) confirm that such Monthly Remittance Report is complete on its face;
 
(b) confirm the distributions to be made on such Remittance Date pursuant to
Section 2.04(c) hereof to the extent the Backup Servicer is able to do so given
the information provided to it by the Servicer (it being hereby agreed that the
Backup Servicer shall promptly notify the Servicer and the Lender if such
information is insufficient and that the Servicer shall promptly provide to the
Backup Servicer any additional information required by the Backup Servicer);
 
59

--------------------------------------------------------------------------------


(c) confirm the mathematical computations of information in such Monthly
Remittance Report; and
 
(d) confirm such other information as the Backup Servicer and the Lender may
agree;
 
In the event of any discrepancy between the information set forth in
subparagraphs (b) or (c) above as calculated by the Servicer and that determined
or calculated by the Backup Servicer, the Backup Servicer shall promptly report
such discrepancy to the Servicer and the Lender.  In the event of a discrepancy
as described in the preceding sentence, the Servicer and the Backup Servicer
shall attempt to reconcile such discrepancy within five (5) Business Days after
reporting such discrepancy, but in the absence of a reconciliation,
distributions on the related Remittance Date shall be made consistent with the
information calculated by the Servicer, the Servicer and the Backup Servicer
shall attempt to reconcile such discrepancy prior to the next Remittance Date,
and the Servicer shall promptly report to the Lender regarding the progress, if
any, which shall have been made in reconciling such discrepancy.  If the Backup
Servicer and the Servicer are unable to reconcile such discrepancy with respect
to such Monthly Remittance Report by the next Remittance Date that falls in
April, July, October or January, the Servicer shall cause independent
accountants acceptable to the Lender, at the Servicer’s expense, to examine such
Monthly Remittance Report and attempt to reconcile such discrepancy at the
earliest possible date (and the Servicer shall promptly provide the Lender with
a report regarding such event).  The effect, if any, of such reconciliation
shall be reflected in the Monthly Remittance Report for the next succeeding
Remittance Date.
 
Other than as specifically set forth in this Agreement, the Backup Servicer
shall have no obligation to supervise, verify, monitor or administer the
performance of the Servicer and shall have no liability for any action taken or
omitted by the Servicer.
 
The Backup Servicer may allow a subservicer to perform any and all of its duties
and responsibilities hereunder, including but not limited to its duties as
successor Servicer hereunder, should the Backup Servicer become the successor
Servicer pursuant to the terms of this Agreement; provided, however, that the
Backup Servicer shall remain liable for the performance of all of its duties and
obligations hereunder to the same extent as if no such subservicing had
occurred.
 
In no event shall the Backup Servicer (either prior to or after its  appointment
hereunder as Servicer) be responsible or liable for any  failure or delay in the
performance of its obligations hereunder  arising out of or caused by, directly
or indirectly, forces beyond its control, including without limitation, acts of
terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God.
 
SECTION 6.14 Additional Remedies of Lender Upon Event of Default.  During the
continuance of any Event of Default, the Lender, in addition to the rights
specified in Section 7.01, shall have the right to take all actions now or
hereafter existing at law, in equity or by statute to protect its interests and
enforce its rights and remedies (including the institution and prosecution of
all judicial, administrative and other proceedings and the filings of proofs of
claim and debt in connection therewith).  Except as otherwise expressly provided
in this Agreement, no remedy provided for by this Agreement shall be exclusive
of any other remedy, each and every remedy shall be cumulative and in addition
to any other remedy, and no delay or omission to exercise any right or remedy
shall impair any such right or remedy or shall be deemed to be a waiver of any
Event of Default.
 
SECTION 6.15 Waiver of Defaults.  The Lender may waive any default by the
Servicer in the performance of its obligations hereunder and its
consequences.  Upon any such waiver of a past default, such default shall cease
to exist, and any Event of Default arising therefrom shall be deemed to have
been remedied for every purpose of this Agreement.  No such waiver shall be
effective unless it shall be in writing and signed by the Lender and no such
waiver shall extend to any subsequent or other default or impair any right
consequent thereon except to the extent expressly so waived.
 
SECTION 6.16 Maintenance of Certain Insurance.  On the date hereof the Servicer
shall obtain, and at all times thereafter during the term of its service as
Servicer the Servicer shall maintain, in force an “errors and omissions”
insurance policy in an amount not less than $1,000,000 naming the Lender as loss
payee and with an insurance company reasonably acceptable to the Lender.
 
60

--------------------------------------------------------------------------------


The Servicer shall deliver a copy of the insurance policy required under this
Section 6.16 to the Lender on the date hereof together with a certification from
the applicable insurance company that such policy is in force on the date
hereof.
 
The Servicer shall prepare and present, on behalf of itself and the Lender,
claims under any such policy in a timely fashion in accordance with the terms of
such policy, and upon, the filing of any claim on any policy described in this
Section, the Servicer shall promptly notify the Lender of such claim.
 
SECTION 6.17 Segregation of Collections.  The Servicer shall not commingle funds
constituting Collections with respect to any Pledged Receivable with any other
funds of the Servicer; provided, that such commingling may occur in the Lockbox
Account so long as the Lockbox Intercreditor Agreement is in full force and
effect.
 
SECTION 6.18 UCC Matters; Protection and Perfection of Pledged Assets.  The
Borrower will not change the jurisdiction of its formation, make any change to
its corporate name or use any tradenames, fictitious names, assumed names,
“doing business as” names or other names (other than those listed on Schedule II
hereto, as such schedule may be revised from time to time to reflect name
changes and name usage permitted under the terms of this Section 6.18 after
compliance with all terms and conditions of this Section 6.18 related thereto)
unless, prior to the effective date of any such jurisdiction change, name change
or use, the Borrower notifies the Collateral Agent of such change in writing and
delivers to the Collateral Agent such executed financing statements as the
Collateral Agent may request to reflect such jurisdiction, name change or use,
together with such other documents and instruments as the Collateral Agent may
request in connection therewith.  The Borrower will not change the location of
its chief executive office or the location of its records regarding the Pledged
Receivables unless, prior to the effective date of any such change of location,
the Borrower notifies the Collateral Agent of such change of location in writing
and delivers to the Collateral Agent such executed financing statements as the
Collateral Agent may reasonably request to reflect such change of location,
together with such Opinions of Counsel, documents and instruments as the
Collateral Agent may request in connection therewith.  The Borrower agrees that
from time to time, at its expense, it will promptly execute and deliver all
further instruments and documents, and take all further action that the
Collateral Agent may reasonably request in order to perfect, protect or more
fully evidence the Collateral Agent’s interest in the Pledged Assets acquired
hereunder, or to enable the Collateral Agent to exercise or enforce any of its
respective rights hereunder.  Without limiting the generality of the foregoing,
the Borrower will, upon the request of the Collateral Agent:  (i) execute (if
necessary) and file such financing or continuation statements, or amendments
thereto or assignments thereof, and such other instruments or notices, as may be
necessary or appropriate or as the Collateral Agent may request, and (ii) mark
its master data processing records evidencing such Pledged Receivables with a
legend acceptable to the Collateral Agent, evidencing that the Collateral Agent
has acquired an interest therein as provided in this Agreement.  The Collateral
Agent shall be entitled to conclusively rely on the filings or registrations
made by or on behalf of the Borrower without any independent investigation and
the Borrower’s obligation to make such filings as evidence that such filings
have been made.  The Borrower hereby authorizes the Collateral Agent to file one
or more financing or continuation statements, and amendments thereto and
assignments thereof, relative to all or any of the Pledged Receivables and the
Other Conveyed Property and the Related Security related thereto and the
proceeds of the foregoing now existing or hereafter arising, without the
signature of the Borrower where permitted by law.  The Borrower hereby ratifies
and authorizes the filing by the Collateral Agent of any such financing
statement made prior to the date hereof.  A carbon, photographic or other
reproduction of this Agreement or any financing statement covering the Pledged
Receivables, or any part thereof, shall be sufficient as a financing
statement.  The Borrower shall, upon the request of the Collateral Agent at any
time after the occurrence of an Event of Default and at the Borrower’s expense,
notify the Obligors obligated to pay any Pledged Receivables, or any of them, of
the security interest of the Collateral Agent in the Pledged Assets.  If the
Borrower fails to perform any of its agreements or obligations under this
Section 6.18, the Collateral Agent may (but shall not be required to) itself
perform, or cause performance of, such agreement or obligation, and the expenses
of the Collateral Agent incurred in connection therewith shall be payable by the
Borrower upon the Collateral Agent’s demand therefor.  For purposes of enabling
the Collateral Agent to exercise its rights described in the preceding sentence
and elsewhere in this Article VI, the Borrower hereby authorizes the Collateral
Agent and its successors and assigns to take any and all steps in the Borrower’s
name and on behalf of the Borrower necessary or desirable, in the determination
of the Collateral Agent, to collect all amounts due under any and all Pledged
Receivables, including, without limitation, endorsing the Borrower’s name on
checks and other instruments representing Collections with respect to any
Pledged Receivable and enforcing such Pledged Receivables and the related
Contracts and, if any, the related guarantees.
 
61

--------------------------------------------------------------------------------


SECTION 6.19 Servicer Advances.  The Servicer may, in its sole discretion, make
an advance in respect of any payment due on a Pledged Receivable (other than a
Defaulted Receivable) to the extent such payment has not been received by the
Servicer as of its due date and the Servicer reasonably expects such payment
will be ultimately recoverable (a “Servicer Advance”).  The Servicer shall
deposit into the Collection Account in immediately available funds the aggregate
of all Servicer Advances to be made during a Fee Period on or prior to the
Business Day immediately preceding the related Remittance Date.  The Servicer
shall be entitled to reimbursement for such Servicer Advances from monies in the
Collection Account as provided in Section 2.04(c) hereof.
 
SECTION 6.20 Repurchase of Receivables Upon Breach of Covenant or Representation
and Warranty by Servicer.  The Borrower or the Servicer, as the case may be,
shall inform the other parties to this Agreement and the Initial Qualifying Swap
Counterparty promptly, in writing, upon the discovery of any breach of the
Servicer’s representations, warranties and/or covenants pursuant to
Section 4.02, Section 6.05 or Article V; provided, however, that the failure to
provide any such notice shall not diminish, in any manner whatsoever, any
obligation of the Servicer hereunder to repurchase any Pledged
Receivable.  Unless such breach shall have been cured by the last day of the
first full calendar month following the discovery by or notice to the Servicer
of such breach (and provided that a Borrowing Base Deficiency exists on such
last day), the Servicer (if LEAF Financial or an Affiliate thereof) shall have
an obligation, and the Borrower shall and the Collateral Agent may, enforce such
obligation of the Servicer (if LEAF Financial or an Affiliate thereof), to
repurchase any Pledged Receivable materially and adversely affected by such
breach.  The Borrower shall notify the Collateral Agent promptly, in writing, of
any failure by the Servicer to so repurchase any such Pledged Receivable.  In
consideration of the repurchase of such Pledged Receivable, the Servicer shall
remit funds in an amount equal to the Release Price for such Pledged Receivable
to the Collection Account on the date of such repurchase.  The obligations of
the Servicer under this Section 6.20 are in addition to, and in no way limit,
any obligations of the Servicer in its individual capacity under the Purchase
and Sale Agreement.  It is understood and agreed that the obligation of the
Servicer to purchase any Receivables is not intended to, and shall not,
constitute a guaranty of the collectibility or payment of any Receivable which
is not collected, not paid or uncollectible on account of the insolvency,
bankruptcy, or financial inability to pay of the related Obligor.
 
SECTION 6.21 Compliance with Applicable Law.  The Servicer and the Borrower
shall at all times comply in all material respects with all requirements of
applicable federal, state and local laws, and regulations thereunder (including,
without limitation, usury laws, the Federal Truth-in-Lending Act, the Equal
Credit Opportunity Act, the Fair Credit Billing Act, the Fair Credit Reporting
Act, the Fair Debt Collection Practices Act, the Federal Trade Commission Act,
the Magnuson-Moss Warranty Act, the Federal Reserve Board’s Regulations “B” and
“Z”, the Soldiers’ and Sailors’ Civil Relief Act of 1940 and state adaptations
of the National Consumer Act and of the Uniform Consumer Credit Code and all
other consumer credit laws and equal credit opportunity and disclosure laws) in
the conduct of its business.
 
SECTION 6.22 Receipt of Certificates of Title.  Any Receivable with respect to
which the Obligor Collateral includes a Vehicle and for which the Servicer shall
not have (i) received a Certificate of Title satisfying the Titling Requirements
and (ii) delivered such Certificate of Title to the Custodian within 90 days of
the first day of inclusion of such Pledged Receivable in the calculation of the
Eligible Receivables Balance, shall no longer be deemed to be an Eligible
Receivable and, therefore, shall no longer be included in the calculation of the
Eligible Receivables Balance.  In the case of any Receivable excluded from the
calculation of the Eligible Receivables Balance pursuant to the previous
sentence, the Receivable so excluded from the calculation of the Eligible
Receivables Balance may at a later time be included in the calculation of the
Eligible Receivables Balance, provided, that (i) the Custodian shall have
received the Certificate of Title described above with respect to such
Receivable from the applicable Registrar of Titles and delivered such
Certificate of Title to the Custodian and (ii) such Receivable is otherwise an
Eligible Receivable at such time.
 
SECTION 6.23 Lender’s Bank Limitation of Liability.  a) The Lender’s Bank
undertakes to perform only such duties and obligations as are specifically set
forth in this Agreement, it being expressly understood by the parties hereto
that there are no implied duties or obligations under this Agreement.  Neither
the Lender’s Bank nor any of its officers, directors, employees or agents shall
be liable, directly or indirectly, for any damages or expenses arising out of
the services performed under this Agreement other than damages which result from
the gross negligence or willful misconduct of it or them.  In no event will the
Lender’s Bank or any of its officers, directors, employees or agents be liable
for any consequential, indirect or special damages.
 
62

--------------------------------------------------------------------------------


       (b)  The Lender’s Bank shall not be liable for any error of judgment, or
for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything which it may do or refrain from doing
in connection herewith.
 
(c) The Lender’s Bank may rely on and shall be protected in acting upon any
certificate, instrument, opinion, notice, letter, telegram or other document
delivered to it by any other Person and which in good faith it believes to be
genuine and which has been signed by the proper party or parties.  The Lender’s
Bank may rely on and shall be protected in acting upon the written instructions
of any designated officer of the Borrower, the Servicer or the Lender.
 
(d) The Lender’s Bank may consult with counsel reasonably satisfactory to it and
the opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the opinion of such counsel.
 
(e) The Lender’s Bank shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of its rights or powers, if the Lender’s Bank
believes that repayment of such funds (repaid in accordance with the terms of
this Agreement) or adequate indemnity against such risk or liability is not
reasonably assured to it.
 
(f) The Lender’s Bank shall not be deemed to be a fiduciary of any party hereto.
 
(g) The parties hereto agree that in no event will the Lender’s Bank be liable
for special, indirect or consequential damages.
 
 
ARTICLE VII.

 
 
EVENTS OF DEFAULT

 
SECTION 7.01 Events of Default.  If any of the following events (“Events of
Default”) shall occur:
 
(a) the occurrence of any Bankruptcy Event with respect to the Borrower, Owner,
Resource America, the Originator or the Servicer; or
 
(b) any representation or warranty made or deemed to be made by the Borrower or
the Servicer (or any of its officers) under or in connection with this Agreement
(or any remittance report or other information or report delivered pursuant
hereto) or any other Transaction Document shall prove to be false or incorrect
in any respect and shall remain false or incorrect for a period fifteen (15)
Business Days after the Servicer or the Borrower become aware, or are notified
by the Lender, the Custodian or any other Person, that such representation or
warranty is false or incorrect; provided, however, that if any breach described
above is cured by the repurchase of Receivables pursuant to Article VI of the
Purchase and Sale Agreement or by a repayment hereunder, or repurchase pursuant
to Sections 4.03 or 6.20 hereof, such breach shall cease to constitute an Event
of Default; or
 
(c) (i) the Borrower or the Servicer shall fail to perform or observe any term,
covenant or agreement hereunder or under any other Transaction Document (other
than described in clause (ii) below) in any material respect and such failure
remains unremedied for fifteen (15) Business Days or (ii) either the Servicer or
the Borrower shall fail to make any payment or deposit to be made by it when due
hereunder or under any other Transaction Document and such failure remains
unremedied for two (2) Business Days; or
 
(d) the Borrower, Owner, the Originator, Resource America or the Servicer shall
fail to pay (and such failure remains unremedied for two (2) Business Days) any
principal of or premium or interest on any Debt in an amount in excess of
$10,000,000, when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise); or any other
default under any agreement or instrument relating to any Debt of the Borrower,
the Owner or the Servicer or any other event, shall occur if the effect of such
default or event is to accelerate, or to permit the acceleration of, the
maturity of such Debt; or any such Debt shall be declared to be due and payable
or required to be prepaid (other than by a regularly scheduled required
prepayment) prior to the stated maturity thereof; or
 
63

--------------------------------------------------------------------------------


(e) the Originator, the Borrower or any of their respective subsidiaries shall
have suffered any material adverse change to its business, financial condition
or any other condition which, in Lender’s sole discretion, constitutes a
material impairment of the Originator or the Borrower’s ability to perform its
Obligations; or
 
(f) (i) the Collateral Agent shall at any time fail to have a valid, perfected,
first priority security interest in any of the Pledged Assets (other than
Equipment which has a value of less than (x) $25,000 if such Equipment is leased
under Dollar Purchase Option Contracts or (y) $50,000 if such Equipment is
leased under FMV Contracts) or (ii) any purchase by the Borrower of a Receivable
and the Collections, Related Security and Other Conveyed Property with respect
thereto under the Purchase and Sale Agreement shall, for any reason, cease to
create in favor of the Borrower a perfected ownership interest in such
Receivable and the Collections, Related Security and the Other Conveyed Property
with respect thereto; provided, however, that if an event described in the
foregoing clause (i) or (ii) is cured by the repurchase of Receivables pursuant
to Article VI of the Purchase and Sale Agreement or by a repayment hereunder or
repurchase pursuant to Sections 4.03 or 6.20 hereof, within five Business Days,
such event shall cease to constitute an Event of Default; or
 
(g) the Borrower or the Servicer shall have suffered any material adverse change
to its financial condition or operations which would affect the collectibility
of the Pledged Receivables or the Borrower’s or the Servicer’s ability to
conduct its business or fulfill its obligations hereunder or under any other
Transaction Document; or
 
(h) the Servicer’s or the Borrower’s activities are terminated for any reason,
including any termination thereof by a regulatory, tax or accounting body; or
 
(i) the occurrence of a Change of Control; or
 
(j) the Purchase and Sale Agreement or any other Transaction Document or any
material provision of any of them shall cease to be in full force and effect and
enforceable in accordance with its terms, or the Servicer, the Borrower, or any
Affiliate of the Servicer or the Borrower shall so assert in writing; or
 
(k) the occurrence of a Servicer Default; or
 
(l) (i) the Facility Amount exceeds the lesser of (x) the Borrowing Limit and
such event shall remain unremedied for one Business Day or (y) the Borrowing
Base and such event shall remain unremedied for two Business Days; (ii) the
aggregate Facility Amount hereunder, calculated solely with respect to Loans
made with respect to Pool A Receivables, exceeds the Pool A Borrowing Base and
such event shall remain unremedied for two Business Days or (iii) the aggregate
Facility Amount hereunder, calculated solely with respect to Loans made with
respect to Pool B Receivables, exceeds the Pool B Borrowing Base and such event
shall remain unremedied for two Business Days; or
 
(m) the auditor’s opinion accompanying the audited annual financial statements
of the Servicer or the Borrower is qualified in any manner; or
 
(n) (i) any Qualifying Interest Rate Swap shall cease to be in full force and
effect, (ii) the Borrower or the Servicer fail to comply with any hedging
requirement hereunder or (iii) the counterparty under any Qualifying Interest
Rate Swap or former or purported Qualifying Interest Rate Swap fails to qualify
as a Qualifying Swap Counterparty and does not post cash collateral in a manner
satisfactory to the Lender is not replaced by a Qualifying Swap Counterparty
within 45 days of such counterparty’s failure to so qualify, (iv) the occurrence
of any default by the Borrower or Servicer in the observance or performance of
any of the terms or provisions of any Qualifying Interest Rate Swap or (v) any
interest rate swap agreement represented by the Borrower or the Servicer to be a
Qualifying Interest Rate Swap shall fail to be, or cease to be, a Qualifying
Interest Rate Swap; or
 
(o) Resource America or the Owner shall, at any time, permit its respective
Tangible Net Worth to be less than the applicable Minimum Tangible Net Worth; or
 
64

--------------------------------------------------------------------------------


(p) either (i) the provisions of the Transaction Documents relating to the
Backup Servicer or its duties under any of the Transaction Documents cease to be
in full force and effect and enforceable in accordance with their terms, or the
Backup Servicer shall so assert in writing, (ii) Lyon Financial Services, Inc.
or any successor Backup Servicer resigns, is removed by the Lender, or otherwise
ceases to act as the Backup Servicer, and such Backup Servicer is not replaced
by a new Backup Servicer satisfactory to the Lender within 45 days of such
resignation, removal or other event;
 
then the Lender may, by notice to the Borrower and each Qualifying Swap
Counterparty, declare the Program Termination Date to have occurred; provided,
that, in the case of any event described in Section 7.01(a) above, the Program
Termination Date shall be deemed to have occurred automatically upon the
occurrence of such event.  Upon any such declaration or automatic occurrence,
(i) the Borrower shall cease purchasing Receivables from Originator under the
Purchase and Sale Agreement, (ii) at the option of the Lender in its sole
discretion, the Lender may declare the Loans made to the Borrower hereunder and
all interest and all Fees accrued on such Loans and any other Obligations to be
immediately due and payable (and the Borrower shall pay such Loans and all such
amounts and Obligations immediately), (iii) the Lender, in its sole discretion,
may direct the Obligors to make all payments under the Pledged Receivables
directly to the Backup Servicer, the Lender or any lockbox or account
established by any of such parties.  Any Collections received in any such
account (or received directly by the Lender) shall be applied to the Obligations
in accordance with the priority of payments set forth in Section 2.04(c).  In
addition, upon any such declaration or upon any such automatic occurrence, the
Lender and the Collateral Agent shall have, in addition to all other rights and
remedies under this Agreement or otherwise, all other rights and remedies
provided under the UCC of the applicable jurisdiction and other applicable laws,
which rights shall be cumulative.  If any Event of Default shall have occurred,
the Interest Rate shall be increased to the Default Funding Rate, effective as
of the date of the occurrence of such Event of Default, and shall remain at the
Default Funding Rate.
 
SECTION 7.02 Additional Remedies of the Lender.  a) If, (i) upon the Lender’s
declaration that the Loans made to the Borrower hereunder are immediately due
and payable pursuant to Section 7.01 or (ii) on the Facility Maturity Date, the
aggregate outstanding principal amount of the Loans, all accrued Fees and
interest and any other Obligations are not immediately paid in full, then the
Collateral Agent, in addition to all other rights specified hereunder, shall
have the right to immediately sell in a commercially reasonable manner, in a
recognized market (if one exists) at such price or prices as the Collateral
Agent may reasonably deem satisfactory, any or all Pledged Assets and shall
apply the proceeds thereof to the Obligations in accordance with the priority of
payments set forth in Section 2.04(c).
 
(b) The parties recognize that it may not be possible to sell all of the Pledged
Assets on a particular Business Day, or in a transaction with the same
purchaser, or in the same manner because the market for such Pledged Assets may
not be liquid.  Accordingly, the Collateral Agent may elect, in its sole
discretion, the time and manner of liquidating any Pledged Assets, and nothing
contained herein shall obligate the Collateral Agent to liquidate any Pledged
Assets on the date the Lender declares the Loans made to the Borrower hereunder
to be immediately due and payable pursuant to Section 7.01 or to liquidate all
Pledged Assets in the same manner or on the same Business Day.
 
(c) Any amounts received from any sale or liquidation of the Pledged Assets
pursuant to this Section 7.02 in excess of the Obligations will be returned to
the Borrower, its successors or assigns, or to whosoever may be lawfully
entitled to receive the same, or as a court of competent jurisdiction may
otherwise direct.
 
(d) Each of the Lender, Collateral Agent and the Initial Qualifying Swap
Counterparty shall have, in addition to all the rights and remedies provided
herein and provided by applicable federal, state, foreign, and local laws
(including, without limitation, the rights and remedies of a secured party under
the Uniform Commercial Code of any applicable state, to the extent that the
Uniform Commercial Code is applicable, and the right to offset any mutual debt
and claim), all rights and remedies available to such Person at law, in equity
or under any other agreement between such Person and the Borrower.
 
(e) Except as otherwise expressly provided in this Agreement, no remedy provided
for by this Agreement shall be exclusive of any other remedy, each and every
remedy shall be cumulative and in addition to any other remedy, and no delay or
omission to exercise any right or remedy shall impair any such right or remedy
or shall be deemed to be a waiver of any Program Termination Event or Event of
Default.
 
65

--------------------------------------------------------------------------------


ARTICLE VIII.


INDEMNIFICATION
 
SECTION 8.01 Indemnities by the Borrower.  Without limiting any other rights
which the Lender, the Collateral Agent, the Backup Servicer (whether in its
capacity as Backup Servicer or successor Servicer), the Lender’s Bank, the
Custodian, the Initial Qualifying Swap Counterparty or any of their respective
Affiliates may have hereunder or under applicable law, the Borrower hereby
agrees to indemnify the Lender, the Collateral Agent, the Custodian, the Backup
Servicer, the Lender’s Bank, the Initial Qualifying Swap Counterparty and each
of their respective Affiliates (each, an “Indemnified Party” for purposes of
this Article VIII) from and against any and all damages, losses, claims,
liabilities and related costs and expenses, including reasonable attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”), awarded against or incurred by any of them arising out
of or as a result of this Agreement or in respect of any Pledged Assets,
excluding, however, (A) Indemnified Amounts to the extent resulting solely from
gross negligence, bad faith or willful misconduct on the part of an Indemnified
Party, (B) taxes (including interest and penalties imposed thereon) imposed by
the jurisdiction in which such Indemnified Party’s principal executive office is
located, on or measured by the overall net income of such Indemnified Party or
(C) Indemnified Amounts to the extent that they are or result from lost profits
(other than principal, interest and Fees with respect to the Loans).  Without
limiting the foregoing, the Borrower shall indemnify each Indemnified Party for
Indemnified Amounts relating to or resulting from any of the following (to the
extent not resulting solely from gross negligence, bad faith or willful
misconduct on the part of an Indemnified Party):
 
 
(i)
any Pledged Receivable treated as or represented by the Borrower to be an
Eligible Receivable which is not at the applicable time an Eligible Receivable;

 
 
(ii)
reliance on any representation or warranty made or deemed made by the Borrower
or any of its officers under or in connection with this Agreement, which shall
have been false or incorrect in any material respect when made or deemed made or
delivered;

 
 
(iii)
the failure by the Borrower to comply with any term, provision or covenant
contained in this Agreement or any agreement executed in connection with this
Agreement, or with any applicable law, rule or regulation with respect to any
Pledged Assets, or the nonconformity of any Pledged Assets with any such
applicable law, rule or regulation;

 
 
(iv)
the failure to vest and maintain vested in the Collateral Agent or to transfer
to the Collateral Agent a first priority perfected security interest in the
Receivables which are, or are purported to be, Pledged Receivables, together
with all related Other Conveyed Property, Collections, Related Security and
other Pledged Assets related thereto (including, without limitation, the
Borrower’s interest in and to any and all Obligor Collateral with respect to
such Receivables), free and clear of any Adverse Claim whether existing at the
time of the related Borrowing or at any time thereafter;

 
 
(v)
the failure to maintain, as of the close of business on each Business Day prior
to the Collection Date, a Facility Amount which is less than or equal to the
lesser of (x) the Borrowing Limit on such Business Day and (y) the Borrowing
Base on such Business Day;

 
 
(vi)
the failure to maintain, as of the close of business on each Business Day prior
to the Collection Date, a Facility Amount, calculated solely with respect to
Loans secured by Pool A Receivables, which is less than or equal to the Pool A
Borrowing Base;

 
 
(vii)
the failure to maintain, as of the close of business on each Business Day prior
to the Collection Date, a Facility Amount, calculated solely with respect to
Loans secured by Pool B Receivables, which is less than or equal to the Pool B
Borrowing Base;

 
 
66

--------------------------------------------------------------------------------


 
 
(viii)
the failure to file, or any delay in filing, financing statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other applicable laws with respect to any Receivables which are, or are
purported to be, Pledged Receivables or the other Pledged Assets related
thereto, whether at the time of any Borrowing or at any subsequent time;

 
 
(ix)
any dispute, claim, offset or defense (other than the discharge in bankruptcy of
an Obligor) to the payment of any Receivable which is, or is purported to be, a
Pledged Receivable (including, without limitation, a defense based on such
Receivable (or the Contract evidencing such Receivable) not being a legal, valid
and binding obligation of such Obligor enforceable against it in accordance with
its terms);

 
 
(x)
any failure of the Borrower to perform its duties or obligations in accordance
with the provisions of this Agreement or any other Transaction Document;

 
 
(xi)
the failure of the Borrower to pay when due any taxes payable in connection with
the Pledged Receivables or the Pledged Assets related thereto;

 
 
(xii)
any repayment by the Lender of any amount previously distributed in payment of
Loans or payment of interest or Fees or any other amount due hereunder, in each
case which amount the Lender believes in good faith is required to be repaid;

 
 
(xiii)
the commingling by the Borrower of Collections of Pledged Receivables at any
time with other funds;

 
 
(xiv)
any investigation, litigation or proceeding related to this Agreement or the use
of proceeds of Loans or the Pledged Assets;

 
 
(xv)
any failure by the Borrower to give reasonably equivalent value to Originator in
consideration for the transfer by Originator to the Borrower of any Receivable
or any attempt by any Person to void or otherwise avoid any such transfer under
any statutory provision or common law or equitable action, including, without
limitation, any provision of the Bankruptcy Code;

 
 
(xvi)
[Reserved];

 
 
(xvii)
any failure of the Borrower or any of its agents or representatives to remit to
the Collection Account, Collections of Pledged Receivables remitted to the
Borrower or any such agent or representative;

 
 
(xviii)
any failure on the part of the Borrower duly to observe or perform in any
material respect any covenant or agreement under any Qualifying Interest Rate
Swap; and/or

 
 
(xix)
any Contract related to any Pledged Receivable being rejected by an Obligor
under Section 365 of the Bankruptcy Code in the event that a Bankruptcy Event
has occurred with respect to such Obligor.

 
Any amounts subject to the indemnification provisions of this Section 8.01 shall
be paid by the Borrower to the Lender on behalf of the applicable Indemnified
Party within two (2) Business Days following the Lender’s written demand
therefor on behalf of the applicable Indemnified Party (and the Lender shall pay
such amounts to the applicable Indemnified Party promptly after the receipt by
the Lender of such amounts).  The Lender, on behalf of any Indemnified Party
making a request for indemnification under this Section 8.01, shall submit to
the Borrower a certificate setting forth in reasonable detail the basis for and
the computations of the Indemnified Amounts with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error.
 
67

--------------------------------------------------------------------------------


If the Borrower has made any payments in respect of Indemnified Amounts to the
Lender, on behalf of an Indemnified Party pursuant to this Section 8.01 and such
Indemnified Party thereafter collects any of such amounts from others, such
Indemnified Party will promptly repay such amounts collected to the Borrower,
without interest.
 
SECTION 8.02  Indemnities by Servicer.  a) Without limiting any other rights
which any Indemnified Party may have hereunder or under applicable law, the
Servicer (if LEAF Financial or one of its Affiliates) hereby agrees to indemnify
each Indemnified Party from and against any and all damages, losses, claims,
liabilities and related costs and expenses (including reasonable attorneys’ fees
and disbursements) (all of the foregoing being collectively referred to as
“Servicer Indemnified Amounts”) suffered or sustained by any Indemnified Party
as a consequence of any of the following, excluding, however, Servicer
Indemnified Amounts resulting solely from (A) any gross negligence, bad faith or
willful misconduct of any Indemnified Party claiming indemnification hereunder,
(B) taxes (including interest and penalties imposed thereon) imposed by the
jurisdiction in which such Indemnified Party’s principal executive office is
located, on or measured by the overall net income of such Indemnified Party; (C)
Indemnified Amounts to the extent that they are or result from lost profits
(other than principal, interest and Fees with respect to the Loans); and (D)
Indemnified Amounts to the extent the same includes losses that arise solely due
to Receivables being uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor or would constitute recourse to
Servicer for such losses:
 
 
(i)
the inclusion, in any computations made by it in connection with any Borrowing
Base Certificate or Monthly Remittance Report or other report prepared by it
hereunder, of any Pledged Receivables which were not Eligible Receivables as of
the date of any such computation;

 
 
(ii)
reliance on any representation or warranty made by the Servicer (if LEAF
Financial or one of its Affiliates) or any of its officers under or in
connection with this Agreement, which shall have been false or incorrect in any
material respect when made  or delivered;

 
 
(iii)
the failure by the Servicer (if LEAF Financial or any of its Affiliates) to
comply with (A) any term, provision or covenant contained in this Agreement, or
any agreement executed in connection with this Agreement, or (B) any applicable
law, rule or regulation applicable to it with respect to any Pledged Assets;

 
 
(iv)
any action or inaction by the Servicer (if LEAF Financial or one of its
Affiliates) that causes the Collateral Agent not to have a first priority
perfected security interest in the Receivables that are, or are purported to be,
Pledged Receivables, together with all related Other Conveyed Property,
Collections, Related Security and other Pledged Assets related thereto
(including without limitation, the Borrower’s interest in and to any and all
Obligor Collateral with respect to such Receivables), free and clear of any
Adverse Claim whether existing at the time of the related Borrowing or any time
thereafter;

 
 
(v)
the commingling by the Servicer (if LEAF Financial or one of its Affiliates) of
the Collections of Pledged Receivables at any time with any other funds;

 
 
(vi)
any failure of the Servicer (if LEAF Financial or one of its Affiliates) or any
of its agents or representatives (including, without limitation, agents,
representatives and employees of the Servicer acting pursuant to authority
granted under Section 6.01 hereof) to remit to Collection Account, Collections
of Pledged Receivables remitted to the Servicer or any such agent or
representative;

 
 
(vii)
the failure by the Servicer (if LEAF Financial or any of its Affiliates) to
perform any of its duties or obligations in accordance with the provisions of
this Agreement or errors or omissions related to such duties; and/or

 
 
(viii)
notwithstanding whether any Pledged Receivable shall have been repurchased by
the Servicer pursuant to Section 6.20, any of the events or facts giving rise to
a breach of any of the Servicer’s representations, warranties, agreements and/or
covenants set forth in Article V or Article VI.

 
68

--------------------------------------------------------------------------------


(b) Any Servicer Indemnified Amounts shall be paid by the Servicer (if LEAF
Financial or one of its Affiliates) to the Lender, for the benefit of the
applicable Indemnified Party, within two (2) Business Days following receipt by
the Servicer of the Lender’s written demand therefor (and the Lender shall pay
such amounts to the applicable Indemnified Party promptly after the receipt by
the Lender of such amounts).
 
(c) If the Servicer has made any indemnity payments to the Lender, on behalf of
an Indemnified Party pursuant to this Section 8.02 and such Indemnified Party
thereafter collects any of such amounts from others, such Indemnified Party will
promptly repay such amounts collected to the Servicer, without interest.
 
Each applicable Indemnified Party shall deliver to the indemnifying party under
Section 8.01 and Section 8.02, within a reasonable time after such Indemnified
Party’s receipt thereof, copies of all notices and documents (including court
papers) received by such Indemnified Party relating to the claim giving rise to
the Indemnified Amounts.
 
 
ARTICLE IX.

 
 
 
MISCELLANEOUS

 
SECTION 9.01 Amendments and Waivers.  a) Except as provided in Section 9.01(b),
no amendment or modification of any provision of this Agreement shall be
effective without the written agreement of the Borrower, the Servicer, the
Lender and, to the extent any of their rights or obligations hereunder are
adversely affected thereby, the Backup Servicer, the Custodian, the Lender’s
Bank, and/or each Qualifying Swap Counterparty, and no termination or waiver of
any provision of this Agreement or consent to any departure therefrom by the
Borrower or the Servicer shall be effective without the written concurrence of
the Backup Servicer and the Lender.  Any waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
 
(b) Notwithstanding the provisions of Section 9.01(a), in the event that there
is more than one Lender, the written consent of each Lender shall be required
for any amendment, modification or waiver (i) reducing any outstanding Loans, or
the interest thereon, (ii) postponing any date for any payment of any Loan, or
the interest thereon, (iii) modifying the provisions of this Section 9.01, or
(iv) increasing the Borrowing Base or the Borrowing Limit.
 
SECTION 9.02 Notices, Etc.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including telex
communication, communication by facsimile copy or electronic mail) and mailed,
telexed, transmitted or delivered, as to each party hereto, at its address set
forth on Schedule VI hereto or specified in such party’s Assignment and
Acceptance or at such other address (including, without limitation, an
electronic mail address) as shall be designated by such party in a written
notice to the other parties hereto.  All such notices and communications shall
be effective, upon receipt, or in the case of  notice by facsimile copy or
electronic mail, when verbal communication of receipt is obtained, except that
notices and communications pursuant to Article II shall not be effective until
received.
 
SECTION 9.03 No Waiver; Remedies.  No failure on the part of the Lender to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
 
SECTION 9.04 Binding Effect; Assignability; Multiple Lenders.  a) This Agreement
shall be binding upon and inure to the benefit of the Borrower, the Servicer,
the Lender, the Backup Servicer, the Custodian, the Lender’s Bank and their
respective successors and permitted assigns.  This Agreement and the Lender’s
rights and obligations hereunder and interest herein shall be assignable in
whole or in part (including by way of the sale of participation interests
therein) by the Lender and its successors and assigns.  None of the Borrower,
the Servicer or the Backup Servicer may assign any of its rights and obligations
hereunder or any interest herein without the prior written
 
69

--------------------------------------------------------------------------------


consent of the Lender.  The parties to each assignment or participation made
pursuant to this Section 9.04 shall execute and deliver to the Lender, for its
acceptance and recording in its books and records, an assignment and acceptance
agreement (an “Assignment and Acceptance”) or a participation agreement or other
transfer instrument reasonably satisfactory in form and substance to the Lender
and the Borrower.  Each such assignment or participation shall be effective as
of the date specified in the applicable Assignment and Acceptance or other
agreement or instrument only after the execution, delivery, acceptance and
recording thereof as described in the preceding sentence.  The Lender shall
notify the Borrower of any assignment or participation thereof made pursuant to
this Section 9.04.  The Lender may, in connection with any assignment or
participation or any proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower and the Pledged Assets
furnished to the Lender by or on behalf of the Borrower or the Servicer;
provided, however, that the Lender shall not disclose any such information until
it has obtained an agreement from such assignee or participant or proposed
assignee or participant that it shall treat as confidential (under terms
mutually satisfactory to the Lender, the Borrower, the Servicer and such
assignee or participant or proposed assignee or participant) any information
obtained which is not already publicly known or available.
 
(b) Whenever the term “Lender” is used herein, it shall mean Morgan Stanley
and/or any other Person which shall have executed an Assignment and Acceptance;
provided, however, that each such party shall have a pro rata share of the
rights and obligations of the Lender hereunder in such percentage amount (the
“Commitment Percentage”) as shall be obtained by dividing such party’s
commitment to fund Loans hereunder by the total commitment of all parties to
fund Loans hereunder.  Unless otherwise specified herein, any right at any time
of the Lender to enforce any remedy, shall be exercised by the Lender only upon
direction by such parties that hold a majority of the Commitment Percentages at
such time.
 
(c) Subject to Section 9.04(a), each of the parties hereto hereby agrees to
execute any amendment to this Agreement that is required in order to facilitate
the addition of any new Lender hereunder as contemplated by this Section 9.04
and which does not have any adverse effect on the Borrower, the Originator, the
Servicer or any Affiliate thereof.
 
SECTION 9.05 Term of This Agreement.  This Agreement including, without
limitation, the Borrower’s obligation to observe its covenants set forth in
Articles V and VI and the Servicer’s obligation to observe its covenants set
forth in Articles V and VI, shall remain in full force and effect until the
Collection Date; provided, however, that the rights and remedies with respect to
any breach of any representation and warranty made or deemed made by the
Borrower or the Servicer pursuant to Articles III and IV and the indemnification
and payment provisions of Article VIII and Article IX and the provisions of
Section 9.08 and Section 9.09 shall be continuing and shall survive any
termination of this Agreement.
 
SECTION 9.06 GOVERNING LAW; JURY WAIVER; CONSENT TO JURISDICTION.  a) THIS
AGREEMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD CALL FOR
THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT
THE VALIDITY OR PERFECTION OF THE INTERESTS OF THE LENDER IN THE PLEDGED
RECEIVABLES, OR REMEDIES HEREUNDER, IN RESPECT THEREOF, ARE GOVERNED BY THE LAWS
OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.  
 
(b) EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING
DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.
 
(c) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY BE MADE BY ANY OTHER
MEANS PERMITTED BY NEW YORK LAW.
 
70

--------------------------------------------------------------------------------


SECTION 9.07 Costs, Expenses and Taxes.  a) In addition to the rights of
indemnification granted to the Backup Servicer (whether in its capacity as
Backup Servicer or successor Servicer), the Custodian, the Lender’s Bank, the
Lender and its Affiliates under Section 8.01 hereof, the Borrower agrees to pay
on demand all reasonable (and reasonably documented) costs and expenses of the
Backup Servicer, the Custodian, the Lender’s Bank and the Lender incurred in
connection with the preparation, execution or delivery of, or any waiver or
consent issued or amendment prepared in connection with, this Agreement, the
other Transaction Documents and the other documents to be delivered hereunder or
in connection herewith or therewith or incurred in connection with any
amendment, waiver or modification of this Agreement, any other Transaction
Document, and any other documents to be delivered hereunder or thereunder or in
connection herewith or therewith that is necessary or requested (and, with
respect to the Lender, actually entered into) by any of the Borrower, the
Servicer, the Lender or made necessary or desirable as a result of the actions
of any regulatory, tax or accounting body affecting the Lender and its
Affiliates, or which is related to an Event of Default, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Backup Servicer, the Custodian, the Lender’s Bank and the Lender with respect
thereto and with respect to advising the Backup Servicer, the Custodian, the
Lender’s Bank and the Lender as to their respective rights and remedies under
this Agreement and the other documents to be delivered hereunder or in
connection herewith, and all costs and expenses, if any (including reasonable
counsel fees and expenses), incurred by the Backup Servicer, the Custodian, the
Lender’s Bank or the Lender in connection with the enforcement of this Agreement
and the other documents to be delivered hereunder or in connection herewith.
 
(b) The Borrower shall pay on demand any and all stamp, sales, excise and other
taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement, the other documents
to be delivered hereunder or any agreement or other document providing liquidity
support, credit enhancement or other similar support to the Lender which is
specific to this Agreement or the funding or maintenance of Loans hereunder.
 
(c) The Borrower shall pay on demand all other costs, expenses and taxes
(excluding franchise and income taxes) incurred by the Lender or the Initial
Qualifying Swap Counterparty or any shareholder thereof related to this
Agreement, any other Transaction Document or any Qualifying Interest Rate Swap
or similar interest rate cap agreement (“Other Costs”), including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Lender or the Initial Qualifying Swap Counterparty with respect to (i) advising
such Person as to its rights and remedies under this Agreement and the other
documents to be delivered hereunder or in connection herewith and (ii) the
enforcement of this Agreement and the other documents to be delivered hereunder
or in connection herewith; provided, however, that the Borrower shall have no
obligation to pay the fees and out-of-pocket expenses of counsel to the Initial
Qualifying Swap Counterparty related to the initial negotiation, execution and
delivery of any Qualifying Interest Rate Swap.
 
(d) Without limiting any other provision hereof, the Borrower shall pay on
demand all costs, expenses and fees of the Backup Servicer prior to the
occurrence of a Servicer Default and the appointment of the Backup Servicer as
Servicer hereunder related to its duties under this Agreement.
 
(e) Any Person making a claim under this Section 9.07 shall submit to the
Borrower a notice setting forth in reasonable detail the basis for and the
computations of the applicable costs, expenses, taxes or similar items.
 
SECTION 9.08 No Proceedings.  The Servicer, the Backup Servicer, the Custodian,
the Lender and the Lender’s Bank each hereby agree that it will not institute
against, or join any other Person in instituting against, the Borrower any
proceedings of the type referred to in the definition of Bankruptcy Event prior
to the date that is one year and one day following the Collection Date.
 
71

--------------------------------------------------------------------------------


SECTION 9.09 Recourse Against Certain Parties.  No recourse under or with
respect to any obligation, covenant or agreement (including, without limitation,
the payment of any fees or any other obligations) of the Lender as contained in
this Agreement or any other agreement, instrument or document entered into by
the Borrower or the Lender pursuant hereto or in connection herewith shall be
had against any administrator of the Borrower or the Lender or any incorporator,
affiliate, stockholder, officer, employee or director of the Borrower or the
Lender or of any such administrator, as such, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that the agreements of each
party hereto contained in this Agreement and all of the other agreements,
instruments and documents entered into by the Borrower or the Lender pursuant
hereto or in connection herewith are, in each case, solely the corporate
obligations of such party (and nothing in this Section 9.09 shall be construed
to diminish in any way such corporate obligations of such party), and that no
personal liability whatsoever shall attach to or be incurred by any
administrator of the Borrower or the Lender or any incorporator, stockholder,
affiliate, officer, employee or director of the Borrower or the Lender or of any
such administrator, as such, or any of them, under or by reason of any of the
obligations, covenants or agreements of the Borrower or the Lender contained in
this Agreement or in any other such instruments, documents or agreements, or
which are implied therefrom, and that any and all personal liability of every
such administrator of the Borrower or the Lender and each incorporator,
stockholder, affiliate, officer, employee or director of the Borrower or the
Lender or of any such administrator, or any of them, for breaches by the
Borrower or the Lender of any such obligations, covenants or agreements, which
liability may arise either at common law or in equity, by statute or
constitution, or otherwise, is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement.  The provisions of this
Section 9.09 shall survive the termination of this Agreement.
 
SECTION 9.10 Execution in Counterparts; Severability; Integration.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement.  Delivery of an executed counterpart of a signature page to
this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement.  In the event that any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.  This
Agreement contains the final and complete integration of all prior expressions
by the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings
other than the Fee Letter.
 
SECTION 9.11 Tax Characterization.  Notwithstanding any provision of this
Agreement, the parties hereto intend that the Loans advanced hereunder shall
constitute indebtedness of the Borrower for federal income tax purposes.
 
SECTION 9.12 Calculation of Performance Triggers.  Notwithstanding anything to
the contrary herein, Included Repurchased Receivables shall be treated as Pool
Receivables for purposes of each calculation of the Annualized Default Rate,
Annualized Net Loss Rate, Delinquency Rate, Pool A Annualized Net Loss Rate and
the Pool B Annualized Net Loss Rate required to be made hereunder (but for no
other purpose).
 
 
ARTICLE X.
 
THE COLLATERAL AGENT
 
SECTION 10.01 No Implied Duties.  The Collateral Agent shall be obligated to
perform only the duties as are specifically set forth in this Agreement, and no
implied covenants or obligations shall be read into this Agreement against the
Collateral Agent.
 
SECTION 10.02 Limits on Liability.  The Collateral Agent shall not be liable for
any acts, omissions, errors of judgment or mistakes of fact or law made, taken
or omitted to be made or taken by it in accordance with this Agreement and the
other Transaction Documents (including acts, omissions, errors or mistakes with
respect to the Collateral), except for those arising out of or in connection
with the Collateral Agent’s gross negligence or willful
 
72

--------------------------------------------------------------------------------


misconduct.  The Collateral Agent may consult with counsel, accountants and
other experts, and any opinion or advice of any such counsel, any such
accountant and any such other expert shall be full and complete authorization
and protection in respect of any action taken or suffered by the Collateral
Agent hereunder in accordance therewith. The Collateral Agent shall have the
right at any time to seek instructions concerning the administration of the
Pledged Assets from any court of competent jurisdiction.  The Collateral Agent
may conclusively rely, and shall be fully protected in acting, upon any
resolution, statement, certificate, instrument, opinion, report, notice,
request, consent, order, bond or other paper or document which it has no
reasonable reason to believe to be other than genuine and to have been signed or
presented by the proper party or parties or, in the case of cables, telecopies
and telexes, to have been sent by the proper party or parties.  Absent its gross
negligence or willful misconduct, the Collateral Agent may conclusively rely, as
to the truth of the statements and the correctness of the opinions expressed
therein, upon any certificates or opinions furnished to the Collateral Agent and
conforming to the requirements of this Agreement and the other Transaction
Documents, if any.
 
SECTION 10.03 Acknowledgement.  The Lender hereby acknowledges and agrees that
its rights and obligations as “Lender” under the Collection Account Agreement,
Security Deposit Account Agreement and each Cash Reserve Account Agreement are
being held in its capacity as Collateral Agent for the benefit of the Secured
Parties.
 
[Signature page to follow.]
 
73

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
THE BORROWER:
RESOURCE CAPITAL FUNDING II, LLC
By:_______________________________________
Name:
Title:
THE SERVICER:
LEAF FINANCIAL CORPORATION
By:_______________________________________
Name:
Title:
   
THE LENDER:
MORGAN STANLEY BANK
By:_______________________________________
Name:
Title:
 
THE CUSTODIAN AND
THE LENDER’S BANK:
U.S. BANK NATIONAL ASSOCIATION
By:_______________________________________
Name:
Title:
THE BACKUP SERVICER
LYON FINANCIAL SERVICES, INC. (D/B/A
U.S. BANK PORTFOLIO SERVICES)
By:_______________________________________
Name:
Title:

 
 
S-1

--------------------------------------------------------------------------------


SCHEDULE I
 
CONDITION PRECEDENT DOCUMENTS
 
As required by Section 3.01 of the Agreement, each of the following items must
be delivered to the Lender prior to the date of the initial Borrowing:
 
(a) A copy of this Agreement duly executed by each of the parties hereto;
 
(b) A certificate of the Secretary or Assistant Secretary of each of the
Borrower, the Originator and the Servicer, dated the date of this Agreement,
certifying (i) the names and true signatures of the incumbent officers
authorized to sign on behalf of the such Person each Transaction Document to
which it is a party (on which certificate the Lender may conclusively rely until
such time as the Lender shall receive from such Person a revised certificate
meeting the requirements of this paragraph (b)), (ii) that the copy of the
certificate of incorporation or formation of each such Person attached thereto
is a complete and correct copy and that such certificate of incorporation or
formation has not been amended, modified or supplemented and is in full force
and effect, (iii) that the copy of the organizational documents of such Person
attached thereto is a complete and correct copy, and that such organizational
documents have not been amended, modified or supplemented and is in full force
and effect, and (iv) the resolutions of the board of directors or members of
such Person approving and authorizing the execution, delivery and performance by
such Person of each Transaction Document to which it is a party;
 
(c) Good standing certificate, dated as of a recent date for each of the
Borrower, the Originator and the Servicer, issued by its jurisdiction of
organization;
 
(d) Executed, original copies of proper financing statements (the “Facility
Financing Statements”) describing the Pledged Receivables, Other Conveyed
Property, Related Security and other Pledged Assets, and (a) filed against
Originator in favor of the Borrower as assignor secured party and naming the
Collateral Agent as total assignee and (b) filed against the Borrower and in
favor of the Collateral Agent, as secured party, and other, similar instruments
or documents, as may be necessary or, in the opinion of the Collateral Agent,
desirable under the UCC of all appropriate jurisdictions or any comparable law
to perfect the Collateral Agent’s interests in all Pledged Receivables, Other
Conveyed Property, Related Security and other Pledged Assets;
 
(e) Executed, original copies of proper financing statements, if any, necessary
to release all security interests and other rights of any Person in the Pledged
Receivables, Other Conveyed Property, Related Security and other Pledged Assets
previously granted by Originator or the Borrower;
 
(f) Certified copies of requests for information or copies (or a similar UCC
search report certified by a party acceptable to the Lender), dated a date
reasonably near to the date of the initial Borrowing, listing all effective
financing statements (including the Facility Financing Statements), which name
any of the Borrower or the Originator (under such party’s present name and any
previous name) as debtor and which are filed in the jurisdictions in which the
Facility Financing Statements were filed, together with copies of such financing
statements (none of which, other than the Facility Financing Statements, shall
cover any Pledged Assets);
 
(g) One or more favorable Opinions of Counsel, of counsel to the Originator and
the Borrower, with respect to such matters as the Lender may reasonably request
(including an opinion, with respect to the creation, perfection and first
priority of the security interest of the Borrower and the Collateral Agent in
the property described in such Opinion of Counsel);
 
(h) One or more favorable Opinions of Counsel, of counsel to the Originator and
the Borrower, with respect to the true conveyance of the Receivables under the
Purchase and Sale Agreement, and issues of substantive consolidation;
 
Sch. I-1

--------------------------------------------------------------------------------


(i) One or more favorable Opinions of Counsel, of counsel to the Originator, the
Borrower, the Custodian and the Backup Servicer with respect to, among other
things, the due authorization, execution and delivery of, and enforceability of,
this Agreement and the other Transaction Documents;
 
(j) A favorable Opinion of Counsel of counsel to the Borrower, with respect to
the first priority perfected security interest of the Collateral Agent in the
Collection Account, the Security Deposit Account and the Cash Reserve Account
and the funds therein;
 
(k) Any necessary third party consents to the closing of the transactions
contemplated hereby;
 
(l) A copy of each of the other Transaction Documents duly executed by the
parties thereto;
 
(m) A copy of the fidelity insurance policy referred to in Section 6.16 hereof
together with a certification from the applicable insurance company that such
policy is in full force and effect on the date hereof; and
 
(n) The results of comprehensive background checks (completed by an
investigation service acceptable to the Lender) on the senior management, key
employees and principals of each of Resource America and LEAF Financial.
 
Sch. I-2

--------------------------------------------------------------------------------




SCHEDULE II
 
PRIOR NAMES, TRADENAMES, FICTITIOUS NAMES
 
AND “DOING BUSINESS AS” NAMES
 
1.           Borrower:  None
 
2.           Servicer:  LEAF Financial Corp.
 
LEAF Financial Corporation was previously named Fidelity Leasing
Corporation.  Effective February 28, 1996, Fidelity Leasing Corporation changed
its name to F.L. Partnership Management, Inc.  Effective May 1, 2000, F.L.
Partnership Management, Inc. and FL Financial Services, Inc. merged, with F.L.
Partnership Management, Inc. as the surviving entity.  Effective December 13,
2001, F.L. Partnership Management, Inc. changed its name to LEAF Financial
Corporation.  Effective June 29, 2004, LEAF Asset Management, Inc. and LEAF
Financial Corp. merged, with LEAF Financial Corp. as the surviving entity.  None
 
Sch. II-1

--------------------------------------------------------------------------------


SCHEDULE III-A
 
REPRESENTATIONS AND WARRANTIES WITH
 
RESPECT TO ELIGIBLE POOL A RECEIVABLES
 
The following representations and warranties are made by the Borrower with
respect to the Pool A Contracts related to Pledged Pool A Receivables which are
designated as being Eligible Pool A Receivables on a Borrowing Base Certificate
or a Monthly Remittance Report, or are otherwise represented to the Lender as
being Eligible Pool A Receivables, or are included as Eligible Pool A
Receivables in any calculation set forth herein.
 
1.                                      Each such Contract represents the
genuine, legal, valid, binding and full recourse payment obligation of the
Obligor thereunder, enforceable by the Borrower in accordance with its terms and
the Obligor, with respect to such Contract (and any guarantor of the Obligor’s
obligations thereunder), had full legal capacity to execute and deliver such
Contract and any other documents related thereto.
 
2.                                      [Intentionally omitted.]
 
3.                                      To the extent that such Contract
consists of a “Term Note (Level Payments)” or “Term Note (Step Payments)” or
similar promissory note, together with the “Master Loan and Security Agreement”,
“Finance Agreement” or similar agreement related thereto and incorporated by
reference therein, each other “Term Note (Level Payments)” or “Term Note (Step
Payments)” or similar promissory note related to the same “Master Loan and
Security Agreement”, “Finance Agreement” or similar agreement is also a Contract
related to a Pledged Receivable.  To the extent that such Contract consists of a
“Master Lease Schedule”  or similar agreement together with a “Master Lease
Agreement” or similar agreement which is related to, and incorporated by
reference therein, each other “Master Lease Schedule” or similar agreement
related to the same “Master Lease Agreement” or similar agreement  is also a
Contract related to a Pledged Receivable.
 
4.                                      Each such Contract, at the time of
origination and at all times thereafter, conformed to all requirements of the
Credit and Collection Policy applicable to such Contract and, in any case, no
such Contract would be required to be written off pursuant to the Credit and
Collection Policy.
 
5.                                      Each such Contract (i) was (a)
originated by Originator in the ordinary course of Originator’s business and
Originator had all necessary licenses and permits to originate Contracts in the
State where the related Obligor and the related Obligor Collateral were located
or (b) purchased by Originator, in a transaction that would constitute a “true
sale” for bankruptcy purposes, from a Person (a “Seller”) (other than Northern
Leasing Systems, Inc. or any Affiliate thereof) who originated such Contract in
the ordinary course of Seller’s business and who had all necessary licenses and
permits to originate Contracts in the State where the related Obligor and the
related Obligor Collateral were located, (ii) was sold by Originator to the
Borrower under the Purchase and Sale Agreement and the Borrower has all
necessary licenses and permits to own Receivables and enter into Contracts in
the state where the related Obligor and the related Obligor Collateral are
located, (iii) contains customary and enforceable provisions, such as to render
the rights and remedies of the Borrower (and any assignee thereof)
 
Sch. III-A-1

--------------------------------------------------------------------------------


adequate for realization against the collateral security related thereto and
(iv) provides for level Scheduled Payments during the term of such Contract or
such Contract is a Non-Level Payment Contract.
 
6.                                      Each such Contract was originated by
Originator or the Seller without any fraud or material misrepresentation on the
part of the related Obligor or Originator or the Seller.  Each such Contract was
sold by Originator to the Borrower without any fraud or material
misrepresentation on the part of Originator.
 
7.                                      No such Contract is the subject of any
litigation, nor is it subject to any right of rescission, setoff, counterclaim
or defense on the part of the Obligor thereunder.
 
8.                                      Each such Contract has had no provision
thereof waived, amended, altered or modified in any respect since its
origination except in conformity with the Credit and Collection Policy.
 
9.                                      The Obligor, with respect to each such
Contract, has a billing address in the United States and, except as otherwise
permitted in writing by the Lender from time to time, the Equipment which is the
subject of each such Contract and all other Obligor Collateral with respect
thereto is located in the United States.
 
10.                                      Each such Contract (i) is calculated at
a fixed yield, (ii) is fully amortizing in periodic installments over its
remaining term (which may include a Balloon Payment or Put Payment not in excess
of 45% of the Discounted Balance of such Contract at the time of origination),
(iii) has a remaining term of 180 months or less and does not permit renewal or
extension, (iv) provides for acceleration of the Scheduled Payments thereunder
if the related Obligor is in default under or has otherwise violated or breached
any material provision of such Contract, (v) prohibits the related Obligor from
applying any part of the Security Deposit or cash collateral paid under such
Contract to the Scheduled Payments due under such Contract (and neither the
Originator, the Servicer, the Borrower or any other Person has applied any part
of the Security Deposit or cash collateral paid under such Contract to any of
the Scheduled Payments due under such Contract) and (vi) has not been assigned
by the related Obligor nor has there been any sub-lease of the Obligor
Collateral.
 
11.                                      [Intentionally omitted.]
 
12.                                      Each such Contract (i) is payable by a
single Obligor, that is a corporate  Person, or, if the collateral is Equipment
used in a business, an individual and (ii) provides for the financing or lease
of Obligor Collateral to be used in the business of the related Obligor.
 
13.                                      Each such Contract was originated in
the United States and is denominated and payable solely in United States
Dollars.
 
14.                                      Each such Contract (i) if a Lease
Contract, contains “hell or high water” provisions, (ii) requires the related
Obligor to assume all risk of loss or malfunction of the related Obligor
Collateral; (iii) requires the related Obligor to pay all maintenance, repair,
 
Sch. III-A-2

--------------------------------------------------------------------------------


insurance and taxes, together with all other ancillary costs and expenses, with
respect to the related Obligor Collateral; and (iv) requires the related Obligor
to pay, in full, when due, all Scheduled Payments notwithstanding any casualty,
loss or other damage to the related Obligor Collateral.
 
15.                                      Each such Contract is by its terms an
absolute and unconditional obligation of the related Obligor and is
non-cancelable (in the case of a Lease Contract) and non-cancelable and
non-prepayable without the payment in full of principal and accrued interest and
finance charges prior to the expiration of the term of such Contract; such
Contract does not provide for the substitution, exchange or addition of any
other items of Obligor Collateral related to such Contract if the effect thereof
would be to reduce or extend the Scheduled Payments related thereto; and the
rights with respect to such Contract are assignable by Originator (and its
successors and assigns, including the Borrower) without the consent of or notice
to any Person.
 
16.                                      Each such Contract is in the form of
one of the form contracts attached hereto as Exhibit D-1, Exhibit D-2 or
Exhibit D-3 or in a form otherwise approved by the Servicer in compliance with
the Credit and Collection Policy.
 
17.                                      The Security Deposit, if any, related
to such Contract has been deposited into the Security Deposit Account within ten
Business Days of the Pledge of the related Receivable.
 
18.                                      All material requirements of applicable
federal, state and local laws, and regulations thereunder in respect of each
such Contract, the origination thereof, and the Obligor Collateral related
thereto, have been complied with in all respects.
 
19.                                      The applicable Obligor (other than a
lessee under a Lease Contract that is a “true lease”) has good and marketable
title to the Equipment which is the subject of each such Contract and such
Equipment is free and clear of all Adverse Claims.
 
20.                                      Each such Contract constitutes either
an “Instrument” or “Chattel Paper” or a “Payment Intangible” within the meaning
of the UCC.
 
21.                                      Each such Contract contains language by
which the related Obligor grants a security interest to Originator in the
Obligor Collateral which is the subject of each such Contract.
 
22.                                      (A) The Originator shall have taken or
caused to be taken all steps necessary under all applicable law (including the
filing of an Obligor Financing Statement with respect to each such Contract) in
order to cause a valid, subsisting and enforceable perfected, first priority
security interest to exist in Originator’s favor in the Obligor Collateral
securing each such Contract (other than with respect to Equipment which has a
value of less than $25,000 if such Equipment is leased under Dollar Purchase
Option Contracts or $50,000 if such Equipment is leased under FMV Contracts),
(B) Originator shall have assigned the perfected, first priority security
interest in the Obligor Collateral referred to in clause (A) above to the
Borrower pursuant to the Purchase and Sale Agreement and (C) the Borrower shall
have
 
Sch. III-A-3

--------------------------------------------------------------------------------


assigned the perfected, first priority security interest in the Obligor
Collateral referred to in clause (A) above to the Collateral Agent pursuant to
Section 2.11 hereof.
 
23.                                      The Borrower has taken all steps
necessary under all applicable law in order to perfect the security interest of
the Collateral Agent in (i) the Borrower’s interest in the Obligor Collateral
related to each such Contract (other than Equipment which has a value of less
than $25,000 if such Equipment is leased under Dollar Purchase Option Contracts
or $50,000 if such Equipment is leased under FMV Contracts) and (ii) each such
Contract and the Receivable, Related Security and Other Conveyed Property
related thereto (and the proceeds thereof), and there exists in favor of the
Collateral Agent as secured party, a valid, subsisting and enforceable first
priority perfected security interest in (i) the Borrower’s interest in such
Obligor Collateral and (ii) such Contract and the Receivable, Related Security
and Other Conveyed Property related thereto (and the proceeds thereof) and such
security interest is and shall be prior to all other liens upon and security
interests in (i) the Borrower’s interest in such Obligor Collateral and
(ii) such Contract and the Receivable, Related Security and Other Conveyed
Property related thereto (and the proceeds thereof) that now exist or may
hereafter arise or be created (other than Permitted Liens).
 
24.                                      If the Obligor Collateral related to
such Contract includes a Vehicle, such Contract shall be a Loan Contract or a
Dollar Purchase Option Contract, and the Borrower or the Servicer shall have
delivered to the applicable Registrar of Titles an application for a Certificate
of Title for such Vehicle satisfying the Titling Requirements.
 
25.                                      No such Contract is a Defaulted
Receivable or, at the time of its Pledge hereunder, a Delinquent Receivable.
 
26.                                      Each such Contract is payable by an
Obligor which is not subject to any bankruptcy, insolvency, reorganization or
similar proceeding.
 
27.                                      The information pertaining to each such
Contract set forth in the Schedule of Contracts (as defined in the Purchase and
Sale Agreement), the related Assignment and each Borrowing Base Certificate and
Monthly Remittance Report is true and correct in all respects.
 
28.                                      With respect to each such Contract, by
the Borrowing Date on which such Contract is Pledged hereunder and on each
relevant date thereafter, Originator will have caused its master computer
records relating to such Contract to be clearly and unambiguously marked to show
that such Contract has been Pledged under this Agreement.
 
29.                                      With respect to each such Contract
there exists a Receivable File and such Receivable File contains each item
listed in the definition of Receivable File with respect to such Contract and
such Receivable File has been delivered to the Custodian.
 
30.                                      No such Contract has been repaid,
prepaid, satisfied, subordinated or rescinded, and the Obligor Collateral
securing such Contract has not been released from the lien of the Lender in
whole or in part (except for releases of Equipment from a Contract prior to the
date of the Pledge thereof and which releases have been noted in the Collateral
Receipt related to such document).
 
Sch. III-A-4

--------------------------------------------------------------------------------


31.                                      No such Contract was originated in, or
is subject to the laws of, any jurisdiction the laws of which would make
unlawful, void or voidable the sale, transfer, pledge and/or assignment of such
Contract under this Agreement or the Purchase and Sale Agreement, and Originator
has not entered into any agreement with any Obligor that prohibits, restricts or
conditions the sale, transfer, pledge and/or assignment of such Contract.
 
32.                                      [Intentionally Omitted].
 
33.                                      No such Contract has been sold,
transferred, assigned or pledged by Originator to any Person other than the
Borrower.  Borrower has not taken any action to convey any right to any Person
that would result in such Person having a right to payments due under any such
Contract or payments received under the related Insurance Policy or otherwise to
impair the rights of the Borrower or the Lender in such Contract, the related
Insurance Policy or any proceeds thereof.  There is an Insurance Policy in full
force and effect with respect to the Equipment related to such Contract if such
Equipment had an original cost over $100,000.
 
34.                                      No such Contract is assumable by
another Person in a manner which would release the Obligor thereof from such
Obligor’s obligations to Originator or the Borrower.
 
35.                                      There has been no default, breach,
violation or event permitting acceleration under the terms of any such Contract,
and no condition exists or event has occurred and is continuing that with
notice, the lapse of time or both would constitute a default, breach, violation
or event permitting acceleration under the terms of any such Contract, and there
has been no waiver of any of the foregoing.
 
36.                                      No selection procedures adverse to the
Borrower or the Lender have been utilized in selecting any such Contract from
all other similar Contracts originated or purchased by Originator.
 
37.                                      The Obligor Collateral related to any
such Contract is not subject to any tax or mechanic’s lien or any other Adverse
Claim.
 
38.                                      [Intentionally omitted.]
 
39.                                      The Borrower has delivered to the
Custodian the sole original counterpart of each such Contract (or a true and
correct copy thereof) and such document constitutes the entire agreement between
the parties thereto in respect of the related Obligor Collateral.
 
40.                                      Each such Contract is in full force and
effect in accordance with its terms and neither the Borrower nor the Obligor has
or will have suspended or reduced any payments or obligations due or to become
due thereunder by reason of a default by any other party to such Contract; there
are no proceedings pending or threatened asserting insolvency of such Obligor;
there are no proceedings pending or threatened wherein such Obligor, any other
obligated party or any governmental agency has alleged that such Contract is
illegal or unenforceable.
 
Sch. III-A-5

--------------------------------------------------------------------------------


41.                                      The origination and collection
practices used by the Servicer with respect to each such Contract have been in
all respects customary in the equipment financing and servicing business.
 
42.                                      The Obligor Collateral related to each
such Contract was properly delivered to the Obligor in good repair and is in
proper working order. Each Obligor has accepted the related Equipment.  The
related Obligor is the end user of the Equipment that is the subject of any such
Contract and no Obligor has sublet the Equipment to any other party.
 
43.                                      The Obligor with respect to any such
Contract is not a merchant with respect to the Equipment related to such
Contract.
 
44.                                      Except with respect to a breach of an
Obligor’s right of quiet enjoyment of the related Equipment, neither the
operation of any of the terms of any such Contract nor the exercise by the
Borrower, the Servicer or the Obligor of any right under any such Contract will
render such Contract unenforceable in whole or in part nor subject to any right
of rescission, setoff, claim, counterclaim or defense, and no such right of
rescission, set-off, claim, counterclaim or defense, including a defense arising
out of a breach of the Obligor’s right of quiet enjoyment of the Equipment, has
been asserted with respect thereto.
 
45.                                      The Borrower and the Servicer have duly
fulfilled all obligations on their part to be fulfilled under or in connection
with the origination, acquisition and assignment of such Contract, including,
without limitation, giving any notices and obtaining any consents necessary to
effect the acquisition of such Contract by the Borrower, and have done nothing
to impair the rights of the Borrower or the Lender in the Contract or payments
with respect thereto.
 
46.                                      Originator and the Servicer have duly
fulfilled all obligations on their part to be fulfilled under or in connection
with the origination, acquisition and assignment of such Contract, and have done
nothing to impair the rights of the Borrower in such Contract or payments with
respect thereto.  Originator, the Servicer and Borrower have duly fulfilled all
continuing obligations on their part to be fulfilled under or in connection with
such Contract.
 
47.                                      [Intentionally Omitted].
 
48.                                      The sale from the Originator to the
Borrower of each such Contract and the Other Conveyed Property and Related
Security related thereto does not violate the terms or provisions of any
agreement to which the Borrower is a party or by which it is bound.
 
49.                                      The transfer, assignment and conveyance
of the Contract and the related Related Security and Other Conveyed Property
from the Originator to the Borrower pursuant to the Purchase and Sale Agreement
is not subject to nor will result in any tax, fee or governmental charge payable
by the Borrower or any other Person to any federal, state or local government.
 
Sch. III-A-6

--------------------------------------------------------------------------------


50.                                      No such Contract may be (i) an
executory contract or (ii) in any event, deemed to be an executory contract or
unexpired lease subject to rejection by an Obligor under Section 365 of the
Bankruptcy Code in the event that a Bankruptcy Event has occurred with respect
to such Obligor.
 
51.                                      Each such Contract contains
enforceability provisions (i) permitting the acceleration of the payments
thereunder if the Obligor is in default under such Contract and (ii) sufficient
to enable the Borrower to repossess or foreclose upon the Obligor Collateral
related thereto.
 
52.                                      Each such Contract generally contains
provisions requiring the payment of both interest and principal (or, in the case
of a Lease Contract, lease payments) in each calendar month or quarter during
the term of such Contract.
 
53.                                      The promissory note, if any, related to
each such Contract (i) was payable to the Originator immediately prior to its
transfer to the Borrower under the Purchase and Sale Agreement, and (ii) was
payable to the Borrower immediately prior to its Pledge hereunder and has not
been endorsed by Originator to any Person other than the Borrower.
 
54.                                      The final Scheduled Payment required by
each such Contract is less than or equal to the Discounted Balance of such
Contract at the time of origination.
 
55.                                      The Obligor Collateral related to such
Contract is not one or more Vehicles regularly engaged in the long-haul
transportation of goods.
 
56.                                      The Obligor with respect to any such
Contract which is a lease of, or is secured by, Equipment related to the
practice of dentistry, medicine or veterinary medicine is a dentist, doctor or
veterinarian.
 
57.                                      The vendor of the Equipment relating to
such Receivable has received payment in full from the Obligor prior to the
Pledge of such Receivable hereunder and has no remaining obligations with
respect to such Equipment except for any applicable warranty.
 
Sch. III-A-7

--------------------------------------------------------------------------------


SCHEDULE III-B
 
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO
 
ELIGIBLE POOL B RECEIVABLES
 
The following representations and warranties are made by the Borrower with
respect to the Pool B Contracts related to Pledged Pool B Receivables which are
designated as being Eligible Pool B Receivables on a Borrowing Base Certificate
or a Monthly Remittance Report, or are otherwise represented to the Lender as
being Eligible Pool B Receivables, or are included as Eligible Pool B
Receivables in any calculation set forth herein.
 
1.                                      Each such Contract represents the
genuine, legal, valid, binding and full recourse payment obligation of the
Obligor thereunder, enforceable by the Borrower in accordance with its terms and
the Obligor, with respect to such Contract (and any guarantor of the Obligor’s
obligations thereunder), had full legal capacity to execute and deliver such
Contract and any other documents related thereto.
 
2.                                      [Intentionally omitted.]
 
3.                                      The Obligor under such Contract has been
continuously originating lease or loan agreements related to equipment with an
original cost of less than $100,000 for at least three (3) complete calendar
years unless such Obligor is Pentech Financial Services, Inc.
 
4.                                      Each such Contract, at the time of
origination and at all times thereafter, conformed to all requirements of the
Credit and Collection Policy applicable to such Contract and, in any case, no
such Contract would be required to be written off pursuant to the Credit and
Collection Policy.
 
5.                                      Each such Contract (i) was originated by
Originator in the ordinary course of Originator’s business and Originator had
all necessary licenses and permits to originate Contracts in the State where the
related Obligor and the related Obligor Collateral were located, (ii) was sold
by Originator to the Borrower under the Purchase and Sale Agreement and the
Borrower has all necessary licenses and permits to own Receivables and enter
into Contracts in the state where the related Obligor and the related Obligor
Collateral are located, (iii) contains customary and enforceable provisions,
such as to render the rights and remedies of the Borrower (and any assignee
thereof) adequate for realization against the collateral security related
thereto and (iv) provides for level Scheduled Payments during the term of such
Contract or such Contract is a Non-Level Payment Contract.
 
6.                                      Each such Contract was originated by
Originator without any fraud or material misrepresentation on the part of the
related Obligor or Originator.  Each such Contract was sold by Originator to the
Borrower without any fraud or material misrepresentation on the part of
Originator.
 
7.                                      No such Contract is the subject of any
litigation, nor is it subject to any right of rescission, setoff, counterclaim
or defense on the part of the Obligor thereunder.
 
Sch. III-B-1

--------------------------------------------------------------------------------


8.                                      Each such Contract has had no provision
thereof waived, amended, altered or modified in any respect since its
origination except in conformity with the Credit and Collection Policy.
 
9.                                      The Obligor with respect to each such
Contract has a billing address in the United States and, except as otherwise
permitted in writing by the Lender from time to time, all Obligor Collateral
with respect thereto is located in the United States.
 
10.                                      Each such Contract (i) is calculated at
a fixed yield, (ii) is fully amortizing in periodic installments over its
remaining term (which amortization may include a Balloon Payment or Put Payment
not in excess of 10% of the aggregate original cost of the related Underlying
Equipment), (iii) has a remaining term of 120 months or less and does not permit
renewal or extension, (iv) provides for acceleration of the Scheduled Payments
thereunder if the related Obligor is in default under or has otherwise violated
or breached any material provision of such Contract, (v) prohibits the related
Obligor from applying any part of the Cash Reserve (if any) paid under such
Contract to the Scheduled Payments due under such Contract (and neither the
Originator, the Servicer, the Borrower or any other Person has applied any part
of the Cash Reserve paid under such Contract to any of the Scheduled Payments
due under such Contract) and (vi) has not been assigned by the related Obligor
nor has there been any sub-lease of the Obligor Collateral.
 
11.                                      The obligations of the Obligor under
each such Contract are secured by Underlying Originator Loan Collateral which
includes Eligible Pool B Underlying Lease Contracts and Eligible Pool B
Underlying Loan Contracts with aggregate Discounted Balances equal to or greater
than the Discounted Balance of such Contract.
 
12.                                      Each such Contract (i) is payable by a
single Obligor, that is a corporate Person or, if the collateral is Equipment
used in a business, an individual and (ii) provides for the financing or lease
of Obligor Collateral to be used in the business of the related Obligor.
 
13.                                      Each such Contract was originated in
the United States and is denominated and payable solely in United States
Dollars.
 
14.                                      [Intentionally omitted.]
 
15.                                      Each such Contract is by its terms an
absolute and unconditional obligation of the related Obligor and is
non-cancelable and non-prepayable without the payment in full of principal and
accrued interest and finance charges prior to the expiration of the term of such
Contract; such Contract does not provide for the substitution, exchange or
addition of any other items of Underlying Originator Loan Collateral related to
such Contract if the effect thereof would be to reduce or extend the Scheduled
Payments related thereto; and the rights with respect to such Contract are
assignable by Originator (and its successors and assigns, including the
Borrower) without the consent of or notice to any Person.
 
16.                                      Each such Contract conforms with the
criteria set forth in Exhibit D-4 hereto.
 
Sch. III-B-2

--------------------------------------------------------------------------------


17.                                      The Cash Reserve, if any, related to
such Contract has been deposited into a Cash Reserve Account within ten Business
Days of the Pledge of the related Receivable.
 
18.                                      All material requirements of applicable
federal, state and local laws, and regulations thereunder in respect of each
such Contract, the origination thereof, and the Obligor Collateral related
thereto, have been complied with in all respects.
 
19.                                      The applicable Underlying Obligor
(other than a lessee under an Underlying Lease Contract that is a “true lease”)
has good and marketable title to Underlying Originator Loan Collateral related
to such Contract and such Underlying Originator Loan Collateral is free and
clear of all Adverse Claims.
 
20.                                      Each such Contract constitutes either
an “Instrument” or “Chattel Paper” or a “Payment Intangible” within the meaning
of the UCC.
 
21.                                      Each such Contract contains language by
which the related Obligor grants a security interest to Originator in the
Obligor Collateral which is the subject of each such Contract.
 
22.                                      (A) The Originator shall have taken or
caused to be taken all steps necessary under all applicable law (including the
filing of an Obligor Financing Statement with respect to each such Contract) in
order to cause a valid, subsisting and enforceable perfected, first priority
security interest to exist in Originator’s favor in the Obligor Collateral
securing each such Contract (other than with respect to Underlying Equipment
relating to such Contract which has an original value of less than $25,000 if
such Underlying Equipment is leased under Dollar Purchase Option Contracts or
$50,000 if such Underlying Equipment is leased under FMV Contracts),
(B) Originator shall have assigned the perfected, first priority security
interest in the Obligor Collateral referred to in clause (A) above to the
Borrower pursuant to the Purchase and Sale Agreement and (C) the Borrower shall
have assigned the perfected, first priority security interest in the Obligor
Collateral referred to in clause (A) above to the Collateral Agent pursuant to
Section 2.13 hereof.
 
23.                                      The Borrower has taken all steps
necessary under all applicable law in order to perfect the security interest of
the Collateral Agent in (i) the Borrower’s interest in the Obligor Collateral
related to each such Contract (other than with respect to Underlying Equipment
relating to such Contract which has an original value of less than $25,000 if
such Underlying Equipment is leased under Dollar Purchase Option Contracts or
$50,000 if such Underlying Equipment is leased under FMV Contracts) and
(ii) each such Contract and the Receivable, Related Security and Other Conveyed
Property related thereto (and the proceeds thereof), and there exists in favor
of the Collateral Agent as secured party, a valid, subsisting and enforceable
first priority perfected security interest in (i) the Borrower’s interest in
such Obligor Collateral and (ii) such Contract and the Receivable, Related
Security and Other Conveyed Property related thereto (and the proceeds thereof)
and such security interest is and shall be prior to all other liens upon and
security interests in (i) the Borrower’s interest in such Obligor Collateral and
(ii) such Contract and the Receivable, Related Security and Other Conveyed
 
Sch. III-B-3

--------------------------------------------------------------------------------


Property related thereto (and the proceeds thereof) that now exist or may
hereafter arise or be created (other than Permitted Liens).
 
24.                                      [Intentionally omitted.]
 
25.                                      No such Contract is a Defaulted
Receivable or, at the time of its Pledge hereunder, a Delinquent Receivable.
 
26.                                      Each such Contract is payable by an
Obligor which is not subject to any bankruptcy, insolvency, reorganization or
similar proceeding.
 
27.                                      The information pertaining to each such
Contract set forth in the Schedule of Contracts (as defined in the Purchase and
Sale Agreement), the related Assignment and each Borrowing Base Certificate and
Monthly Remittance Report is true and correct in all respects.
 
28.                                      With respect to each such Contract, by
the Borrowing Date on which such Contract is Pledged hereunder and on each
relevant date thereafter, Originator will have caused its master computer
records relating to such Contract to be clearly and unambiguously marked to show
that such Contract has been Pledged under this Agreement.
 
29.                                      With respect to each such Contract
there exists a Receivable File and such Receivable File contains each item
listed in the definition of Receivable File with respect to such Contract and
such Receivable File is in the possession of the Custodian.
 
30.                                      No such Contract has been repaid,
prepaid, satisfied, subordinated or rescinded, and the Obligor Collateral
securing such Contract has not been released from the lien of the Lender in
whole or in part.
 
31.                                      No such Contract was originated in, or
is subject to the laws of, any jurisdiction the laws of which would make
unlawful, void or voidable the sale, transfer, pledge and/or assignment of such
Contract under this Agreement or the Purchase and Sale Agreement, and the
Originator has not entered into any agreement with any Obligor that prohibits,
restricts or conditions the sale, transfer, pledge and/or assignment of such
Contract.
 
32.                                      [Intentionally Omitted].
 
33.                                      No such Contract has been sold,
transferred, assigned or pledged by the Originator to any Person other than the
Borrower.  Borrower has not taken any action to convey any right to any Person
that would result in such Person having a right to payments due under any such
Contract or payments received under the related Insurance Policy or otherwise to
impair the rights of the Borrower or the Lender in such Contract, the related
Insurance Policy or any proceeds thereof.
 
34.                                      No such Contract is assumable by
another Person in a manner which would release the Obligor thereof from such
Obligor’s obligations to Originator or the Borrower.
 
Sch. III-B-4

--------------------------------------------------------------------------------


35.                                      There has been no default, breach,
violation or event permitting acceleration under the terms of any such Contract,
and no condition exists or event has occurred and is continuing that with
notice, the lapse of time or both would constitute a default, breach, violation
or event permitting acceleration under the terms of any such Contract, and there
has been no waiver of any of the foregoing.
 
36.                                      No selection procedures adverse to the
Borrower or the Lender have been utilized in selecting any such Contract from
all other similar Contracts originated or purchased by Originator.
 
37.                                      The Obligor Collateral related to any
such Contract is not subject to any  Adverse Claim.
 
38.                                      [Intentionally omitted.]
 
39.                                      The Borrower has delivered to the
Custodian the sole original counterpart (or a true and correct copy) of each
such Contract and such document constitutes the entire agreement between the
parties thereto in respect of the related Obligor Collateral.
 
40.                                      Each such Contract is in full force and
effect in accordance with its terms and neither the Borrower nor the Obligor has
or will have suspended or reduced any payments or obligations due or to become
due thereunder by reason of a default by any other party to such Contract; there
are no proceedings pending or threatened asserting insolvency of such Obligor;
there are no proceedings pending or threatened wherein such Obligor, any other
obligated party or any governmental agency has alleged that such Contract is
illegal or unenforceable.
 
41.                                      The origination and collection
practices used by the Servicer with respect to each such Contract have been in
all respects customary in the equipment financing and servicing business.
 
42.                                      [Intentionally omitted.]
 
43.                                      [Intentionally omitted.]
 
44.                                      Neither the operation of any of the
terms of any such Contract nor the exercise by the Borrower, the Servicer or the
Obligor of any right under any such Contract will render such Contract
unenforceable in whole or in part nor subject to any right of rescission,
setoff, claim, counterclaim or defense, and no such right of rescission,
set-off, claim, counterclaim or defense has been asserted with respect thereto.
 
45.                                      The Borrower and the Servicer have duly
fulfilled all obligations on their part to be fulfilled under or in connection
with the origination, acquisition and assignment of the Contract, including,
without limitation, giving any notices and obtaining any consents necessary to
effect the acquisition of the Contract by the Borrower, and have done nothing to
impair the rights of the Borrower or the Lender in the Contract or payments with
respect thereto.
 
Sch. III-B-5

--------------------------------------------------------------------------------


46.                                      The Originator and the Servicer have
duly fulfilled all obligations on their part to be fulfilled under or in
connection with the origination, acquisition and assignment of the Contract,
including, without limitation, giving any notices and obtaining any consents
necessary to effect the acquisition of the Contract by the Borrower pursuant to
the Purchase and Sale Agreement, and have done nothing to impair the rights of
the Borrower in the Contract or payments with respect thereto.  Originator, the
Servicer and Borrower have duly fulfilled all continuing obligations on their
part to be fulfilled under or in connection with such Contract.
 
47.                                      The sale from the Originator to the
Borrower of each such Contract and the Other Conveyed Property and Related
Security related thereto does not violate the terms or provisions of any
agreement to which the Borrower is a party or by which it is bound.
 
48.                                      The transfer, assignment and conveyance
of the Contract and the related Related Security and Other Conveyed Property
from Originator to the Borrower pursuant to the Purchase and Sale Agreement is
not subject to nor will result in any tax, fee or governmental charge payable by
the Borrower or any other Person to any federal, state or local government.
 
49.                                      No such Contract may be (i) an
executory contract or (ii) in any event, deemed to be an executory contract or
unexpired lease subject to rejection by an Obligor under Section 365 of the
Bankruptcy Code in the event that a Bankruptcy Event has occurred with respect
to such Obligor.
 
50.                                      Each such Contract contains
enforceability provisions (i) permitting the acceleration of the payments
thereunder if the Obligor is in default under such Contract and (ii) sufficient
to enable the Borrower to repossess or foreclose upon the Obligor Collateral
related thereto.
 
51.                                      [Intentionally omitted.]
 
52.                                      The promissory note, if any, related to
each such Contract (i) was payable to the Originator immediately prior to its
transfer to the Borrower under the Purchase and Sale Agreement, and (ii) was
payable to the Borrower immediately prior to its Pledge hereunder and has not
been endorsed by Originator to any Person other than the Borrower.
 
53.                                      The final Scheduled Payment required by
each such Contract is less than or equal to the Discounted Balance of such
Contract at the time of origination.
 
54.                                      [Intentionally omitted.]
 
55.                                      [Intentionally omitted.]
 
56.                                      Such Contract contains “Seller Events
of Default” or similar events of default which (i) would occur if a Pool B
Termination Event with respect to the related Underlying Originator occurred,
(ii) would entitle the Borrower, as assignee of the Originator’s
 
Sch. III-B-6

--------------------------------------------------------------------------------


rights under the Contract, to deliver, or cause the delivery of, a redirection
notice which would require all Underlying Obligors to make all payments under
Underlying Contracts sold or pledged to the Originator under such Contract to
Lockbox Account or an account designated by the Borrower or the Servicer and
(iii) would entitle the Borrower, as assignee of the Originator’s rights under
the Contract, to receive 100% of all payments under the Underlying Contracts
sold or pledged to the Originator under such Contract.
 
57.                                      Each such Contract shall require all
amounts payable thereunder to be paid before the return to the applicable
Obligor of, and without setoff with respect to, the amount of any loan principal
or purchase price which would otherwise have been advanced by the Originator to
the applicable Obligor pursuant to the terms of such Contract, but which was
held back by the Originator as a liquidity reserve or similar reserve.
 
58.                                      The Obligor with respect to such
Contract is not Northern Leasing Systems, Inc. or any Affiliate thereof.
 


Sch. III-B-7

--------------------------------------------------------------------------------


 
SCHEDULE III-C
 
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO
 
ELIGIBLE POOL B UNDERLYING CONTRACTS
 
The following representations and warranties are made by the Borrower with
respect to the Underlying Contracts related to Pledged Pool B Receivables, which
are designated as being Eligible Pool B Receivables on a Borrowing Base
Certificate or a Monthly Remittance Report, or are otherwise represented to the
Lender as being Eligible Pool B Receivables, or are included as Eligible Pool B
Receivables in any calculation set forth herein.
 
1.                                      Each such Underlying Contract represents
the genuine, legal, valid, binding and full recourse payment obligation of the
Underlying Obligor thereunder, enforceable by the Underlying Originator in
accordance with its terms and the Underlying Obligor, with respect to such
Underlying Contract (and any guarantor of the Underlying Obligor’s obligations
thereunder), had full legal capacity to execute and deliver such Underlying
Contract and any other documents related thereto.
 
2.                                      [Intentionally omitted.]
 
3.                                      [Intentionally omitted.]
 
4.                                      Each such Underlying Contract at the
time of origination and at all times thereafter, conformed to all requirements
of the credit and collection policy of the applicable Underlying Originator
applicable to such Underlying Contract and, in any case, no such Underlying
Contract would be required to be written off pursuant to such credit and
collection policy.
 
5.                                      Each such Underlying Contract (i) was
originated by an Eligible Underlying Originator in the ordinary course of its
business and such Underlying Originator had all necessary licenses and permits
to originate Underlying Contracts in the State where the related Underlying
Obligor and the related Underlying Collateral were located, (ii) was pledged by
such Underlying Originator to the Originator under the applicable Pool B
Contract and (iii) contains customary and enforceable provisions, such as to
render the rights and remedies of such Underlying Originator (and any assignee
thereof, including, without limitation, the Borrower) adequate for realization
against the collateral security related thereto.
 
6.                                      Each such Underlying Contract was
originated by the applicable Underlying Originator without any fraud or material
misrepresentation on the part of the related Underlying Obligor or Underlying
Originator.  Each such Underlying Contract was pledged by such Underlying
Originator to Originator without any fraud or material misrepresentation on the
part of such Underlying Originator or Originator, as applicable.
 
7.                                      No such Underlying Contract is the
subject of any litigation, nor is it subject to any right of rescission, setoff,
counterclaim or defense on the part of the Underlying Obligor thereunder.
 
Sch. III-C-1

--------------------------------------------------------------------------------


8.                                      Each such Underlying Contract has had no
provision thereof waived, amended, altered or modified in any respect since its
origination except in conformity with the credit and collection policy of the
applicable Underlying Originator.
 
9.                                      The Underlying Obligor, with respect to
each such Underlying Contract, has a billing address in the United States and,
except as otherwise permitted in writing by the Lender from time to time, the
Underlying Equipment which is the subject of each such Underlying Contract and
all other Obligor Collateral with respect thereto is located in the United
States.
 
10.                                      Each such Underlying Contract (i) is
calculated at a fixed yield, (ii) is fully amortizing in periodic installments
over its remaining term (which may include a Balloon Payment or Put Payment not
in excess of  10% of the original cost of the related Underlying Equipment),
(iii) has an remaining term of 120 months or less and does not permit renewal or
extension, (iv) provides for acceleration of the Underlying Scheduled Payments
thereunder if the related Underlying Obligor is in default under or has
otherwise violated or breached any material provision of such Underlying
Contract, (v) prohibits the related Underlying Obligor from applying any part of
the Underlying Security Deposit (if any) paid under such Underlying Contract to
the Underlying Scheduled Payments due under such Underlying Contract (and
neither the Underlying Originator, the Originator, the Servicer, the Borrower or
any other Person has applied any part of the Underlying Security Deposit paid
under such Underlying Contract to any of the Underlying Scheduled Payments due
under such Underlying Contract) and (vi) has not been assigned by the related
Underlying Obligor nor has there been any sub-lease of the Underlying Obligor
Collateral.
 
11.                                      Such Underlying Contract has a
Discounted Balance of not greater than $800,000.
 
12.                                      Each such Underlying Contract (i) is
payable by a single Underlying Obligor, that is a corporate Person or, if the
collateral is Equipment used in a business, an individual and (ii) provides for
the financing or lease of Underlying Collateral to be used in the business of
the related Underlying Obligor.
 
13.                                      Each such Underlying Contract was
originated in the United States and is denominated and payable solely in United
States Dollars.
 
14.                                      Each such Underlying Contract (i) if an
Underlying Lease Contract, contains “hell or high water” provisions,
(ii) requires the related Underlying Obligor to assume all risk of loss or
malfunction of the related Underlying Collateral; (iii) requires the related
Underlying Obligor to pay all maintenance, repair, insurance and taxes, together
with all other ancillary costs and expenses, with respect to the related
Underlying Collateral; and (iv) requires the related Underlying Obligor to pay,
in full, when due, all Underlying Scheduled Payments notwithstanding any
casualty, loss or other damage to the related Underlying Collateral.
 
15.                                      Each such Underlying Contract is by its
terms an absolute and unconditional obligation of the related Underlying Obligor
and is non-cancelable (in the case of
 
Sch. III-C-2

--------------------------------------------------------------------------------


an Underlying Lease Contract) and non-cancelable and non-prepayable without the
payment in full of principal and accrued interest and finance charges prior to
the expiration of the term of such Underlying Contract; such Underlying Contract
does not provide for the substitution, exchange or addition of any other items
of Underlying Collateral related to such Underlying Contract if the effect
thereof would be to reduce or extend the Underlying Scheduled Payments related
thereto; and the rights with respect to such Underlying Contract are assignable
by the applicable Underlying Originator (and its successors and assigns,
including Originator and the Borrower) without the consent of or notice to any
Person.
 
16.                                      [Intentionally omitted.]
 
17.                                      [Intentionally omitted.]
 
18.                                      All material requirements of applicable
federal, state and local laws, and regulations thereunder in respect of each
such Underlying Contract, the origination thereof, and the Underlying Collateral
related thereto, have been complied with in all respects.
 
19.                                      The applicable Underlying Obligor
(other than a lessee under an Underlying Lease Contract that is a “true lease”)
has good and marketable title to the Underlying Equipment which is the subject
of each such Underlying Contract and such Underlying Equipment is free and clear
of all Adverse Claims.
 
20.                                      Each such Underlying Contract
constitutes either an “Instrument” or “Chattel Paper” or a “Payment Intangible”
within the meaning of the UCC.
 
21.                                      Each such Underlying Contract contains
language by which the related Underlying Obligor grants a security interest to
the related Underlying Originator in the Underlying Collateral which is the
subject of each such Underlying Contract.
 
22.                                      (A) The applicable Underlying
Originator shall have taken or caused to be taken all steps necessary under all
applicable law (including the filing of a sufficient UCC-1 Financing Statement
with respect to each such Underlying Contract) in order to cause a valid,
subsisting and enforceable perfected, first security interest to exist in such
Underlying Contract’s favor in the Underlying Collateral securing each such
Underlying Contract (other than with respect to Equipment which has a value of
less than $25,000 and is leased under Dollar Purchase Option Contracts or
$50,000 and is leased under FMV Contracts) and (B) such Underlying Originator
shall have assigned the perfected, first priority security interest in the
Underlying Collateral referred to in clause (A) above to Originator pursuant to
the applicable Pool B Contract.  Such security interest is and shall be prior to
all other liens upon and security interests in (i) the Underlying Originator’s
in such Underlying Collateral and (ii) such Underlying Contract (and the
proceeds thereof) that now exist or may hereafter arise or be created.
 
23.                                      [Intentionally omitted.]
 
24.                                      If the Underlying Collateral related to
such Underlying Contract includes a Vehicle, such Underlying Contract shall be
an Underlying Loan Contract or a Dollar Purchase Option Contract, and the
Borrower or the Servicer shall have delivered to the
 
Sch. III-C-3

--------------------------------------------------------------------------------


applicable Registrar of Titles an application for a Certificate of Title for
such Vehicle satisfying the Titling Requirements.
 
25.                                      No such Underlying Contract meets any
of the following criteria:
 
 
(i)
any part of any Underlying Scheduled Payment (or other amount payable under the
terms of the related Underlying Contract) remains unpaid for more than 120 days
after the due date therefor set forth in such Underlying Contract;

 
 
(ii)
the first or second Underlying Scheduled Payment is not paid in full when due
under the related Underlying Contract;

 
 
(iii)
any payment or other material terms of the related Underlying Contract have been
modified due to credit related reasons after such Underlying Contract was
acquired by the Originator pursuant to the applicable Pool B Contract;

 
 
(iv)
a Bankruptcy Event has occurred with respect to the related Underlying Obligor
or such Underlying Contract has been or should otherwise be deemed uncollectible
by the Underlying Originator in accordance with its credit and collection
policy;

 
 
(v)
with respect to such Underlying Contract the Underlying Originator has
repossessed the related Underlying Equipment;

 
 
(vi)
any Underlying Scheduled Payment (or other amount payable under the terms of
such Underlying Contract) remains unpaid for more than 30 days but not more than
120 days after the due date therefor set forth in such Underlying Contract.

 
26.                                      Each such Underlying Contract is
payable by an Underlying Obligor which is not subject to any bankruptcy,
insolvency, reorganization or similar proceeding.
 
27.                                      The information pertaining to each such
Underlying Contract set forth in the Schedule of Contracts (as defined in the
Purchase and Sale Agreement), the related Assignment and each Borrowing Base
Certificate and Monthly Remittance Report is true and correct in all respects.
 
28.                                      With respect to each such Underlying
Contract, by the Borrowing Date on which the related Pool B Contract is Pledged
hereunder and on each relevant date thereafter, the related Underlying
Originator will have caused its master computer records relating to such
Underlying Contract to be clearly and unambiguously marked to show that such
Underlying Contract has been pledged to Originator.
 
29.                                      [Intentionally omitted.]
 
30.                                      No such Underlying Contract has been
repaid, prepaid, satisfied, subordinated or rescinded, and the Underlying
Collateral securing such Underlying Contract has not been released from the lien
of the related Underlying Originator, in whole or in part.
 
31.                                      No such Underlying Contract was
originated in, or is subject to the laws of, any jurisdiction the laws of which
would make unlawful, void or voidable the sale,
 
Sch. III-C-4

--------------------------------------------------------------------------------


transfer, pledge and/or assignment of such Underlying Contract under this
Agreement, the Purchase and Sale Agreement or the related Pool B Contract, and
the related Underlying Originator has not entered into any agreement with any
Underlying Obligor that prohibits, restricts or conditions the sale, transfer,
pledge and/or assignment of such Underlying Contract.
 
32.                                      No such Underlying Contract has been
sold, transferred, assigned or pledged by the related Underlying Originator to
any Person other than Originator. Such Underlying Originator has not taken any
action to convey any right to any Person that would result in such Person having
a right to payments due under any such Underlying Contract or payments received
under any related Underlying Insurance Policy or otherwise to impair the rights
of Originator in such Underlying Contract, any Underlying Insurance Policy or
any proceeds thereof.  There is an Underlying Insurance Policy in full force and
effect with respect to the Equipment related to such Underlying Contract if such
Equipment had an original cost over $100,000.
 
33.                                      [Intentionally omitted.]
 
34.                                      No such Underlying Contract is
assumable by another Person in a manner which would release the Underlying
Obligor thereof from such Underlying Obligor’s obligations to the Underlying
Originator.
 
35.                                      There has been no default, breach,
violation or event permitting acceleration under the terms of any such
Underlying Contract, and no condition exists or event has occurred and is
continuing that with notice, the lapse of time or both would constitute a
default, breach, violation or event permitting acceleration under the terms of
any such Underlying Contract, and there has been no waiver of any of the
foregoing.
 
36.                                      No selection procedures adverse to
Originator have been utilized in selecting any such Underlying Contract from all
other similar Underlying Contracts originated or purchased by the related
Underlying Originator.
 
37.                                      The Underlying Collateral related to
any such Underlying Contract is not subject to any Adverse Claim.
 
38.                                      [Intentionally omitted.]
 
39.                                      The related Underlying Originator has
delivered to the Originator the sole original counterpart (or a true and correct
copy) of each such Underlying Contract and such document constitutes the entire
agreement of the parties thereto in respect of the related Underlying
Collateral.
 
40.                                      Each such Underlying Contract is in
full force and effect in accordance with its terms and neither the related
Underlying Originator nor the Underlying Obligor has or will have suspended or
reduced any payments or obligations due or to become due thereunder by reason of
a default by any other party to such Underlying Contract; there are no
proceedings pending or threatened asserting insolvency of such Underlying
Obligor; there are no proceedings pending or threatened wherein such Underlying
Obligor, any other obligated party or any governmental agency has alleged that
such Underlying Contract is illegal or unenforceable.
 
Sch. III-C-5

--------------------------------------------------------------------------------


41.                                      The origination and collection
practices used by the related Underlying Originator with respect to each such
Underlying Contract have been in all respects customary in the equipment
financing and servicing business.
 
42.                                      The Underlying Collateral related to
each such Underlying Contract was properly delivered to the Underlying Obligor
in good repair and is in proper working order. Each Underlying Obligor has
accepted the related Underlying Equipment.  The related Underlying Obligor is
the end user of the Underlying Equipment that is the subject of any such
Underlying Contract and no Underlying Obligor has sublet the Underlying
Equipment to any other party.
 
43.                                      The Underlying Obligor with respect to
any such Underlying Contract is not a merchant with respect to the Underlying
Equipment related to such Underlying Contract and is not a partner, member or
Affiliate of the Underlying Originator.
 
44.                                      Except with respect to a breach of an
Underlying Obligor’s right of quiet enjoyment of the related Underlying
Equipment, neither the operation of any of the terms of any such Underlying
Contract nor the exercise by the Underlying Originator, the Borrower, the
Servicer or the Obligor of any right under any such Underlying Contract will
render such Underlying Contract unenforceable in whole or in part nor subject to
any right of rescission, setoff, claim, counterclaim or defense, and no such
right of rescission, set-off, claim, counterclaim or defense, including a
defense arising out of a breach of the Underlying Obligor’s right of quiet
enjoyment of the Underlying Equipment, has been asserted with respect thereto.
 
45.                                      The Underlying Originator has duly
fulfilled all obligations on its part to be fulfilled under or in connection
with the origination, acquisition and assignment of the Underlying Contract,
including, without limitation, giving any notices and obtaining any consents
necessary to effect, as applicable, the acquisition of the Underlying Contract
by, or the pledge of the Underlying Contract to, the Originator, and has done
nothing to impair the rights of Originator in the Underlying Contract or
payments with respect thereto.  The Underlying Originator, Originator, the
Servicer and Borrower, as applicable, have duly fulfilled all continuing
obligations on their part to be fulfilled under or in connection with such
Underlying Contract.
 
46.                                      [Intentionally omitted.]
 
47.                                      The sale from the related Underlying
Originator to Originator of each such Underlying Contract does not violate the
terms or provisions of any agreement to which either of them is a party or by
which it is bound.
 
48.                                      [Intentionally omitted.]
 
49.                                      The pledge of the Underlying Contract
from the related Underlying Originator to Originator pursuant to the related
Pool B Contract is not subject to or will result in any tax, fee or governmental
charge payable by Originator or any other Person to any federal, state or local
government.
 
Sch. III-C-6

--------------------------------------------------------------------------------


50.                                      No such Underlying Contract may be
(i) an executory contract  or (ii) in any event, deemed to be an executory
contract or unexpired lease subject to rejection by an Underlying Obligor under
Section 365 of the Bankruptcy Code in the event that a Bankruptcy Event has
occurred with respect to such Underlying Obligor.
 
51.                                      Each such Underlying Contract contains
enforceability provisions (i) permitting the acceleration of the payments
thereunder if the Underlying Obligor is in default under such Underlying
Contract and (ii) sufficient to enable the related Underlying Originator (or any
assignee thereof) to repossess or foreclose upon the Underlying Collateral
related thereto.
 
52.                                      Each such Underlying Contract generally
contains provisions requiring the payment of both interest and principal (or, in
the case of an Underlying Lease Contract, lease payments) in each calendar month
or quarter during the term of such Underlying Contract.
 
53.                                      The promissory note, if any, related to
each such Underlying Contract (i) was payable to the related Underlying
Originator immediately prior to its transfer to Originator pursuant to the
related Pool B Contract and has not been endorsed by the related Underlying
Originator to any Person other than Originator.
 
54.                                      The final Underlying Scheduled Payment
required by each such Underlying Contract is less than or equal to the
Discounted Balance of such Underlying Contract at the time of origination.
 
55.                                      The Underlying Collateral related to
such Underlying Contract is not one or more Vehicles regularly engaged in the
long-haul transportation of goods.
 
56.                                      The related Underlying Originator is
not a guarantor under any Underlying Contract.
 
57.                                      The vendor of the Underlying Equipment
relating to such Underlying Contract has received payment in full from the
Underlying Obligor prior to the pledge of such Underlying Contract under the
related Pool B Contract and has no remaining obligations with respect to such
Underlying Equipment except for any applicable warranty.
 
58.                                      Such Underlying Contract was not
originated by Northern Leasing Systems, Inc. or any Affiliate thereof.
 
Sch. III-C-7

--------------------------------------------------------------------------------


SCHEDULE IV
 
CREDIT AND COLLECTION POLICY
 
Attached.
 
Sch. IV-1

--------------------------------------------------------------------------------


SCHEDULE V
 
EQUIPMENT CATEGORIES
 
Sch. V-1

--------------------------------------------------------------------------------


SCHEDULE VI
 
ADDRESSES FOR NOTICE
 
Resource Capital Funding II, LLC
c/o Leaf Funding Inc.
c/o LEAF Commercial Finance Fund, LLC
One Commerce Square
18182005 Market Street, 915th Floor
Philadelphia, PA 19103
Attention:  Matthew Goldenberg
Facsimile No.:  (215) 640-6370
Confirmation No.:  (215) 231-7070
 
LEAF Financial Corporation
One Commerce Square
18182005 Market Street, 915th Floor,
Philadelphia, PA 19103
Attention:  Miles Herman
Facsimile No.:  (215) 640-6363
Confirmation No.:  (215) 717-3358


Morgan Stanley Capital Services Inc.
Transaction Management Group
1585 Broadway
New York, NY 10236-8293
Attention:  Chief Legal Officer
Facsimile No.: 001-212-507-4022


Morgan Stanley Credit
750 Seventh Avenue
New York, NY 10019
Facsimile No.: (212) 507-5890
E-mail: spvmonthlyreport@morganstanley.com


Morgan Stanley Bank
1221 Avenue of the Americas
New York, NY 10020
Attention:  Peter Woroniecki
Facsimile No.:  (212) 762-6943
Confirmation No.:  (212) 762-6942


Sch. VI-1

--------------------------------------------------------------------------------




U.S. Bank National Association
EP-MN-WS3D
60 Livingston Ave.
St. Paul, MN 55107
Attention:  Diane Reynolds
Facsimile No.:  (651) 495-8090
Confirmation No.:  (651) 495-3923


Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio Services)
U.S. Bank Portfolio Services
1310 Madrid Street
Marshall, MN 56258
Attention:  Joe Andries
Facsimile No.:  (866) 806-0775
Confirmation No.:  (507) 532-7129


 
Sch. VI-2

--------------------------------------------------------------------------------


EXHIBIT A
 
FORM OF BORROWING BASE CERTIFICATE
 
BORROWING BASE CERTIFICATE
 
                                                                                                           __________,
200__
 
To:     Morgan Stanley Bank
           1221 Avenue of the Americas
           New York, NY 10020
           Attn: Peter Woroniecki
 
Ladies and Gentlemen:
 
Reference is made to the Receivables Loan and Security Agreement dated as of
October 31, 2006 (the “Loan Agreement”), among Resource Capital Funding II, LLC,
(the “Borrower”), Leaf Financial Corporation, as the Servicer, Morgan Stanley
Bank, as Lender, U.S. Bank National Association, as the Custodian and the
Lender’s Bank and Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio
Services) as the Backup Servicer.  Capitalized terms used herein but not defined
herein shall have the meanings assigned to such terms in the Loan Agreement.
 
In accordance with Section 6.10(c) of the Loan Agreement, the Borrower hereby
certifies that, after giving effect to the Borrowing requested to occur on
__________, 200__:
 
(1)           the aggregate Facility Amount under the Loan Agreement does not
exceed the lesser of (A) the Borrowing Limit and (B) the Borrowing Base;
(2)           if such Borrowing is to be secured by Pool A Receivables, the
aggregate Facility Amount under the Loan Agreement, calculated solely with
respect to Loans secured by Pool A Receivables, does not exceed the Pool A
Borrowing Base;
(3)           if such Borrowing is to be secured by Pool B Receivables, the
aggregate Facility Amount under the Loan Agreement, calculated solely with
respect to Loans secured by Pool B Receivables, does not exceed the Pool B
Borrowing Base;
(4)           no Program Termination Event exists;
(5)           if such Borrowing is to be secured by Pool A Receivables, no Pool
A Termination Event exists;
(6)           if such Borrowing is to be secured by Pool B Receivables, no Pool
B Termination Event exists; and
 
The Borrower hereby further certifies that attached hereto as Schedule A are
true and correct calculations evidencing the accuracy of the statements set
forth in paragraphs (1) and, as applicable, (2) or (3) above.
 
Very truly yours,
 
RESOURCE CAPITAL FUNDING II, LLC
 
By:                 /s/ Miles
Herman                                              
                                                                                Name:            Miles
Herman
                                                                                Title:              Vice
President


 
Exh. A-1

--------------------------------------------------------------------------------


EXHIBIT B
 
FORM OF REQUIRED DATA FIELDS
 
 
(a)           Obligor lease number;
 
(b)           Obligor name;
 
(c)           Underlying Obligor name;
 
(d)           Obligor Credit risk rating (if available);
 
(e)           Collateral location (city and state);
 
(f)           Contract type (pool A or B);
 
(g)           Equipment category/type;
 
(h)           Non Level Payment Contract flag;
 
(i)           Balloon flag and put payment flag;
 
(j)           Stand Alone Working Capital Loan Flag;
 
(k)           New/used flag (if available);
 
(l)           Lease type (true/installment);
 
(m)           Serial Number (if available);
 
(n)           SIC Code (if available);
 
(o)           Vendor;
 
(p)           Commencement Date
 
(q)           Maturity Date;
 
(r)           Date Next Due;
 
(s)           Original Term;
 
(t)           Remaining Term;
 
(u)           Payment Frequency;
 
(v)           Original Receivable Balance;
 
(w)           Current Receivable Balance;
 
(x)           Original Equipment Cost;
 
(y)           Amortized Equipment Cost;
 
Exh. B-1

--------------------------------------------------------------------------------


(z)           Scheduled Payment; and
 
(aa)           Discounted Balance.


Exh. B-2

--------------------------------------------------------------------------------


 
EXHIBIT C
 
FORM OF MONTHLY REMITTANCE REPORT
 
(See attached.)
 
Exh. C-1

--------------------------------------------------------------------------------


EXHIBIT D
 
FORMS OF CONTRACT
 
(See attached.)
 
Exh. D-1

--------------------------------------------------------------------------------


EXHIBIT E
 
 
Vehicle Lienholder Nominee Agreement
 
This Vehicle Lienholder Nominee Agreement (this “Agreement”) is made as of
__________, 2007, among __________ (the “Lienholder”), as Lienholder, Resource
Capital Funding II, LLC (the “Borrower”) and Morgan Stanley Bank, as Lender (the
“Lender”).
 
Whereas, from time to time LEAF Funding, Inc. (“Funding”) may acquire an
ownership or security interest in certain Contracts;
 
WHEREAS, Lienholder appears as the lienholder of record on the Titles for the
Vehicles sold or leased under such Contracts;
 
Whereas, from time to time Funding may sell to the Borrower certain of such
Contracts and all of its right, title and interest in the related Vehicles, and
 
Whereas, the Borrower shall pledge, inter alia, such Contracts and the
Borrower’s security interest in each such Vehicle, to the Lender in order to
secure loans being advanced to the Borrower by, and the other obligations of the
Borrower to, the Lender (the “Loan Transactions”); and
 
Whereas, due to the administrative difficulty and costs of amending the Titles
of the Vehicles to note thereon (i) the security interest of the Borrower in
such Vehicles and (ii) the security interest of the Lender in the security
interest of the Borrower in such Vehicles, the Titles to the Vehicles will not
be amended to note such security interests of the Borrower and the Lender but
instead, from and after the date hereof, the Lienholder will act as the
Borrower’s and the Lender’s respective nominee lienholder with respect to the
Vehicles pursuant to the terms hereof;
 
Now, Therefore, in consideration of the mutual promises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:
 
        1.    Term.  This Agreement will commence on the date hereof and will
remain in full force and effect until the Collection Date.
 
        2.    Appointment of Nominee Lienholder.  The Borrower and the Lender
hereby appoint the Lienholder as their nominee lienholder, in a representative
capacity, with respect to the Vehicles, and the Lienholder hereby agrees to
serve in such capacity as described herein.  The Lienholder hereby agrees that
all of its right, title, interest [Add for Pool A: (which is solely as stated
lienholder on the Titles)] in and to the Vehicles shall be solely for the
respective benefit of the Borrower and the Lender.  As stated lienholder on the
Titles to all of such Vehicles, the Lienholder agrees to take any and all
reasonable actions as the Borrower (with the consent of the Lender) or the
Lender may request in writing with respect to the Titles including, without
limitation, all actions for which the Lienholder’s consent, waiver, release,
vote or signature (or other action of similar nature) is necessary or advisable
in the judgment of the Borrower or the Lender in order to maintain, preserve and
protect the Borrower’s security
 
Exh. E-1

--------------------------------------------------------------------------------


interest in such Vehicles and the Lender’s security interest in the Borrower’s
security interest in such Vehicles and if the Lienholder fails to take any or
all such actions, the Lender or any designee of the Lender may take such actions
at the sole expense of the Borrower, and the Lienholder hereby grants to the
Lender and any such designee an irrevocable power of attorney and license to
take any and all such actions in the Lienholder’s name and on behalf of the
Lienholder.
 
                3.    Interests in the Vehicles.  Notwithstanding the fact that
the Lienholder will be and remain noted as first lienholder [Add for Pool A:
(which is solely as stated lienholder)] on the Titles to the Vehicles from time
to time pledged to the Borrower and repledged to the Lender, each party hereto
hereby agrees that, on and after the date hereof:
 
    (i)    except as set forth in subsection (ii) below and subject to the terms
of any agreement between the Borrower and the Lender, the Borrower is entitled
to all incidents, benefits and risks of a holder of a first priority perfected
security interest or ownership in and lien on the Vehicles;
 
    (ii)    subject to the terms of any agreement between the Borrower and the
Lender, the Lender is entitled to all incidents, benefits and risks of a holder
of a first priority perfected security interest in and lien on the Borrower’s
first priority perfected security interest in and lien on the Vehicles and the
right to exercise or cause the exercise of all remedies with respect to the
Vehicles, including the right to repossess, sell and otherwise transfer and
dispose of the Vehicles at the times and subject to the terms of the Contract
with the Obligor relating to such Vehicle;
 
    (iii)    the Lienholder has no direct (or indirect) ownership or other
rights or interest (including any security interest) in any of the Vehicles
[Pool B add-on: (except its security interest in the Vehicles, which is to be
held under this Agreement solely for the benefit of the Borrower and the
Lender)];
 
    (iv)    the Lienholder will not take any action with respect to the Vehicles
unless such action is consented to by the Lender; and
 
Exh. E-2

--------------------------------------------------------------------------------


                     (v)           the Lienholder shall not represent to any
lender, financing source or other Person, that it has, or in any other manner
hold itself out as having, any direct or indirect ownership interest or any
other rights or interests (including any security interest) in any of the
Vehicles, except for any rights it may have as nominee lienholder hereunder with
respect to the Vehicles [Pool B alternative: , except for its security interest
in the Vehicles, which is to be held under this Agreement solely for the benefit
of the Borrower and the Lender].
 
On the Collection Date, the Lienholder shall, at the expense of the Borrower,
return the Titles to the Borrower along with a power of attorney, if necessary
to substitute Borrower or Lender as stated lienholder on all Titles, and the
Lienholder shall have no further responsibility for removing the Lienholder as
stated lienholder on the Titles.
 
4.           Entire Agreement.  This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter of this Agreement
and supersedes any prior understandings, agreements, or representations by or
among the parties hereto, written or oral, to the extent they relate in any way
to the subject matter hereof.
 
5.           Remittance of Proceeds.  In the event that Lienholder receives any
insurance proceeds or other payments or proceeds in respect of the Vehicles, it
shall hold the same in trust and notify the Borrower and the Lender of the
receipt thereof, and shall remit promptly such payments or proceeds to the
account specified by the
 
Lender as set forth herein, or as otherwise identified by the Lender from time
to time by written notice, but in no event later than the fifth day following
receipt of such payments or proceeds.
 
6.           Documentation.  From and after the date hereof, to the extent that
Lienholder from time to time receives any certificate of title or notifications
of lienholder status relating to any Vehicle, Lienholder shall promptly forward
the same to U.S. Bank (or, following the delivery of written notice from Lender
to such effect, the Lender).
 
7.           Nonpetition.  Lienholder hereby agrees that it will not institute
against, or join any other person or entity in instituting against Borrower any
proceeding under any bankruptcy, reorganization, liquidation or insolvency law
or statute now or hereafter in effect in any jurisdiction until one year and one
day shall have elapsed since the payment in full of all indebtedness and other
obligations owed by Borrower to the Lender, Lender’s Bank and Collateral Agent
with respect to the Loan Transactions.
 
8.           Succession and Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.  Neither the Lienholder nor the Borrower may assign
either this Agreement or any of its respective rights, interests, or obligations
hereunder without the prior written approval of the Lender.
 
9.           Counterparts.  This Agreement may be executed in separate
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
10.           Headings.  The section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.
 
                11.           Notices.  All notices, requests, demands, claims
and other communications hereunder will be in writing.  Any notice, request,
demand, claim, or other communication hereunder will be deemed duly given if
(and then two business days after) it is sent by registered or certified mail,
return receipt requested, postage prepaid, and addressed to the intended
recipient as set forth below:
 
 
If to the Lienholder:
 
Exh. E-3

--------------------------------------------------------------------------------




 
If to the Borrower:
 
Resource Capital Funding II, LLC
1818One Commerce Square
2005 Market Street, 915th Floor
Philadelphia, Pa  19103
Attention: Miles Herman
Facsimile No.: (215) 640-6363
Confirmation No.: (215) 717-3358
 
If to the Lender:
 
Morgan Stanley Bank
1221 Avenue of the Americas
New York, NY  10020
Attention: Peter Woroniecki
Facsimile No.: (212) 762-6943
Confirmation No.: (212) 762-6942
 
Any party hereto may give written notice, request, demand, claim, or other
communication hereunder using any other means (including personal delivery,
expedited courier, messenger service, telecopy, telex, ordinary mail, or
electronic mail), but no such notice, request, demand, claim, or other
communication will be deemed to have been duly given unless and until it is
actually received by the intended recipient.  Any party hereto may change the
address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties notice in the manner
herein set forth.
 
    12.    Governing Law. This agreement shall, in accordance with
section 5-1401 and 5-1402 of the General Obligations Law of the State of New
York, be governed by the laws of the State of New York, without regard to any
conflicts of law principles thereof that would call for the application of the
laws of any other jurisdiction.
 
    13.    Consent to Jurisdiction; Waiver of Jury Trial; Etc.  Any legal action
or proceeding with respect to this agreement may be brought in the courts of the
State of New York or of the United States of America for the Southern District
of New York, and, by execution and delivery of this agreement, each party hereto
hereby accepts for itself and in respect of its property, generally and
unconditionally, the nonexclusive jurisdiction of the aforesaid courts.  Each
party hereby irrevocably waives, in connection with any such action or
proceeding, (i) trial by jury, (ii) to the extent it may effectively do so under
applicable law, any objection, including any objection to the laying of venue or
based on the grounds of forum non conveniens, which it may now or hereafter have
to the bringing of any such action or proceeding in such respective
jurisdictions and (iii) the right to interpose any set-off, counterclaim or
cross-claim (unless such set-off, counterclaim or cross-claim could not, by
reason of any applicable federal or state procedural laws, be interposed,
pleaded or alleged in any other action)
 
    14.    Amendments and Waivers.  No amendment of any provision of this
Agreement will be valid unless the same will be in writing and signed by each of
the parties hereto.  No waiver by the Lender of any default, misrepresentation,
or breach of warranty or covenant hereunder, whether intentional or not, will be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any such prior or subsequent occurrence.
 
Exh. E-4

--------------------------------------------------------------------------------


    15.    Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction will not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
 
    16.    Definitions.  Capitalized terms used herein but not previously
defined herein have the following meanings:
 
(i) “Collection Date” means the date on which (a) the aggregate outstanding
principal amount of the loans under the Loan Transactions have been repaid in
full and all interest and fees and all other obligations of the Borrower
thereunder have been paid in full, and (b) the Lender shall have no further
obligation to make additional loans.
 
(ii) “Contract” means a finance lease contract or a secured loan contract with
respect to one or more Vehicles and  includes the rights to all payments from
the Obligor thereunder.
 
(iii)“Obligor” means each person obligated to make payments under a Contract and
which is the owner or co-owner of the related Vehicle(s).
 
(iv) “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture, government (or any agency or
political subdivision thereof) or other entity.
 
(v)“Registrar of Titles” means with respect to any state, the governmental
agency or body responsible for the registration of, and the issuance of
certificates of title relating to, motor vehicles and liens thereon.
 
(vi)“Servicer” means LEAF Financial Corporation.


Exh. E-5

--------------------------------------------------------------------------------


 
(vii) “State” means one of the fifty states of the United States of America or
the District of Columbia.
 
(viii) “Title” means with respect to a Vehicle, (i) if such Vehicle is
registered in Florida, (x) to the extent the related Receivable has been
originated by Funding, an original certificate of title or (y) to the extent the
related Receivable has been originated by a Person other than Funding, (A) an
original certificate of title or (B) if the original certificate of title has
been sent to the registered owner of such Vehicle, an original computer
confirmation of lien, (ii) if such Vehicle is registered in Kansas, a true copy
of the application for certificate of  title and registration, (iii) if such
Vehicle is registered in Kentucky, an original notice of lien, (iv) if such
Vehicle is registered in Maryland, an original notice of security interest
filing, (v) if such Vehicle is registered in Minnesota, an original lien card,
(vi) if such Vehicle is registered in Missouri, an original notice of recorded
lien, (vii) if such Vehicle is registered in Montana, a true copy of the
application for certificate of title, (viii) if such Vehicle is registered in
New York, an original notice of lien, (ix) if such Vehicle is registered in
Oklahoma, an original, file-stamped lien entry form, (x) if such Vehicle is
registered in Wisconsin, an original lien confirmation card or (xi) if such
Vehicle is registered in any other State, an original certificate of title, in
each case issued by the Registrar of Titles of the applicable State listing the
lienholder of record with respect to such Vehicle (it being understood and
agreed that solely for purposes of clauses (i) through (x) above (other than
clauses (i)(x) and (i)(y)(A)), the “original” of any document required thereby
shall consist of whatever documentation has been issued by the Registrar of
Titles of the related State to the lienholder).
 
(ix)“Vehicle” means a new or a used automobile, minivan, sports utility vehicle,
light duty truck or heavy duty truck in which Borrower or Funding has acquired
an ownership or security interest.
 
 
[Signature page to follow.]
 
 
Exh. E-6

--------------------------------------------------------------------------------


    In Witness Whereof, the parties hereto have duly executed this Agreement as
of the date first above written.
 
 

  [LIENHOLDER]          
 
By:
/s/        Name        Title           

 
 
 
 

  RESOURCE CAPITAL FUNDING II, LLC, as Borrower          
 
By:
/s/        Name        Title           

 
 
 

  MORGAN STANLEY BANK, as Lender          
 
By:
/s/        Name        Title           

 
 
Exh. E-7

--------------------------------------------------------------------------------


EXHIBIT F
 
FORM OF NOTICE OF BORROWING
 
NOTICE OF BORROWING
 
                                                                                                           __________,
200__
 
To:           Morgan Stanley Bank
           1221 Avenue of the Americas
           New York, NY 10020
           Attn: Peter Woroniecki
 
Notice of Borrowing No.:  [1]
 
Gentlemen:
 
Reference is made to the Receivables Loan and Security Agreement dated as of
October 31, 2006 (the “Loan Agreement”), among Resource Capital Funding II, LLC,
(the “Borrower”), Leaf Financial Corporation, as the Servicer, Morgan Stanley
Bank, as Lender, U.S. Bank National Association, as the Custodian and the
Lender’s Bank and Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio
Services) as the Backup Servicer.  Capitalized terms used herein but not defined
herein shall have the meanings assigned to such terms in the Loan Agreement.
 
In accordance with Sections 2.02(c) and 6.10(c) of the Loan Agreement, the
Borrower hereby certifies that, after giving effect to the Borrowing requested
to occur on __________, 200__:
 
1. 1. Requested aggregate amount of
Borrowing:                                                                                     $__________
           To be comprised of
 
a. a. Requested Pool A
Loans                                                      $__________
                      and;
 
b. b. Requested Pool B
Loans;                                                      $__________
2. 2. Requested date of Borrowing: __________, 200__
3. 3. In connection with this Borrowing we Pledge to you the Eligible Pool A
Receivables and the Eligible Pool B Receivables set forth on the Schedule of
Receivables attached hereto.
 
Exh. F-1

--------------------------------------------------------------------------------


 
 
Payments in connection with this Borrowing should be deposited to the following
account:  _________________________.
 


 


 


 
(Signature page to follow)
 
Exh. F-2

--------------------------------------------------------------------------------


 
 

           Very truly yours               RESOURCE CAPITAL FUNDING II,
LLC                       By:                                      Name:  Miles
Herman            Title:    Vice President                  

 
 
Exh. F-3

--------------------------------------------------------------------------------


EXHIBIT G
 
FORM OF ALLONGE
 
(See attached.)
 
 
Exh. G-1

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
                                                                                                                                               
Page
 
ARTICLE I.
DEFINITIONS 
1

 
 
SECTION 1.01
Certain Defined Terms 
1

 
 
SECTION 1.02
Other Terms 
3730

 
 
SECTION 1.03
Computation of Time Periods 
3730

 
ARTICLE II.
THE RECEIVABLES FACILITY 
3730

 
 
SECTION 2.01
Borrowings 
3730

 
 
SECTION 2.02
The Initial Borrowing and Subsequent Borrowings 
3730

 
 
SECTION 2.03
Determination of Interest Periods and Interest
Rates                                                                          
3831

 
 
SECTION 2.04
Remittance Procedures 
3932

 
 
SECTION 2.05
Security Deposit Account 
4334

 
 
SECTION 2.06
Cash Reserve Account 
4435

 
 
SECTION 2.07
Payments and Computations, Etc 
4536

 
 
SECTION 2.08
Fees 
4637

 
 
SECTION 2.09
Increased Costs; Capital Adequacy 
4637

 
 
SECTION 2.10
Collateral Assignment of Agreements 
4738

 
 
SECTION 2.11
Grant of a Security Interest 
4838

 
 
SECTION 2.12
Evidence of Debt 
4939

 
 
SECTION 2.13
Release of Pledged Receivables 
4939

 
 
SECTION 2.14
Treatment of Amounts Paid by the Borrower 
5039

 
 
SECTION 2.15
Prepayment; Certain Indemnification Rights; Termination 
5039

 
 
SECTION 2.16
Increase of Borrowing Limit 
5140

 
ARTICLE III.
CONDITIONS OF LOANS 
5140

 
 
SECTION 3.01
Conditions Precedent to Initial Borrowing 
5140

 
 
SECTION 3.02
Conditions Precedent to All Borrowings 
5140

 
 
SECTION 3.03
Advances Do Not Constitute a Waiver 
5442

 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES 
5443

 
 
SECTION 4.01
Representations and Warranties of the Borrower 
5443

 
 
SECTION 4.02
Representations and Warranties of the Servicer 
5745

 
 
SECTION 4.03
Resale of Receivables Upon Breach of Covenant or Representation and Warranty by
Borrower 
6047

 
 
SECTION 4.04
Representations and Warranties of the Lender 
6047

 
ARTICLE V.
GENERAL COVENANTS OF THE BORROWER AND THE SERVICER 
6047

 
 
SECTION 5.01
General Covenants 
6047

 
ARTICLE VI.
ADMINISTRATION AND SERVICING; CERTAIN COVENANTS 
6450

 
 
SECTION 6.01
Appointment and Designation of the Servicer 
6450

-i-

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)
                                                                                                                                               
Page
 
 
SECTION 6.02
Collection of Receivable Payments; Modification and Amendment of Receivables;
Lockbox Agreements 
6652

 
 
SECTION 6.03
Realization Upon Receivables 
6752

 
 
SECTION 6.04
Insurance Regarding Equipment 
6752

 
 
SECTION 6.05
Maintenance of Security Interests in Obligor
Collateral                                                                                           
6853

 
 
SECTION 6.06
Pledged Receivable Receipts 
6953

 
 
SECTION 6.07
No Rights of Withdrawal 
6953

 
 
SECTION 6.08
Permitted Investments 
6953

 
 
SECTION 6.09
Servicing Compensation 
7054

 
 
SECTION 6.10
Reports to the Lender; Account Statements; Servicing Information 
7054

 
 
SECTION 6.11
Statements as to Compliance; Financial
Statements                                                                                 
7155

 
 
SECTION 6.12
Access to Certain Documentation; Obligors; Background Check 
7457

 
 
SECTION 6.13
Backup Servicer 
7557

 
 
SECTION 6.14
Additional Remedies of Lender Upon Event of
Default                                                                                                          
 7860

 
 
SECTION 6.15
Waiver of Defaults 
7960

 
 
SECTION 6.16
Maintenance of Certain Insurance 
7960

 
 
SECTION 6.17
Segregation of Collections 
7960

 
 
SECTION 6.18
UCC Matters; Protection and Perfection of Pledged Assets 
7960

 
 
SECTION 6.19
Servicer Advances 
8061

 
 
SECTION 6.20
Repurchase of Receivables Upon Breach of Covenant or Representation and Warranty
by Servicer 
8061

 
 
SECTION 6.21
Compliance with Applicable Law 
8162

 
 
SECTION 6.22
Receipt of Certificates of Title 
8162

 
 
SECTION 6.23
Lender’s Bank Limitation of Liability 
8162

 
ARTICLE VII.
EVENTS OF DEFAULT 
8263

 
 
SECTION 7.01
Events of Default 
8263

 
 
SECTION 7.02
Additional Remedies of the Lender 
8565

 
 
ARTICLE
VIII.INDEMNIFICATION                                                                                          
8665

 
 
SECTION 8.01
Indemnities by the Borrower 
8665

 
 
SECTION 8.02
Indemnities by Servicer 
8867

 
ARTICLE IX.
MISCELLANEOUS 
9069

 
 
SECTION 9.01
Amendments and Waivers 
9069

 
 
SECTION 9.02
Notices, Etc 
9069

 
 
SECTION 9.03
No Waiver; Remedies 
9169

 
 
SECTION 9.04
Binding Effect; Assignability; Multiple Lenders 
9169

 
-ii-

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)
                                                                                                                                               
Page
 
 
SECTION 9.05
Term of This Agreement 
9270

 
 
SECTION 9.06
GOVERNING LAW; JURY WAIVER; CONSENT TO JURISDICTION 
9270

 
 
SECTION 9.07
Costs, Expenses and Taxes 
9270

 
 
SECTION 9.08
No Proceedings 
9371

 
 
SECTION 9.09
Recourse Against Certain Parties 
9471

 
 
SECTION 9.10
Execution in Counterparts; Severability;
Integration                                                                                                                                                                                                                             
9472

 
 
SECTION 9.11
Tax Characterization 
9472

 
 
SECTION 9.12
Calculation of Performance Triggers 
9572

 
ARTICLE X.
THE COLLATERAL AGENT 
9572

 
 
SECTION 10.01
No Implied Duties 
9572

 
 
SECTION 10.02
Limits on Liability 
9672

 
 
SECTION 10.03
Acknowledgment
96                   Acknowledgement 
72

 
 
-iii-

--------------------------------------------------------------------------------


LIST OF SCHEDULES AND EXHIBITS
 
 
SCHEDULES

SCHEDULE I
Condition Precedent Documents

SCHEDULE II
Prior Names, Tradenames, Fictitious Names and “Doing Business As” Names

SCHEDULE III
Representations and Warranties with Respect to Eligible Receivables, Eligible
Underlying Contracts and Eligible Underlying Originators

SCHEDULE IV
Credit and Collection Policy

SCHEDULE V
Equipment Categories

SCHEDULE VI
Addresses for Notice

 


 
 
EXHIBITS

EXHIBIT A
Form of Borrowing Base Certificate

EXHIBIT B
Form of Required Data Fields

EXHIBIT C
Form of Monthly Remittance Report

EXHIBIT D-1(a)
Form of Master Lease Agreement

EXHIBIT D-1(b)
Form of Master Lease Schedule (Dollar Purchase Option)

EXHIBIT D-1(c)
Form of Master Lease Schedule (FMV Purchase Option)

EXHIBIT D-1(d)
Form of Master Lease Schedule (Put)

EXHIBIT D-1(e)
Form of Stand Alone Lease Agreement

EXHIBIT D-2(a)
Form of Loan Contract

EXHIBIT D-2(b)
Form of Loan Contract

EXHIBIT D-2(c)
Form of Finance Agreement

EXHIBIT D-3
Form of Practice Acquisition Loan Contract

EXHIBIT D-4
Eligibility Requirements for Pool B Transactions (Documentation  Criteria)

EXHIBIT E
Form of Vehicle Lienholder Nominee Agreement

EXHIBIT F
Form of Notice of Borrowing

EXHIBIT G
Form of Allonge





iv
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

















